Explanations of vote
(DE) Madam President, I really must say something here because, unlike a previous esteemed speaker, I was not given a chance to be heard. Obviously some people are more equal than others in this Chamber. I understand that the Commissioner was in a hurry, so that I could not be called upon to raise my point of order.
Time should have been used efficiently when discussing the last item on the agenda. It is with regret that I find that the President was a little too generous with his allocation of time in the debate. We cannot allow so many people to wait for the catch-the-eye procedure throughout the entire process. However, Madam President, it would seem that you are not listening to me either. A system obviously operates in this House whereby good time-keeping is regarded as unimportant.
When we hear numerous references to solidarity from our fellow Members, a word they seem to use in every second sentence, while going over their allotted time by at least twenty to thirty seconds, then I would contend that this flies in the face of their expressions of solidarity. I would ask you to take my request to the Conference of Presidents and that the otherwise esteemed previous speaker should try to keep to his allotted speaking time in future. That way, we will not lose so much time. It would then be possible to allow one or other of my fellow Members to speak using the catch-the-eye procedure, without restricting them to a minimal amount of time.
(IT) Madam President, ladies and gentlemen, I voted in favour of the Sommer report because I firmly believe that Europeans should be able to make a free and informed choice about what they eat.
In adopting this report, Parliament is giving the green light to clearer rules on food labelling. These rules concern not only the energy content and the percentage of fat present in the labelled food, but also the obligation to indicate the origin of the meat used.
These are common-sense rules that have the merit of allowing citizens the freedom of choice, so that they can follow a healthy, balanced diet and know what they are eating. This regulation is a vehicle for citizens to be able to voice their specific requirements with regard to their choice of foodstuffs.
(DA) Madam President, after two years of arguments back and forth, we have finally reached an agreement on new rules for food information for consumers. The Danish Liberal Party would have liked to have seen some more ambitious rules. We will make no secret of that. It is not because we politicians should dictate what people eat, but in people's stressful everyday lives, it can actually be difficult to determine what individual foods contain. We must therefore make it easy to see which foods are healthy and which are unhealthy. The focus is still on the mandatory 100 g nutrition labelling. The Danish Liberal Party would also have liked to have seen a common system for indicating the proportion of a person's daily calorie intake that a particular food item represents. We did not entirely achieve this aim. There will be more realistic and accurate rules for guideline daily amounts (GDAs), so this nevertheless represents a step in the right direction. Therefore, we have today voted in favour of the compromise with the Council.
(IT) Madam President, ladies and gentlemen, thanks to the compromise reached between Parliament and the European Council, European consumers will now be able to know where the meat on their table comes from.
My amendment, which is taken up in the institutional compromise, was undoubtedly more ambitious and required more extensive marking of the origin and provenance of other products too - not just of meat, but of milk, dairy products in general and meat used as an ingredient in food. Nevertheless, it is satisfying to know that a road map has been established that will see the Commission present a specific report on this issue in two and three years' time. The report will therefore include proposals to ensure the increased - not to say full - protection of all Europeans in the near future.
(IT) Madam President, ladies and gentlemen, the Sommer report is definitely a milestone, but I would say that it is only one milestone along the way, not the final milestone, as Mr Uggias said.
Two- and three-year deadlines have been set, deadlines which the Commission has pledged to meet, and within which it will surely be possible to develop the rules that have been approved, albeit with difficulty and by means of arduous, extensive negotiations that have been going on for many years, perhaps because something was missed.
I wish to take advantage of this speech to say that, overall, I consider this to be a positive report, and I therefore voted in favour of it. However, I do believe that the Commission should endeavour to reassess certain shortcomings, such as the failure to include rabbit meat, which is acknowledged to be one of the best types of white meat for a person's diet and nutrition and which could be included in the assessment that the Commission has pledged to carry out within the next three years, with a compatibility assessment that I hope it can develop as soon as possible.
(ES) Madam President, I have supported this report because it is going to improve the quality of food products while also contributing to informed and responsible consumption.
European consumers will know where the food that we eat comes from, which is especially important for meat and even more so for fish. Moreover, an obligation existed to provide information about the nutritional properties of foods.
The price of foodstuffs is not the only important thing at the time of purchase. Spending available funds wisely involves buying foods that have been grown, reared or fished in a sustainable manner, and in accordance with known standards, and being aware that spending a bit more on foods that contain less saturated fat, are low in salt, or contain moderate levels of sugar, contributes to our health.
Accordingly, in order to tie up any loose ends relating to this regulation, we need to investigate in-depth the training that consumers need in order to make the most of all the information that is going to be available to them.
Finally, I regret the somewhat insensitive approach in the report in relation to linguistic diversity. Basque, Catalan, Galician and other languages also exist and are official in the shops in which these new labels are going to be read.
(SV) Madam President, finally, we are to have simple common EU rules for the labelling of food. They have been pushed through and will enter into force in 2014. I am pleased that the line that I pursued from the beginning was adopted. We are to have correct, clear and easy-to-understand information on the packaging, but no more mandatory information. We will increase the opportunity for consumers to make informed choices with regard to which wholesome foods they want on their plates, and we will not lecture or dictate what people should eat. I am particularly pleased that origin labelling for all meat, as I proposed from the start, was included. The Commission is to ensure that this is implemented in a reasonable way. Allergens are to be highlighted in the list of ingredients. We are to have rules concerning legibility, with minimum requirements concerning a clear typeface and contrast. The rules relating to imitations are also extremely good, and we are to make vigorous efforts to prohibit all misleading information. It is regrettable, however, that trans fats will not be clearly labelled. I believe that this balanced and sound compromise will give consumers greater freedom of choice without creating additional unnecessary bureaucracy for small businesses.
(ET) Madam President, I, too, voted in favour of the report. Although the document has been diluted, I think that the adoption of this regulation and the necessary changes to existing legislation are a very important step in the protection of European consumers' interests. European consumers must know what they are eating and where the raw materials actually come from. Information on the product label must be informative and clear. Pretty labels such as 'Made in the EU' or 'Made in Estonia' can be a myth, actually deceiving consumers even more. Above all, of course, this report is good news for consumers, though not for certain unethical companies who have been manipulating consumers and, as we know, have also tried to frustrate the completion of this regulation.
(IT) Madam President, ladies and gentlemen, today's vote ends an incredible work cycle that has seen more than 3 000 amendments tabled in three years.
Thanks, in fact, to the political agreement reached last week with the Council, the approved text will ensure that European consumers have access to clearer food labels with more detailed information on products that we find on our tables every day. I welcome the new and specific information on allergen content, for example: from now on, the presence of allergens can be conveniently identified and recognised at a glance.
Lastly, as an Italian, I can only be pleased that the so-called traffic-light labelling has been abandoned for good. From now on, no food can ever be labelled as harmful unless it really is, meaning that consumers will not be forced to exclude it completely from their diet. It will therefore be possible to consciously include it in a varied and balanced diet, which I hope will be modelled on our beloved and envied Mediterranean diet.
(FI) Madam President, the free movement of food is an essential aspect of a viable internal market, and that is why I supported this report. The European Union must, in future, promote the health and well-being of citizens, as well as their social and economic interests.
Clear, comprehensible and easily legible food labelling is one such way that the European Union could actually have a combined impact on increasing the well-being of its citizens. Nutrition labelling is one method of informing consumers about the composition of foods and also of helping them to make an informed choice. Education and information campaigns are also an important mechanism for improving consumer understanding of food information.
There should not be interference in all respects, however, and that is why it is important that the sale of food at charity events or fairs, for example, should not fall within the scope of this regulation.
(DE) Madam President, I, too, voted in favour of the compromise amendment tabled by the rapporteur, Mrs Sommer, because this will be a cornerstone in improving consumer protection. I believe that all consumers have the right to know what is in the food that they buy. We have a common European market. For that reason, we also need to standardise information, so that consumers will know exactly where they stand.
We have achieved a whole series of successes and compromises. I firmly believe this is a first step in the right direction. I also assume that we shall continue to monitor the situation and that we shall be able to achieve further advances in the interests of the consumer as time progresses.
We cannot stress often enough that consumer information is one thing, but the consumer's lifestyle is quite another. Naturally, we must continue to pay close attention to this perspective.
Madam President, I support the compromises reached in this report, in particular, the country-of-origin labelling, because we are extending country-of-origin labelling to meat from pigs, poultry and sheep.
I think it is really important. Citizens want this information and they want it presented in a clear and unambiguous way. We have strict rules in the European Union regarding traceability from farm to fork. We have strict rules regarding protection of the environment and we have strict rules on ensuring animal welfare. Consumers demand this from their producers and I think it is essential that they are easily able to identify country of origin in order to make informed choices when they spend their money. Also, we have committed to examining within two years the possible extension of compulsory country-of-origin labelling to meat that is used as an ingredient.
I believe it is an important step in ensuring clear and unambiguous information to consumers when they are purchasing processed foods.
(FI) Madam President, these days, a lot of additives are used in foods, and these cause allergies or are harmful or even dangerous when they are eaten. Consequently, it is really important that these ingredients are clearly indicated, allowing the consumer to avoid buying them.
It is, in fact, to the EU's shame that such a simple matter as this has had to be the subject of debate for years. I hope that we can now make speedy progress with regard to the issue, and that the origin of food and, furthermore, how it was produced, will be clearly labelled. That is relevant to the age we live in. If the EU wants to be up-to-date and live in the present, it will make speedy progress on this, and the origin labelling of food will be written clearly and legibly.
(SK) Madam President, the regulation on food labelling is progress, but it is also a major interference in the lives of consumers, producers and distributors. The negotiations were therefore long and complicated, and I would like to thank the rapporteur, Mrs Sommer, and the shadow rapporteurs for their patience and responsiveness in seeking a definitive text. I am pleased that a compromise has been reached over the labelling of energy values: per 100 ml or 100 g and per single portion on the front of the packaging. Consumers should be provided with the essential information, but complex and ambiguous labelling would be to the detriment of consumers.
Madam President, I wish to speak in favour of the Sommer report on food labelling. This is a good step forward in providing full information to the consumer. It will improve the nutritional information that consumers receive and it will also clarify where food has come from, in particular, meat.
We need to end the scandal whereby an animal reared in country X and slaughtered in country Y is then imported into Britain, processed, and sold as British meat. That is a scandal that must end because consumers must have confidence that, when something is labelled as British, it really is British.
(IT) Madam President, ladies and gentlemen, we have before us a very sensitive report that has already caused controversy at first reading and which has an immediate impact on European consumers.
It does not take a Feuerbach, who said that man is what he eats, or the fundamentals of micro-economic theory, to be able to state with certainty that consumers have a right to access comprehensive and truthful information on what they buy.
However, the crux of the matter is really knowing which type of information needs to be included and how. In this respect, I believe that the rapporteur has done a truly excellent job in finding compromises with the Council. I believe that aiming for complete traceability of certain foods, such as meat, fish, oil and honey, is a great achievement and is also in line with the common agricultural policy. As an Italian, I hope that in future, traceability can also be extended to pasta, pizza and mozzarella. This is something that we want for ourselves and for all Europeans and consumers.
(GA) Madam President, I voted for this report because it seems to me to be vital that the frequency of fatalities and serious injuries be greatly reduced and road safety improved. I am grateful to Inés Ayala Sender for the excellent work she has done in regard to this report.
We, as Europeans, must work together and reduce the number of road deaths. Speed and speeding, driving under the influence of drink and driving without a seatbelt are a major feature of traffic collisions on European roads. We also have a major problem with drivers who fail to obey red lights or have no regard for them.
Although Ireland is not participating in this directive, I am hopeful and confident that she will participate when this directive has been implemented. I am in contact with the Minister for Transport in Ireland about this, and I am confident that we will be able to adopt it.
(FI) Madam President, I myself voted in favour of this report. This is an extremely important proposal for a directive, in which we will be moving forward on common traffic rules and controls. We need common rules and controls. This is, above all, a question of road safety. If Europeans know that fines cannot be forwarded from other countries and that the information cannot be transferred, it could easily tempt people to commit offences, which only serve to reduce standards of road safety. That we cannot accept.
Another prominent feature of this vote was a correlation table. The original problem with that was that it might delay the progress of this excellent solution. Anyway, that was the original problem.
(ET) Madam President, I, too, voted for the adoption of this report because it is clear that we need harmonisation, we need controls and we need unity in this very important area. Facilitating cross-border communication in order to identify traffic offences is very important and necessary in order to reduce the number of road deaths. It is also necessary, however, so that road users do not have a sense of impunity in another country. When driving, for example, on the road from Brussels to Strasbourg, we can see a lot of drivers and cars registered in far-away countries boldly exceeding the speed limit in the knowledge that they will not be punished. Of course, the objective is not merely to punish and fine people. Above all, road safety is in all our interests, and the objective is to reduce the number of road deaths significantly, as I mentioned at the start. I hope that all the Member States and all road users will be the winners from this report.
(FI) Madam President, improving road safety must be a prime objective of the European Union's transport policy and, for that reason, Mrs Ayala Sender's report is very relevant. The EU must pursue a policy to improve road safety and reduce fatalities, injuries and material damage on the roads.
I consider it a good idea that there could be greater convergence of control measures and technical equipment for road safety between Member States. In addition, public awareness should be raised as regards the road safety traffic rules in force in different countries. Controls and sanctions for breaches of road traffic rules are one of the most effective means to reduce the number of accidents and victims on the roads.
Although controls act as a deterrent, safety nevertheless consists of many different factors: it is not just about what is between two or four wheels and tyres, but, above all, about what is between the driver's own ears.
(DE) Madam President, I have also voted in favour of this important report. We all want freedom of movement, but this ideal must not be allowed to become a license for foolishness. This is simply about observing the laws and regulations for road use in other Member States. I tend to side with those who believe that we need greater harmonisation here. However, if you break the law, if you violate the rules, then, of course, it must be possible to punish you. Immunity from penalties should not encourage people to behave like traffic terrorists in other Member States. I therefore believe that this is an important step in the right direction. I hope that this decision by the European Parliament will not just be noted by the European Council and Member States, but actually implemented, so that we will not have to wait another two years to pass the next decision.
(CS) Madam President, I supported the compromise that has emerged from the trialogue because it is a sensible piece of legislation which should lead to safer roads. In my opinion, it is right that this directive will form the basis only for an exchange of information, and not a harmonisation of penalties and an enforcement of fines, as I think that would impose an excessive administrative burden on the individual states.
I would nonetheless like to draw attention to the fact that the resulting text has certain problems from a legal perspective. Under Article 9, the Commission should draw up at Union level guidelines for road traffic safety within the framework of the common transport policy. This directive, however, is established on the basis of legislation concerning the police, and it is therefore not possible to propose harmonising measures in the form of the proposed guidelines in the area of law enforcement, where Member States have sole jurisdiction.
(IT) Madam President, ladies and gentlemen, every year, my country, Italy, plays host to an ever-increasing number of tourists and, with the holiday period fast upon us, we are about to see a repeat of what happens every year: most of the foreigners who commit an offence will go unpunished, apart from the ones who are caught red-handed. This will not be the case for much longer, however, since we welcome this measure aimed at finally standardising the procedure by which information is used to identify the owners of vehicles with which an offence has been committed.
To give a few statistics, some 15% of the speeding offences in the Member States are committed by non-residents, and 67% of those who visited Italy last year did so by car. You can therefore understand why, for my country, this directive is an important prerogative in terms of identifying and recovering a substantial amount of money which is owed to the state and which continues to place a strain on local authority budgets.
I also welcome the fact that, as well as the traditional offence of speeding, other offences will include non-use of seat belts, failure to stop at a red traffic light, drink-driving and driving under the influence of drugs, to mention the most common ones. I therefore approve of the approach taken by the directive, which does not seek to interfere with national procedures concerning the criminal or administrative nature of offences and of which I therefore voted in favour.
(FR) Madam President, I already gave my opinion on this report at first reading, as well as yesterday in the debate. I do not wish to repeat what I have already said.
There is simply one thing that strikes me in this whole matter. I do not underestimate the importance of road safety, yet, all the same, most of the speakers in the debate yesterday came from left-wing, extreme-left or green parties, and they have suddenly discovered the virtues of repression: repression as a means to re-establish order, repression as a means to ensure respect for the law and repression as a means to protect victims.
Most of the time, from these same people and the same political movements, we hear the exact opposite: whether it pertains to drug trafficking, urban violence, attacks on property or even attacks on individuals. In these cases, it pertains to people who are not wearing a seatbelt, who may possibly have been caught, as in my country, driving at 70 km/h where the speed limit was 60 km/h, and for them, repression should be unforgiving. It is quite the paradox.
Madam President, the stealthy harmonisation of social security across Europe has been one of the great unreported stories of recent months. It has happened not as the result of a decision of this House or of any of the national legislatures. It has been driven, rather, by creative interpretation on the Commission's part and judicial activism by the European Court of Justice.
The European Treaties provide for free movement and settlement where the person moving is able to support himself, either from a pension or by working in the host country, but a series of recent cases has undermined the basis of that agreement. We have had the case of a Portuguese national who worked in Germany and is claiming German benefits on his return to Portugal, and we have Dutch nationals who are denied Dutch benefits when they move abroad, whereas foreign nationals continue to claim them if they have been in Holland. We have a similar case in Britain: a pensioner from one of the Baltic States who is claiming supplementary benefits because her Baltic pension is not enough to support her.
The point is not just that this attacks the basis of national statehood, which is discrimination on the basis of nationality. I do not expect much sympathy when I say that in this House, but surely those on the Left will also understand that it breaks the social compact on which the whole post-war welfare system is based, because you cannot ask people to pay into a system if anyone else is then able to arrive and claim from it without having paid a penny into it.
(IT) Madam President, ladies and gentlemen, over time, the number of drivers who have committed traffic offences in a Member State other than their own has progressively increased.
This is a worrying situation to which we must not remain indifferent. I am convinced that a clearer legal framework on the exchange of information between the competent authorities in order to identify more rapidly and uniformly the data pertaining to vehicle owners who have committed an offence in another Member State is indispensable and can no longer be deferred. When the legislative process is concluded, we shall see less unjustified impunity due to the impossibility of applying effective penalty procedures.
I am pleased that the important subject of correlation tables has not compromised the possibility for Parliament to prepare a strong negotiating position with the Council. It would have been curious if a similar argument, rejected as risible when it was raised in the case of the Eurovignette, which was certainly an issue that was subject to less discussion in Parliament than this, would nevertheless have been considered today as decisive in this case.
Going forward, we must in any case definitively come to grips with this subject. We must legislate once and for all and we must not permit a value judgment on each single issue that assigns it an importance according to the political and numerical weight of those who challenge those correlation tables.
Madam President, as we look ahead to 2012, I would like to offer the following advice to the Commission. The first piece of advice is to stop asking for more money. You have plenty of money. At a time of austerity, when national governments are cutting budgets, it is absurd that you are asking for more. Mr Barroso, you have more than one thousand officials who currently earn more than the British Prime Minister. We have two seats for the Parliament. There is plenty of waste; use your resources more wisely.
The second piece of advice is: account for the money you are given. Our accounts have not been signed off for sixteen years, so aim to have the Court of Auditors approve them in 2012. Seventeenth time lucky, perhaps.
Thirdly, concentrate on what you do best. Complete the Single Market and strive for free trade around the world. Free markets will do more to improve the conditions of our citizens and those in developing nations than any number of European regulations, initiatives and agencies could ever achieve.
(IT) Madam President, ladies and gentlemen, the report on which we voted today regarding European Union legislation on Transmissible Spongiform Encephalopathies, known as 'mad cow disease', testifies to the excellence of the European policies that have been adopted to protect human and animal health.
The number of cases has certainly diminished in recent years, and this enables us to apply less alarming countermeasures, hence, for example, where a case appears in a herd, it is now possible to avoid culling the entire herd, but to use the milk produced until it is fully depleted. We all remember with great concern the images of entire herds slaughtered if one animal had contracted the disease, and that is something that we shall now avoid.
We must, however, continue to be vigilant, Madam President, because the text we have adopted today introduces a considerable risk to health and opens the way to free use of animal meal. In this regard, we must remain vigilant.
(IT) Madam President, ladies and gentlemen, I voted in favour of this important own-initiative report by Mr de Grandes Pascual, which not only covers the question of security scanners, but also constitutes a step towards an integrated and coherent strategy on aviation security generally.
Nowadays, the prevention of possible terrorist attacks is still a priority for air transport, and in this area there is still much for us to do. That is why it is important for security scanners to be included in the list of screening methods, with appropriate regulations for their use and guarantees on the protection of health, privacy and passengers' rights in general.
I should have preferred more courageous steps towards making equipment and procedures more uniform and obligatory in the 27 Member States, consistent with the common security space that we are building, but I realise that there is still strong resistance within the Council. It is for these reasons that I am thankful to Mr de Grandes Pascual for the excellent job of consolidation that he has done on this question.
Madam President, we are still living with the legacy of the 9/11 attack on the twin towers in New York. We can never, ever compromise security because of the fact that we are only one day away from the next atrocity.
One of the problems faced by the travelling public is the delays that are incurred at airports - every airport - in going through security. Mr de Grandes Pascual's report addresses this by virtue of the fact that it gets the balance right. Firstly, it will speed up the passage of passengers through security - because it is only a matter of seconds - and, secondly, it will ensure personal integrity, because the moment that the actual image has been taken, the image will be destroyed.
Also, from the point of view of the danger to public health, it deals with the issue of ionising radiation. The radiation exposure represents merely 2% of that of radiation treatment or an x-ray.
So it is a good report, but the important thing is that it is not left lying on a Commission desk gathering dust. We should implement this.
(FI) Madam President, scanners are an excellent idea. I myself went through a scanner like this once in the United States, and I found that it was a very agreeable experience. It was a lot quicker, and it is definitely a bit different when you can walk into a scanner and you do not need, as you do now, to strip half-naked and take off your shoes, jacket, belt and everything. I am therefore in favour of scanners.
Of course, we have to ensure that they do not have any impact on health, and there always needs to be another option if someone does not want to go through the scanner. Many of the fears that relate to how the data might be misused, however, are surely grossly exaggerated, and I hope that scanners will be introduced as quickly as possible.
Another issue, obviously, is taking liquids on board an aircraft. On this point we have got behind the times, and ordinary people's lives are being made very difficult indeed, and I would hope that this ban can also be lifted as quickly as possible.
(ET) Madam President, given the terrorist threat and previous tragic experience of terrorism in the world, it is vitally important to increase the level of air safety, and, of course, to do so using security scanners. Scanners are a powerful weapon in the fight against terrorism. This topic is described very well in the report, although unfortunately, the issue of cost remains unresolved. It is unfortunate that we increase protection for air passengers and develop air security only when some terrorist attack has happened; in other words, after air security has been tested. We need a proper risk assessment which could anticipate various risk factors early on and deal pre-emptively with the corresponding threats. This means that we also need a strategy. Although I support security, I am against methods which would pose a threat to human health or privacy, or which would humiliate people.
Madam President, in the aftermath of the 9/11 attacks and other terrorist attacks, clearly all countries have had to face a difficult debate on getting the right balance between security and liberty. The issue has always been one of great difficulty for authorities. But what concerns me about the use of these scanners is where there is no alternative. Fortunately, an alternative is called for in this report, but there are still a number of countries around the world where you are refused the right to travel if you refuse to use a scanner.
There are genuine concerns. There are still people who are medically trained who are frequent travellers and who complain about the health hazards of travelling. But, in particular, I would like to point out one problem which some of my constituents have written to me about: the problem that arises for people who carry colostomy bags or ileostomy bags. If people who carry those refuse to be scanned, they are either refused travel or, what happens in the end, is that they are subjected to the most amazing humiliation in front of fellow travellers. It is about time staff were trained better and made to be more sensitive to members of the travelling public who suffer from these problems.
(ET) Madam President, I supported the adoption of this report. This is not a legislative document, but it is undoubtedly a report that can be used to send a message. I am especially pleased that four-fifths of those in attendance supported the adoption of this report. I should say that, in the seven years that I have been in the European Parliament, this is still the first report on this topic that has gained this level of support. Gender equality is a basic right in the European Union. I would now ask whether, in the time that the European Union has existed, we are satisfied with our achievements in this area. I am not. Do women in Europe have equal opportunities with men? Without immersing ourselves in facts, we can see that they do not. The report indeed dealt with only one facet of this topic - increasing women's participation in business - though here it must be said that this report is not about intervening in the free market or creating unfair competition. It is about eliminating discrimination on one side.
(IT) Madam President, ladies and gentlemen, it is with a great sense of pride that I bring to your attention the fact that, last Tuesday, my country finally enacted a law introducing quotas for women board members at listed companies and companies in which the state has a shareholding.
Unfortunately, at the moment, barely 4% of the board members in Italy are women. Other countries have already passed similar legislation and I hope many others will do so in the coming months. Capable and qualified women must be allowed to achieve professional growth in line with their male colleagues, demonstrating and exercising their capabilities. You know, holding a position due exclusively to merit and professionalism is surely more gratifying and less humiliating, but I am convinced that we have to carry out a true 'pink revolution' which has an ever growing female presence as its ultimate objective, without necessarily having to resort to quotas.
In future, due to our daily commitment, equal opportunity will not have to be recognised solely by law, but must represent an indefeasible value held by society, based not only on gender equality, but also on a genuine and inherent cultural equality.
(ES) Madam President, our motto should be 'from words to deeds'.
The 2020 programme advocates equality to overcome the crisis. European companies hardly have any women on their boards of administration, although different studies show that their presence brings these companies innovation, improved management and profits. Women train more than men and achieve better academic results. However, men occupy 90% of the seats on the boards of stock-exchange listed companies and chair 90% of the boards.
In order to even out these figures, we need measures that have produced results where they have been applied and the resolution adopted today will contribute to this. I do not support the reference in the report to competent and qualified women because the small percentage of women who succeed to positions of responsibility do satisfy those aspects and also because do you know any text in the world with that requirement for men, who take up 90% and 97% of the figures? Are they all competent and qualified?
If we want to achieve equality, let us change the language and the paradigm.
(SV) Madam President, I welcome the fact that the Commission and the European Parliament have made vigorous efforts to promote female business leaders. As a female entrepreneur, I have given a great deal of support to several women in leadership positions in business. Unfortunately, however, I voted against this report, because I do not believe that the solution to this lies at EU level. We should not legislate on quotas and we should not ask the Commission to take measures to force wage differences to be dealt with or certain quotas of women to be taken on in companies. The European Parliament and the Commission have an important role to play in stimulating debate, shaping opinion and putting pressure on companies, but not in dictating from above. Governance is better dealt with at national level, in our own countries. I also believe that voluntary measures could yield better results in Sweden, but the situation is different in other countries in Europe when it comes to putting pressure on companies to include more women on their boards.
(CS) Madam President, both my group and I support and take a positive view of the will to increase the representation of women in leadership positions and on company boards, where they are currently still very few in number. Nevertheless, we could not support this report, since proposals have been adopted which support and call for binding targets and legislative measures at European level.
The principle of competitiveness on the labour market is fundamental for us. The selection of women for leading roles and their appointment to boards should not happen on the basis of gender, but on the basis of qualifications and appropriate experience. We are opposed to the introduction of binding legislative measures and quotas for women at European level, and we believe that national governments and employers are the ones who can best decide when and in what way they will support the increased participation of women in these positions.
(SK) Madam President, I will always fight discrimination against women in employment, whatever role they are in. I have therefore voted in favour of Mrs Kratsa's report. All we will achieve with quotas, however, will be to create so-called women's roles in management. The role of the management of a firm is to generate profit, from which it pays taxes and employs people. I wonder if anyone really believes that profitability depends on the gender of the management. I experienced an attempt to emancipate the working class through quotas. I firmly believe that quotas constitute positive discrimination, and women do not deserve any type of discrimination. The process of changing thinking in society may take longer, but it will be natural. I have therefore not supported paragraphs 1, 2 and 16.
(ET) Madam President, I supported the adoption of this report, which was balanced and contained concrete proposals. Furthermore, while the crisis is far from over - although many politicians like to claim it is - I am convinced that the European Parliament's special Financial, Economic and Social Crisis Committee, which has become a temporary committee, should continue its work, and I would support it in doing so. We can only give due recognition to the Committee's work up to this point. We must recognise the work it has done in drafting recommendations on the European Union's sustainable growth model and in contributing to the creation of a coordinated policy. I think it is important for the committee to continue its work so that attention can be focused on the large debts of the European states and on a solution for the problems of the euro crisis.
(SK) Madam President, the report by Mrs Berès confirms that we are approaching a crossroads. If we take the path proposed in this report, in a few years' time, the Union will turn into a federation, with all that that entails: a government, a Ministry of Finance and a federal tax. We currently have no mandate from our voters to create such a Europe, but I am afraid that the second path will lead to the fall of the euro and the beginning of the end of European integration. We have to decide. I have not voted for the report, as a decision such as this must be taken by the voters. Those who want a federation and a common budget, however, should also finally start talking about equal levels of pay, health care and equal pensions, and about the willingness to show solidarity and equalise the differences here.
(GA) Madam President, although there are many good recommendations in the Berès report, I have to say that we, Fine Gael members in the EPP, had to abstain at the final vote and I will now explain why.
Taxation is a matter of subsidiarity and we feel that talk of tax harmonisation at this stage, while it may be idealistic, is premature, especially as we in Ireland are in the midst of an IMF-EU bail-out, and for the EU part of that bail-out, we are paying what we consider to be draconian interest rates. This is recognised by the European Parliament and by the Commission, including Commissioner Rehn and President Barroso, but we cannot get a reduction because at Council level, some Member States want to have a quid pro quo - a reduction of interest rates if we give up our right to set our own corporation tax rate. This is contrary to the spirit of subsidiarity and it is also contrary to the spirit of solidarity which is supposed to exist in the European Union.
Madam President, when I was a teenager, I travelled in what we still thought of as Eastern Europe and I remember being struck, even then, by the paradox that here was a system that nobody believed in. Even the people running it no longer professed, if ever they had, the principles of Marxism-Leninism. Yet one could not see how it was going to end because so many people had a vested interest in the maintenance of the status quo.
I had an eerie sense of nostalgia as I listened to the debate this morning. One by one, the pillars that sustained the European ideal have been kicked away and yet we continue to tell ourselves that the answer is more integration, more Europe, monetary and fiscal union, common economic governance, and so on. The Schengen Treaty is collapsing as governments begin to reimpose border controls, and now the euro is also showing itself to be unsustainable. Yet the apparat of Europe in this House and in the palaces and chancelleries of the continent continues to trot out the same slogans about ever-closer union, not to convince the voters, not even really to convince themselves - not any more - but simply because they do not know what else to do.
Madam President, as I listened to the debate this morning on the financial crisis, I was struck by how much we have not really learnt from the crisis. Why have we not learnt the lessons that governments should not print money too cheaply, and that when you print money cheaply, the citizens think they have more money than they have and they make what Ludwig von Mises called 'malinvestments'. And when the market corrects itself, the whole bubble bursts and the market crashes. That is what we saw with Credit First.
Why have we not learnt the lessons that individuals and governments and families should not spend more money than they earn? Surely, of all the countries, Greece should have learnt that, and other countries around the EU. They simply got themselves into trouble because they spent money they did not have. Why have we not tackled the real problem in the financial system, which is the fact that banks are deemed too big to fail? In which other industry do we really now believe that if you get into trouble, you should have taxpayers' money to bail yourself out? If you actually leave it to the market, then other competitors will come forward. Worst of all, we think that governments can spend money better than the private sector and create jobs. The last country to do that was the USSR. Let us not go that way.
(HU) Madam President, the report from the Special Committee on the Financial, Economic and Social Crisis emphasises that both agricultural and cohesion policy must play a key role in the Europe 2020 strategy. The common agricultural policy reform must be planned while taking into account the need to meet global challenges, while the cohesion policy must be planned with clear objectives aimed at promoting competitiveness. In the majority of new Member States, agricultural producers are counting on the current system of the common agricultural policy, while from the cohesion policy they expect the realisation of basic infrastructure investments, as in this area we fall well behind the old Member States. The EU 2020 strategy must serve the development of the entire European Union and this is impossible without developing backward regions and keeping the original objectives of the agricultural and cohesion policies.
(DA) Madam President, regrettably, I felt compelled to vote against the Berès report today. The report does not adequately address the crux of the matter - namely, the fact that the individual Member States of the EU have accumulated excessive national debts in combination with our lack of competitiveness. That is why we are struggling in Europe. It is not simply a matter of creating more liquidity - we need to regain our competitiveness. Paragraph 99 concerning an EU budget corresponding to 5-10% of the Union's GDP is a bad and irresponsible proposal that is completely out of step with what the majority of citizens in the Member States actually want. It is a theoretical proposal with no basis in reality. We are in this House in order to represent the populations out there in the Member States, and the idea of transferring up to 10% of the Member States' GDP is pie in the sky and has no place in this Parliament.
Written explanations of vote
I am voting for this proposal founded on Article 77(2) of the Treaty on the Functioning of the European Union - issues relating to the borders - because it should be of benefit as a legislative act of the Union, not least by ensuring the safety of the border guards who are entitled to check travel documents at the external borders. I agree with the rapporteur that the proposed text would respect the Member States' competence for the recognition of travel documents. In line with the Convention implementing the Schengen agreement, of 14 June 1985, Decisions SCH/Com-ex (98) 56 and SCH/Com-ex (99) 14 concern the compilation of a manual of travel documents enabling the crossing of external borders which may be endorsed with a visa. However, these decisions go back to the time of intergovernmental cooperation on Schengen and need to be adapted to the EU's current institutional and legal framework.
I voted in favour of this report because the purpose of this decision of the European Parliament and the Council is to create legal certainty with regard to the list of travel documents. This decision should also present added value, namely, by providing security to border guards who are entitled to check travel documents at external borders. Otherwise, the objective of the draft proposal would be completely undermined. Therefore, the list of travel documents should be legally binding. I agree with the rapporteur's opinion that the proposed wording would respect the competence of the Member States to recognise the travel documents but would, at the same time, ensure legal certainty after the given period, which could indeed be longer than proposed by the Commission. Furthermore, I agree that an online database containing specimens of all travel documents should be established in the long term to facilitate the examination of a given travel document by border control authorities and consular staff. It is important to underline that the purpose of the list of travel documents is twofold: This means that it allows border control authorities to verify whether a given travel document is recognised for the purpose of crossing the external borders, or it allows consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker.
I voted in favour of Mrs Fajon's report because I consider it important that we succeed in coordinating the countries in what is known as the Schengen area with respect to valid travel documents entitling the holder to cross external borders
I consider the rapporteur's approach to this issue to be correct, since Member States must retain their right to recognise which documents are valid for crossing their borders and which are not. At the same time, however, I see only benefits from allowing the European Commission, with the help of Member States, to draft a list containing all documents fit for this particular purpose. Such a list would facilitate work at border points and would, moreover, make it easier to identify forged documents.
Europe is a resource that can be drawn upon both now and even more so in future. Therefore, by all working together to coordinate our activities, especially in the important area of the movement of persons, we shall have taken another step towards a true European Union.
in writing. - I voted against this report as it aims to establish a harmonised list of acceptable travel documents which may be endorsed with a visa upon entry into an EU Member State. It is another step towards the creation of a pan-European immigration policy when it is essential that individual nations are able to control their own borders.
I voted for the report because I agree that, in line with the Convention implementing the Schengen agreement, of 14 June 1985, Decisions SCH/Com-ex (98) 56 and SCH/Com-ex (99) 14 concern the compilation of a manual of travel documents enabling the crossing of external borders which may be endorsed with a visa. However, these decisions go back to the time of intergovernmental cooperation on Schengen and need to be adapted to the EU's current institutional and legal framework.
Given that the purpose of the decision is to create legal certainty with regard to the list of travel documents, this declaration proposes clarifying the consequences of failure to give notice of a Member State's position in the given time period. This provision is consistent with the exclusive competence of the Member States for the recognition of travel documents, since they would always have the right to give notice of the non-recognition of these documents.
The framework of travel documents, firstly, enables border control authorities to verify whether a given document is recognised for the purposes of crossing the external borders and, secondly, enables consular staff to verify whether all the Member States applying the common visa policy recognise a given travel document for the purpose of affixing the visa sticker.
There is a need to adapt the current framework to the EU's new institutional and legal framework. The fact that the Member States are not obliged to indicate whether or not they recognise each of the documents included on the list creates legal uncertainty, so holders of these travel documents run the risk that their entry will be refused or that they will be granted a visa for a limited area. It is not possible to harmonise recognition of the listed travel documents as this is an exclusive competence of the Member States, but the continuous updating of the list must be ensured.
I support the creation of a mechanism that ensures the constant updating of the list of travel documents that countries issue, and the introduction of a centralised mechanism for technical evaluation of these documents. It should also be ensured that all the Member States express their position on whether or not they recognise the travel documents listed.
Although the Union does not want to be 'Fortress Europe', there is obviously a need to restrict passage through its external borders and to set out which documents issued by third countries are suitable for enabling their nationals to enter the EU. The Union must, therefore, list the documents suitable for this purpose, and the Member States will have to continuously update this list so as to give notice to others of what will be accepted or refused, so that the border services can get to know them, and that those seeking entry to the Schengen area may know what documents they will have to provide. Decisions taken on this matter previously need to be adapted to the current European institutional and legal framework. This information is required for the sake of legal certainty, but also out of respect for the people working at the borders and for all those travelling to the EU.
This report represents an effort by the European Parliament to harmonise the procedures and rules of the European Union Member States, with a view to adapting them to the EU's new institutional and legal framework. The list of travel documents enables border control authorities to verify whether a given travel document is recognised for the purposes of crossing the external borders under the legislation in force, and also enables consular staff to verify whether all the Member States recognise a given travel document for the purpose of affixing the visa sticker.
I consider it necessary to ensure the continuous updating of the list of travel documents, obliging the Member States to give notice of their position with respect to the recognition or non-recognition of these documents for the purposes of simplification and efficiency. I would also stress the concern to ensure the safety of border guards, and the fact that this decision does not violate the Member States' competence for the recognition of travel documents.
This report concerns a proposal for a decision on the list of travel documents entitling the holder to cross the external borders and which may be endorsed with a visa, as well as the establishment of a mechanism for compiling this list. Under the pretext of ensuring uniform conditions for compiling and updating the list of travel documents, the intention is for powers to be delegated to the European Commission. It will fall to the Commission to confirm whether a given document is recognised for the purpose of crossing borders.
What we have before us is a proposal that is not lacking in contradictions. On the one hand, it could facilitate verification of a given travel document by border control authorities. On the other, however, the proposal is to centralise, and it gives the Commission too many powers in this area, which could be at the expense of the Member States' rights relating to aspects important to their sovereignty.
This report concerns a proposal for a decision on the list of travel documents entitling the holder to cross the external borders and which may be endorsed with a visa, as well as the establishment of a mechanism for compiling this list. However, under the pretext of ensuring uniform conditions for compiling and updating the list of travel documents, the intention is for powers to be delegated to the Commission. It will fall to the Commission to confirm whether a given document is recognised for the purpose of crossing borders.
What we have before us, then, is a proposal containing contradictory elements. On the one hand, it could facilitate verification of a given travel document by border control authorities. On the other, however, it gives the European Commission too many powers in this area, which could be at the expense of the Member States' rights relating to aspects important to their sovereignty.
In accordance with the Convention of 14 June 1985 implementing the Schengen agreement, a manual was drawn up listing the travel documents which entitled the holder to cross external borders and to which a visa might be affixed. These decisions, however, apply to the period of Schengen cooperation at the intergovernmental level, and they must be adapted to the current interinstitutional and legal framework of the EU. The list of travel documents has a dual purpose: on the one hand, it allows border guards to check whether a certain travel document is recognised for the purposes of crossing external borders and, on the other, it allows consular officials to check whether the Member States recognise a particular travel document for the purposes of affixing the visa sticker. In this context, it seems essential to have a measure ensuring that the list of travel documents is constantly updated, while at the same time ensuring that Member States have the fullest possible information available. In the interests of simplicity and effectiveness, Member States would be asked to give an opinion on the recognition or non-recognition of these documents. The proposal as such should therefore provide added value as a piece of EU legislation by providing certainty to border guards who have the right to check travel documents on external borders. The list of travel documents should therefore be legally binding, as this would be consistent with the power of Member States to recognise travel documents.
If there is one thing I cannot be accused of, it would be underestimating the importance of border controls. On the contrary, it is common knowledge that I am campaigning for the total re-establishment of the sovereign rights of Member States to determine the conditions for entering and remaining in their territory, and to coordinate compliance with those conditions. However, we are, alas, in the Schengen area, and States are supposed to ensure that their own border controls benefit everybody. Thus, the proposal for a decision to establish a list of travel documents which may be endorsed with a visa is not, in itself, in this context, absurd.
On the other hand, it is absurd, in terms of security and the fight against illegal immigration, to leave the Commission to draw up this list and deem documents to be recognised as valid if Member States do not state their position on the aforementioned list during a specified period, on the principle that silence implies consent. On the contrary, it should have been presumed that silence automatically implied a refusal to recognise certain documents as legal. We call this an implied refusal, a common notion in public law. This is why I abstained from voting on this report.
I welcomed this document because, in accordance with the 1985 Convention implementing the Schengen agreement, a manual of travel documents has been compiled enabling the crossing of external borders and which may be endorsed with a visa. However, these decisions are out of date and need to be adapted to the EU's current institutional and legal framework. The purpose of the list of travel documents is twofold: on the one hand, it allows border control authorities to verify whether a given travel document is recognised for the purpose of crossing the external borders. On the other hand, it allows consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker. This decision establishes the list of travel documents entitling the holder to cross the external borders and which may be endorsed with a visa and a mechanism for compiling this list. This decision applies to travel documents such as national passports (ordinary, diplomatic, service/official or special passports), emergency travel documents, refugee or stateless person's travel documents, travel documents issued by international organisations or laissez-passers. This decision does not affect Member States' competence for the recognition of travel documents.
in writing. - I voted for this report, the purpose of which is to create legal certainty with regard to the list of travel documents. Therefore, the rapporteur proposes to clarify the consequences of a failure to notify a Member State's position in the given time period. This provision is consistent with the exclusive competence of Member States for the recognition of travel documents since they would always have the right to notify that they do not recognise the travel document concerned.
During the phase of intergovernmental cooperation on Schengen, it was necessary to draw up a list of certain travel documents for crossing external borders between the European Union Member States.
In fact, on the one hand, the list of travel documents allowed border control authorities to verify whether a given travel document was recognised by the Schengen Borders Code and, on the other, it allowed consular staff to verify whether Member States considered it necessary to affix the visa sticker.
Given the current institutional and legal framework, we consider it necessary for the purposes of simplification and efficiency that the list of travel documents be constantly updated and that Member States notify their position in relation to the recognition or non-recognition of these documents, thereby ensuring that information in this respect is as complete as possible.
We are of the view, finally, that the list of travel documents should be legally binding. The proposed wording dutifully respects the competence of Member States to recognise the travel documents, or otherwise, while at the same time guaranteeing legal certainty after the given period, which could indeed be longer than that proposed by the Commission.
Controlling the external borders is essential to the EU's security, so we believe there is a need to rigorously set out a list of travel documents which will enable such control. This list should be common to all the Member States, despite recognition of travel documents being one of their exclusive competences.
On the one hand, this list should allow border control authorities to verify whether a given travel document is recognised for the purpose of crossing the external borders, in accordance with the Schengen Borders Code. On the other hand, it should allow consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker.
A mechanism should be established to place an obligation on Member States to express their position on the recognition and non-recognition of these documents. In order to guarantee correct information for the public and Member States and to make the system efficient, a constantly updated electronic publication containing the list of travel documents should be established. This list of documents should present added value in terms of providing security at border controls and legal certainty concerning the list of travel documents.
in writing. - The purpose of the list of travel documents is twofold: on the one hand, it allows border control authorities to verify whether a given travel document is recognised for the purpose of crossing the external borders as set out in Article 5(1)(a) of Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code). On the other hand, it allows consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker.
The purpose of this decision is to create legal certainty with regard to the list of travel documents. Lastly, I would like to address a question to the Member States. Why do Latvia and Lithuania not allow people holding Italian or French visas to cross their borders? Such cases have been known to take place. I voted 'in favour', but the report should be improved.
In 1985, as part of the Schengen agreement, a list was produced of the travel papers that could be used to cross the external borders. This list is now to be adapted to reflect the institutional and legal changes within the European Union. The Member States are to be obliged to state their acceptance or non-acceptance of the relevant documents. The list of travel documents in the present report is to become legally binding. I abstained from voting because I am not completely convinced by the proposals in this report.
In 1985, within the framework of the Schengen agreement, a manual was produced listing the travel papers that could be used to cross the external borders. Given that the framework conditions of the EU have changed radically in the meantime, it would seem that some changes would be in order. However, because I am not sure that the means listed in the report are the ideal solution, I have abstained from the vote.
I welcomed this resolution, which establishes the list of travel documents entitling the holder to cross the external borders and which may be endorsed with a visa, and a mechanism for compiling this list. To enable border control authorities and consular staff to properly carry out their duties, the manual of travel documents needs to be updated and adapted to the EU's current institutional and legal framework. It is very important for the recognition of travel documents to remain the competence of each Member State and this decision should not have any impact in this respect. I believe that the deadline of three months, during which Member States must report their position on the recognition of travel documents, is appropriate and sufficient. In order to combat the use of forged personal documents more effectively, the Commission should draw up a list of known fantasy and camouflage passports.
I voted for this report on the proposal for a decision of the European Parliament and of the Council on the list of travel documents enabling the crossing of external borders and which may be endorsed with a visa, and on setting up a mechanism for establishing this list. I would congratulate the rapporteur on a well structured report for the Committee on Civil Liberties, Justice and Home Affairs. It is not possible to harmonise recognition of travel documents as it is an exclusive competence of the Member States. However, it must be ensured that the list is continually updated. I also support the creation of a mechanism that ensures the constant updating of the list of travel documents that countries issue, and the introduction of a centralised mechanism for the technical evaluation of these documents. I believe it should be ensured that all the Member States will be able to express their position on whether or not they recognise the listed travel documents, since this falls under their exclusive competence.
The rules on travel documents authorising their holder to cross the external borders, provided for in the Convention implementing the Schengen agreement of 14 June 1985, need to be harmonised with the Union's new legal framework. The defence of legal certainty should be central to this issue: the Member States need to have the facility to check whether such documents meet the requirements for crossing borders, as well as to know whether a given document is recognised in all the Member States. It is therefore reasonable to demand a binding list of documents that takes the form of a piece of Union legislation. In a very important area for Union security, certainty that the law is being applied should be the priority.
in writing. - In favour. In accordance with the Convention implementing the Schengen agreement of 14 June 1985, the Decisions SCH/Com-ex (98) 56 and SCH/Com-ex (99) 14 concerning the compilation of a manual of travel documents enabling the crossing of external borders which may be endorsed with a visa. However, these decisions go back to the time of intergovernmental cooperation on Schengen and need to be adapted to the EU's current institutional and legal framework.
The purpose of the list of travel documents is twofold: on the one hand, it allows border control authorities to verify whether a given travel document is recognised for the purpose of crossing the external borders as set out in Article 5 (1)(a) of Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code); on the other hand, it allows consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker.
I voted in favour of this document because I consider it fundamental to create legal certainty as regards the list of travel documents that entitle the holder to cross the external borders and which may be endorsed with a visa.
On the one hand, the list of travel documents would allow border control authorities to verify whether a given travel document was recognised for the purpose of crossing external borders while, on the other, it would allow consular staff to verify whether Member States recognise a given travel document for the purpose of affixing the visa sticker.
I voted in favour of Mrs Fajon's report because it aims to create security of law in terms of the list of travel documents and, as a result, I consider that the rapporteur's proposal to clarify the consequences of a Member State's failure to notify its position in the given time period is absolutely right. This provision must be consistent with the exclusive competence of the Member States to recognise travel documents, given that they will always have the right to notify that they do not recognise the travel document in question.
Given an increasing flow of border crossings, whether by European citizens or citizens of third countries, for the purposes of study, work, family reunion, etc, as the statistics of recent years demonstrate, I consider it timely and ever more fitting that the European Union review the implementing regulations as regards the travel documents needed for crossing borders.
This text has two strong points: on the one hand, there is the simplification and increased efficiency of procedures taken by the border control authorities that check the acceptability of a given travel document, while, on the other, there is the compilation of a list of travel documents that allows consular staff to verify whether Member States recognise or do not recognise a given travel document for the purpose of affixing the visa sticker.
I therefore believe that the report on which we have voted today in this Chamber, and which I voted in favour of, in itself constitutes a step towards the harmonisation of the recognition of documentation within the European Union. In particular, it provides legal certainty and equalises the bureaucratic difficulties concerning the implementation of the free movement of European citizens.
The background to this report is the need to bring the decisions under the convention to implement the Schengen agreement into line with the modern legal framework of the EU. As the rapporteur rightly explains, the legal provision will only add value if it significantly increases legal certainty in relation to the work of border guards. For this reason, I have voted in favour.
I am voting for this proposal as I would stress the importance of broadband in Europe as an element of territorial cohesion, which also offers opportunities for geographically remote and isolated regions. Digital technologies are essential for territorial cohesion in that they give the European Union's most outlying regions a more central role. There is therefore a need to overcome the difficulties that the regions face in the area of technology and services, in terms of availability, quality and prices.
I agree that, in addition to the measures intended to help with the supply of broadband networks and other online technologies, it is particularly important to ensure that investment is also channelled into developing applications and programmes for using IT infrastructure, which will contribute to improving Europeans' lives, to promoting the online provision of public services, and to improving public administration.
I voted in favour of this resolution on European Broadband: investing in digitally driven growth. In this document, we, the Members of the European Parliament, state that it is essential to bridge the digital divide and achieve broadband Internet access for all across the EU for European added value, especially with regard to remote and rural areas, in order to ensure social and territorial cohesion. The EU-wide provision of fast broadband networks is of vital importance if the objectives of the EU 2020 strategy are to be achieved in terms of promoting smart, sustainable, inclusive, territorially cohesive economic growth, improving the employment situation, strengthening Europe's competitiveness, and facilitating scientific research and innovation. It is crucial for broadband to enable all regions, cities, municipalities and sectors of society to benefit from the digital environment, giving them the opportunity to exploit new digital technologies for public services.
Access to efficient broadband networks for all Europeans is a crucial element for realising the Europe 2020 strategy objectives of smart, sustainable and inclusive growth. Broadband is essential to the competitiveness of EU industry, as it makes a robust contribution to economic growth and employment, as well as to the participation of all regions and social groups in the EU's digital life.
Despite the development and improvements recorded in this area, this report, for which I voted, suggests a series of measures for realising European objectives: in particular, it stresses the need for better use of all the complementary technologies available, including mobile telephony and satellites, in order to achieve broadband coverage for rural areas as well as mountainous and island regions. It also asks the Commission to urgently table an appropriate proposal for a strategic plan containing a single framework applicable to all aspects of cyber security. Finally, it calls for specific measures to be taken to ensure that small and medium-sized enterprises can fully enjoy the potential of broadband in the fields of e-commerce and e-procurement.
Today, the Internet is a basic tool of work. The number of subscriptions to fixed and mobile broadband Internet connections in Europe currently stands at 150 million. Demand for connections continues to grow systematically. Unfortunately, the phenomenon of social digital exclusion is still common, particularly in relation to people on low incomes and people with disabilities.
I agree, therefore, with the proposal that the Commission and the Member States aim to provide broadband Internet access to all Europeans as quickly as possible, including by the use of financial aid. Supporting investments based on broadband technologies and reducing the costs of these technologies, while ensuring fair competition between networks, strengthens the position of small and medium-sized enterprises. By making it possible for them to enjoy the full potential of broadband in the fields of e-commerce and e-procurement, we help increase demand. Therefore, I support the appeal to accelerate public procurement operations using online resources and electronic invoicing. I endorsed the report.
I voted in favour of this initiative because the provision of fast broadband throughout the EU will help fulfil the objectives of the Europe 2020 strategy, thereby driving sustainable, inclusive and cohesive economic growth for the territory, the creation of jobs and powers of competitiveness in Europe. At the same time, it will favour research and innovation, so that all regions, cities, municipalities, social groups and people can benefit from them.
I voted in favour of the report by Mrs Tzavela because it emphasises the fundamental role that fast access to the Internet can have in economic recovery, as a great aid to innovation and productivity in all sectors of the economy.
Broadband will enable the development of new sectors, such as e-health, which will contribute to reducing bureaucracy and lead to significant savings. Moreover, I join in the rapporteur's call for Member States to set national broadband plans and to adopt measures to promote new skills and capabilities for offering ever more innovative services.
I voted in favour of Mrs Tzavela's report.
The speed of information transmission, trade and social interconnectivity require efficient policies on technology infrastructures, which are now essential in the everyday lives of our citizens. The EU must rapidly achieve a competitive broadband market capable of facilitating services and creating new jobs and new commercial possibilities at the same time.
We must support and carry out investment in the technology sector in order to achieve the ambitious objectives set by the digital agenda and the goals in the Europe 2020 strategy for sustainable and inclusive growth, partly through the active involvement of the private sector, which is a fundamental part of that strategy.
I agree with the need for Member States to adopt common and coordinated policies in the broadband sector and incisive public policies aimed at the widespread diffusion of this fundamental tool even in the more remote areas. By taking the lead in this sector, Europe will offer important possibilities for growth, guaranteeing competitiveness, free competition and a greater choice for consumers.
I support an expansion of broadband coverage as I believe it will lead to easier communication, particularly for people with reduced mobility or people living in isolation, and it will improve access to services in rural areas, supporting the development of small and medium-sized enterprises. I am therefore disappointed that the funding of EUR 1 billion promised in the 2008 European economic recovery plan for 100% broadband coverage by 2010 was not allocated, and that this target was thus not achieved. I have no doubt that broadband services are vital for the competitiveness of EU industry, contributing, to a large extent, to economic growth, social cohesion, job creation and the increased participation of all social groups in digital life in the EU.
In my opinion, the successful implementation of the package of measures for a broadband network is of fundamental importance for solving the problem of unemployment in the context of the Europe 2020 strategy, particularly among young people. I therefore support the cooperation between the Commission and the European Investment Bank to boost funding for fast and ultra-fast networks, while recognising the need to direct this funding towards open infrastructure projects supporting a diverse range of services. I also support the Commission in its effort to review the possibility of new funding sources and innovative financial instruments.
I voted for the report because I agree that the EU-wide provision of efficient broadband networks is of vital importance if the objectives of the Europe 2020 strategy are to be achieved in terms of promoting smart, sustainable, inclusive, and territorially cohesive economic growth; of improving the employment situation; of strengthening Europe's competitiveness; and of facilitating scientific research and innovation. This will enable all regions, cities, municipalities and sectors of society to benefit from the digital environment and give them the opportunity to exploit new digital technologies for public services.
I consider it essential for academic and research institutions to have access to broadband infrastructure in order to ensure the free movement of knowledge, to prepare younger generations, and to make the European Union competitive. The report calls on the Commission and the Member States to develop European and national programmes capable of guaranteeing and financing access to broadband infrastructure for all academic and research institutions by 2015. It also considers that by 2015, all European academic and research institutions should be connected by ultra high-speed networks, operating at speeds of gigabytes per second, creating an Intranet for the single European research area.
in writing. - It is crucially important that Europe invests in high quality broadband and maintains our position at the upper ends of the technology and infrastructure markets. For this reason, I supported this vote.
I voted for this report because I advocate the extension of high-speed open-access Internet to schools, hospitals and other public institutions as a means of improving the quality and accessibility of public services, and of strengthening connectivity in outlying or disadvantaged regions.
The Digital Agenda is a particularly important and relevant aspect of the Europe 2020 strategy because of the gains it could represent, not just in terms of innovation and knowledge, but also in terms of benefits brought to consumers and companies, not least small and medium-sized enterprises. Given the current difficulties of the Member States and of companies in achieving Europe 2020 strategy targets on the broadband objectives, and the lack of financial resources, I consider the Committee on the internal market and Consumer Protection's recommendation that money be made available from the Structural Funds to deploy broadband and increase high-speed Internet access opportune, on account of all the benefits that this could bring for consumers and businesses, and because it would increase competitiveness.
With a view to realising the objectives of the Europe 2020 strategy, and given the strategic importance of the Digital Agenda for the benefit of the public, of businesses, and of the commitment to innovation and knowledge, universal access to efficient broadband networks is extremely important, not least for global competitiveness, economic growth and employment, involving the participation of all regions and social groups. I am therefore voting for this report, and I would also stress its advocating of investment and competition, so as to avoid distorting the market or creating an undue burden on the companies comprising it.
The protection of consumer interests and the promotion of consumer benefits are also amongst the important initiatives proposed. In contrast with this European effort and recognition of the Digital Agenda's importance, I cannot fail to express my regret at Portugal's wasting of funds intended to develop Internet and broadband infrastructure in rural areas, and to consolidate operations related to the 'New Challenges'.
Universal access to broadband is an indispensable condition for social development and improving public services. Although the report is generally positive and even proposes that 'the Member States be urged to implement public policies to support the introduction of new technologies', it should, even so, call for the improvement and the promotion of public services, as a guarantee that all Europeans will have access to broadband, thereby enabling its benefits to extend to every section of the population, particularly in the less developed regions of the Union.
An example would be the outermost regions, whose territories are widely scattered, who still have no access to essential information and communication technology (ICT) infrastructure, such as broadband Internet, and are therefore being penalised twice over, in addition to the constraints resulting from their remoteness. We would express our concern at excessive trends towards increased security measures for controlling and monitoring the Internet under the pretext of cyber terrorism, in which the guarantee of protection of personal data is just another illusion. This threatens people's rights, freedoms and guarantees.
By 2020, all Europeans should have access to the Internet at speeds of over 30 Mbps, and at least 50% of households in Europe should have Internet access at speeds of 100 Mbps. This objective forms part of the Digital Agenda for Europe, a priority initiative of the Europe 2020 strategy aimed at an intelligent, sustainable and inclusive economy. The Digital Agenda also confirms the objective outlined by the European Council of providing all Europeans with basic broadband by 2013. A comprehensive policy must be drawn up for these ambitious objectives, based on a whole range of technologies and careful monitoring of the progress achieved. The objective was outlined of securing a fast and ultra-fast Internet because it will play a central role in economic recovery, representing a platform for supporting innovation throughout the economy, as was the case with electricity and transport in the past. The introduction of ultra-fast, open and competitive networks will stimulate a virtuous cycle in the development of a digital economy, making possible the creation and expansion of new broadband-based services, demand for which will increase among citizens, as a result of which there will also be greater demand for broadband.
Broadband is an innovation that can help us emerge from the crisis. It is an important stimulus for the modernisation of Europe. The European Union sees it as a priority to enable all sectors of society to benefit from digital technology. The objective that must be supported is that of being able to guarantee that all European citizens receive 100% broadband coverage by 2013. The aim of improving dialogue and giving a stimulus to development is one with which I completely agree. That is why I confirm my vote in favour.
in writing. - The provision of high-speed broadband coverage for all by 2013 is an integral part of the European Commission's digital agenda strategy. It is critical that the most remote and disadvantaged regions in Europe are not ignored by the European Commission as they pursue this objective. The European Commission must ensure that all Member States reach this important target, which is vital for growth and jobs.
I welcomed this document because the EU-wide provision of fast broadband networks is of vital importance if the objectives of the EU 2020 strategy are to be achieved in terms of promoting smart, sustainable, inclusive, territorially cohesive economic growth, improving the employment situation, strengthening Europe's competitiveness, facilitating scientific research and innovation and thereby enabling all regions, cities, municipalities and sectors of society to benefit from the digital environment and giving them the opportunity to exploit new digital technologies for public services.
in writing. - The European Union should invest more in the creation of a common broadband area in order to clear obstacles to free movement in the European area. The European Union should be an example for the world in terms of digital development. One of the main problems in this area for the citizens of the Union is pricing, especially the lack of harmonisation in pricing on the territory of the European Union. A citizen should know that the price of using broadband services in different member countries is always the same, just like with mobile phone calls.
in writing. - I voted for this resolution, which asks the Commission, in order to create a coherent, consistent and effective EU structure marshalling all resources, to urgently present an appropriate proposal for a strategic plan containing a single framework for all aspects of EU cyber security, to ensure full protection and resilience of network and critical information infrastructures, including minimum safety standards and certifications, a common terminology, cyber incident management and a road map on cyber security. It takes the view that such a plan should define the contributions required from each actor, including the Commission, Member States, ENISA, Europol, Eurojust, EU and national computer emergency response teams and other relevant EU and national bodies and authorities, as well as the private sector, and also address the EU's role and representation internationally.
Although all Member States have a national broadband strategy, only a few have fully-fledged operational plans which include the targets laid out in the Europe 2020 strategy, namely: ensuring non-discrimination, promoting available technologies and preventing measures placing unfair burdens on consumers and business.
We believe broadband services are essential for the competitiveness of the economy and are a prerequisite if all regions and social groups are to participate in digital life in the European Union. We therefore call on the Member States to open up network competition fully and to avoid both subsidies that distort the market and the emergence and abuse of dominant market positions.
They must promote and extend high-speed open-access connectivity to important public infrastructure located in remote areas as a means of improving public services. In conclusion, we believe that the European Union should increase research investment in both fixed and mobile future communication technologies and develop joint technology initiatives in these areas, involving universities, research institutes, device manufacturers and service and content providers.
The increasing growth in information technologies must be accompanied by significant investment in developing European broadband. As such, the EU-wide provision of efficient broadband networks is of vital importance if the objectives of the Europe 2020 strategy are to be achieved in terms of promoting smart, sustainable, inclusive, and territorially cohesive economic growth; of improving the employment situation; of strengthening Europe's competitiveness; and of facilitating scientific research and innovation. This will enable all regions, cities, municipalities and sectors of society to benefit from the digital environment, and will give them the opportunity to exploit new digital technologies for public services. In order for broadband to reach everyone, therefore, it is important to continue investing in this area.
in writing. - Taking into account the inequality of the broadband market throughout Europe and the disappointing absorption capacity in this area, Mrs Tzavela pointed out that 'basic broadband' of at least 2 Mbps by 2013 in all 27 Member States, including 100% coverage, is a realistic goal. The ultimate goal for 2020 is 30 Mbps with 100% European coverage, and for 50% or more of European households to have subscriptions above 100 Mbps.
Another important point of this paper includes providing incentives to investors for rural and remote areas, as well as islands. Furthermore, while fibre optics will be the main platform capable of providing 100 Mbps, the document welcomes and promotes the use of complementary technologies such as fixed and mobile wireless, as well as satellite.
Unfortunately, the rapporteur is lobbying only one direction - the Internet. Providers are interested in that. Such a project is necessary, but with some stipulations and red lines. In case of European investments, radio, TV and the press will lose the ability to compete, and that will result in the loss of hundreds of thousands of jobs and bankruptcies within the mass media. Therefore, during the transitional period, the EU should draft a plan of investments in traditional mass media, prohibit use of the Internet for piracy and prevent dishonest competition. I abstained.
In these times of great mobility and freedom of movement, it is essential that people should be offered unlimited access to 'new' communications media, such as e-mail. Fast Internet connections are vital for a wide variety of enterprises that communicate solely via the web and also use the technology for networking purposes. However, this is not just a big market for users; investors and businesses also have an interest in the expansion of broadband development because this will create a broad, commercially rewarding field. The European Union is pursuing an ambitious target to become the world market leader in this area. I have abstained because the report does not go into sufficient detail about how the measures are to be funded.
Now, in the second decade of the 21st century, people are becoming increasingly mobile, not least because of the free movement of persons. In a highly developed information society, it is vital, in view of such developments, that we invest in infrastructure, in particular, in information technology. The European Union has set itself the ambitious target of becoming the world leader in the area of broadband availability. I have abstained because the report does not go into sufficient detail about how the measures are to be funded.
I voted in favour of this resolution because EU-wide provision of fast broadband networks is essential. Furthermore, it is very important for there to be sufficient investment in digitally driven growth. The Commission and the Member States must develop European and national programmes to facilitate and provide funding so that all EU citizens have access to broadband speeds of not less than 30Mbps, and all teaching and research institutions have access to broadband infrastructure by 2015. The implementation of these measures would contribute to smart, sustainable, inclusive and territorially cohesive economic growth. We must make every effort to establish EU global leadership in information and communication technology (ICT) infrastructure.
I voted in favour of the own-initiative report on European broadband networks. The report sets the political signal for the action needed at national level in order to support investments in broadband networks. This report is even more valuable for countries with terrain like Greece, where many areas are geographically isolated. That is because the development of broadband networks may mitigate any isolation or remoteness.
The Digital Agenda is one of the pillars of the Europe 2020 strategy. Achieving smart, sustainable and inclusive growth for the European Union nowadays is linked to access to efficient broadband networks for all Europeans. This report, for which I voted, suggests a series of measures for realising European objectives, and particularly stresses the need for better use of all the complementary technologies available, including mobile telephony and satellites, so as to achieve broadband coverage for rural areas, as well as mountainous and island regions. Given the purpose of this report and the benefits for all Europeans, particularly consumers and businesses, and in terms of strengthening competitiveness, I consider the Committee on the internal market and Consumer Protection's recommendation that money be made available from the Structural Funds to deploy broadband and increase high-speed Internet access extremely important.
in writing. - I welcome this report on broadband in Europe, as widespread coverage of high-quality, high-speed broadband networks across the EU is essential to build up Europe's competitiveness, research and innovation potential and to foster social and territorial cohesion. Broadband underpins new information and communication technologies, such as cloud computing or the Internet of Things, which will help determine the future of industrial innovation.
We need consistent research investment in fixed and mobile ICTs in Europe. The European territory should be fully covered by 2013 and, in order to ensure that the Digital Agenda target of universal access at speeds of no less than 30 Mbps by 2020 is met, intermediate benchmarks should be set for earlier dates. The radio spectrum has to be managed in such a way as to allow low frequency bands to provide wide wireless coverage in rural areas, islands and mountains. Those with reduced mobility, disabilities and those living and doing business in isolated areas would enjoy new opportunities which only a combination of public and private investment strategies can bring about.
The Digital Agenda has immense potential for growth, enhanced productivity and inclusion, as well as more integrated information in fields such as education, health and public administration.
I fully support this report by Mrs Tzavela.
The development of broadband can, in fact, be useful for economic recovery, for the support that it guarantees to innovation and the possibility of making transactions faster and simpler. The implementation of high-speed broadband networks in Europe is extremely important for the objectives of the Europe 2020 strategy. The development of broadband is particularly important for disadvantaged regions, such as mountainous areas, in which new technology can support the creation and facilitate the activities of new small and medium-sized enterprises, leading to the possibility of creating new jobs.
In order for the EU to establish itself as a genuine knowledge economy, it needs to be equipped with technical structures that support the economy's online development. Broadband represents one of the great opportunities for the various Member States in the coming period: it is a case of adopting a network that covers the entire Union - an area unparalleled at global level - which has undeniable advantages for businesses, for the public and for technological development.
The most pressing challenge is therefore to successfully establish a structure of this nature that is universal or almost universal, whilst, at the same time, providing the necessary conditions for the EU's various actors to make full use of it. This must be done in a way that respects the Union's legal framework, specifically with regard to equitable distribution of costs and benefits, to consumer protection, and to ensuring free competition in the market.
In today's plenary session of Parliament in Strasbourg, we voted on the report on European broadband: investing in digitally driven growth.
The EU-wide provision of fast broadband networks is important if the objectives of the Europe 2020 strategy are to be achieved in terms of promoting smart and sustainable economic growth, improving the employment situation, strengthening Europe's competitiveness, facilitating scientific research and innovation and thereby enabling all regions and sectors of society to benefit from digital technology and giving them the opportunity to exploit new digital technologies for public services.
To that effect, Mrs Tzavela's report emphasises that Europe should achieve a competitive market for broadband infrastructure and services in order to facilitate investment. The report insists on the importance of using all technologies at our disposal for improving access to broadband, including in more remote areas. All this will boost innovation, competitiveness and consumer choice.
in writing. - The provision of broadband and high-speed broadband for all citizens by 2020 is a key criterion in securing the future growth and competitiveness of our economy. The Internet and ICT services account for 55% of all productivity growth; they generate new business opportunities and expand the field for existing businesses and promote social inclusion and cohesion.
But we are still a long way from this. It demands strong political decisions, a leap in investment levels and innovation. It will not be easy. We need to show the political will, which is what we have done today. Secondly, we need to take some tough political decisions that allow the development of the different technologies. We need them all: copper, fibre, cable, satellite and mobile. We need to stay technology-neutral and let the market decide. But we also need to create the framework conditions that give each of these technologies a level playing field. The goal is set - now let us get to work.
in writing. - In favour. Very comprehensive (maybe overly so: it counts 77 paragraphs and it covers all aspects and all technologies) - even the impact of wireless technologies on health is included in para. 65.
Supports the Commission - the core issue is the funding of the NGAs (suggest an EU Broadband deployment act to coordinate all the funds; funds can be equity funds, structural and cohesion funds, regional funds, state and private investments, EIB), see part 3 'Incentivising investment and competition'.
Sets ambitious targets for broadband coverage: 100% coverage delivered to all Europeans by 2013 - at least 2 Mbps in rural areas and much higher speed in other areas (para. 4) - note that the target in EU 2020 is 30 Megabits by 2020.
Public funds are mentioned: broadband State aid framework, the NGA recommendation, and the public sector investments (para. H); the balance between private and public investments is well covered.
The issue of net neutrality is included in para. 53. For information, stakeholders involved in the discussions include ETNO members (in particular, AT&T), ECTA, BEUC, and SES.
I voted in favour of this report because I believe that the development of a proper European digital infrastructure is an essential ingredient of economic development and the recovery of our businesses.
Achieving digital connectivity at a rate of at least 2Mbps for all European citizens by 2013 would bring advantages in all main social and economic sectors, with positive implications for small and medium-sized enterprises, e-government, e-health and e-learning. In order to realise the objectives of the digital agenda, we need to continue on the road we have already taken, increasing competition in the sector and proceeding with policies to counter the digital divide between central and outlying areas.
I am in favour of this report on European broadband, which sets out the objective of guaranteeing that all European citizens receive 100% broadband coverage by 2013.
The EU-wide provision of fast broadband networks is of fundamental importance if the objectives of the Europe 2020 strategy are to be achieved in terms of promoting smart, sustainable, inclusive and territorially cohesive growth, improving the employment situation and strengthening Europe's competitiveness.
Achieving fast services is also fundamental for research institutes in order to guarantee the free circulation of knowledge, while improving the level of service to remote areas as well. The development of new information technologies represents an excellent opportunity to improve communication between citizens and EU institutions.
I voted in favour of Mrs Tzavela's report because I consider that it is comprehensive and balanced and that the objectives it sets are realistic and respond to the needs of the modern digital society. The report states, among other things, that the objective must be to establish EU global leadership in ICT infrastructure and that 100% coverage must be delivered to all Europeans, giving at least 2 Mbps service to all users in rural areas. Attaining these objectives is crucial to promoting growth, competitiveness and social cohesion in the EU.
To promote innovation, business development, the civil growth of European society and freedom of consumer choice, it is necessary to introduce broadband infrastructure, and especially in the most remote areas which often see the highest levels of failure to invest in digital technology.
The information issued by the director of the Directorate-General for Regional Policy, Rudolf Niessler, during the 'Every European Digital' event, is not comforting in this regard: only 418 million, of a total of 2.3 billion earmarked to promote the spread of broadband in EU countries, has actually been used. These funds have not, though, been channelled in the right way. This is because, sometimes, projects are unconvincing for investors or they go against the priorities of individual states, whose governments are obliged to make economic savings, at the expense of a broad common view of the future, as the EU hopes.
The percentage of homes connected to broadband in Italy is less than 50%, compared with a European average of 61%. However, without broadband, Italy, like other countries, risks soon being relegated to the second division compared with other countries where extensive use has been made of earmarked funds and it is the level of investments and competitiveness that will lose out.
The main strategic aim of the Europe 2020 strategy is to turn the EU into a smart, sustainable and inclusive economy. The Digital Agenda is one of the seven flagship initiatives of the Europe 2020 strategy, and it presents ambitious and specific objectives for the period of time in question. I am voting for this report because I am in favour of creating a mutually supportive system aimed at increasing investment and innovation as a means of developing better communication technologies and giving even more users access to terrestrial fixed and mobile networks.
At a time when data traffic is increasing exponentially, there is an urgent need to work alongside the European Network and Information Security Agency (ENISA), the European Police Office (Europol), Eurojust and the full range of competent bodies and authorities, as well as with private sector bodies, to commit to boosting information and communication technology infrastructure, to increasing the efficiency and rapid implementation of new-generation networks, to sharing best practices, and to promoting a strategic plan that safeguards aspects of cyber security in the EU. I would also argue that the individuality of rural areas, of mountainous and island regions, and of the outermost regions, should be safeguarded, as broadband will contribute decisively to reducing regional asymmetries and will strengthen territorial cohesion.
in writing. - This report outlines the EU's intention to provide fast broadband to homes and businesses across the EU. Broadband is of vital importance if the objectives of the EU 2020 strategy are to be achieved and if we are to contribute to smart, sustainable and inclusive growth. The EU's objectives should include enabling all regions and sectors of society to benefit from the digital environment, and this report - along with its complementary initiatives - takes important steps to achieving this.
I abstained from voting on this report on the development of broadband in the Union which, while containing many references to competition and liberalisation of high-speed broadband services (a sector which is already too liberalised), also contains a number of positive proposals.
Among these was the commitment to provide the largest possible number of citizens with 100% broadband coverage by 2013 by strengthening public investment in infrastructure. This is indispensable, particularly for citizens living in isolated conditions. It is to be done while maintaining high-quality access and at affordable prices for users.
We can also note the proposal to ensure open-access connectivity to public infrastructure in order to guarantee the free movement of knowledge and to enhance online public services, the intention to guarantee net neutrality, the use of open standards, data protection and respect for citizens' private lives, and, finally, the need to combat the digital divide, paying particular attention to the most vulnerable populations, such as people with disabilities, immigrants or people on low incomes.
Once again, we expect to see actions that go beyond words.
At a time when social networking has become daily reality for most Europeans, 30% have never been able to use the Internet. Our House's vote rightly aims to put an end to this digital divide. The objective is to achieve 100% broadband coverage by 2013 across the whole of European territory. This strategy is all the more important because the Internet now shapes the whole of society. Successfully executing this plan would address multiple objectives, such as social cohesion, tackling unemployment, the right to information and the right to access culture. Initially conceived as a network created for use by soldiers, this tool has increased tenfold the efficiency and economies of scale of our businesses and thus become a vector for economic growth that cannot be ignored. This is a competitive advantage which we must use more and more, as US businesses do. In order to transform this strategy into smart, sustainable and inclusive growth, it is imperative that we agree to appropriate investment and put in place a legal framework for cyber security (tackling online crime, personal data protection) and the fair remuneration of all Internet providers.
I endorsed the report. I think that development and investment in the field of broadband technology can have considerable significance for accomplishment of the competitiveness strategy which is part of the Europe 2020 initiative. The need to increase access to fast Internet, as well as to increase its mobility and capacity, are key issues for around 500 million European consumers. This is an exceptional number on a world scale, and it includes users of all types: consumers, businesses, administrative authorities and public benefit organisations, which reap the benefits of the Internet both in professional and in private life. It should be remembered that rapid deployment of broadband networks is essential to boost innovation and EU efficiency and to stimulate new small and medium-sized enterprises and job creation in the EU. The benefits of the roll-out of infrastructure in this area have a very positive impact in the context of increasing access to education, and particularly to distance learning in the outermost areas. I think there is a need for publications on investing in broadband networks, particularly for public-private partnerships and local and regional authorities, in order to ensure the best grassroots use of EU resources allocated for this purpose. Further development can also be a great opportunity for projects which promote dialogue between the citizens and the institutions of the European Union.
The European Union's digital agenda involves some extremely ambitious objectives. I can see the value added by the implementation of these objectives - particularly in relation to future job opportunities and new working arrangements, as well as territorial cohesion.
I voted in favour of the report presented by Mrs Tzavela.
Europe's future competitiveness is also linked to the development of broadband infrastructure: it is therefore important to use all the technologies at our disposal to improve access to broadband, including in the most remote and least accessible areas. I feel that, as well as promoting innovation, broadband development will improve the choices of European consumers and, I believe, it will facilitate investments in our continent.
in writing. - (FR) In May 2009, the European Commission launched an evaluation of the 1995 Data Protection Directive. By the end of the year, it must present a legislative proposal to amend that directive, while also adapting other legal instruments into a new general framework for data protection.
The last 15 years have been marked by the Internet revolution and, more globally, by the increasing use of new technologies. This has resulted in the collection and processing of personal data on an unprecedented scale, reinforced by the globalisation of exchanges. This report underlines some important elements of the future reform: enhancing the right to information; improving data transfer, particularly in the case of police and judicial cooperation; and harmonising the status and powers of national authorities responsible for data protection. As a fervent defender of the 'right to be forgotten' and making online transactions more secure, I voted in favour of this report.
I am voting for this report. The increased exchanging of personal data is vitally important, as are the new technological developments leading to the increased collection, storage and use of these personal data. There is a need to include a wide-ranging reform of the EU framework for legislation on this matter in the review of Directive 95/46/EC on the protection of personal data, establishing rules regarding data collection that are more rigorous, not least by informing people why their data will be collected and used, by whom and for how long. The effects of increased security in personal data protection could have positive economic consequences, given that individuals do not feel as secure buying online as they do offline because of fears of identity theft and of the lack of transparency in how their data will be processed and used.
I voted in favour of this resolution on a comprehensive approach to personal data protection in the European Union. It is an important document in which the European Parliament speaks in favour of strengthening existing arrangements in the area of personal data protection, putting forward new principles and mechanisms and ensuring coherence and high standards of data protection under the now binding Charter of Fundamental Rights, particularly Article 8. It is important for each individual to know at any time what data has been stored, by whom, when, for what purpose and for what period of time, and how it is being processed, and to be able to have data deleted, corrected or blocked in an unbureaucratic way and to be informed of any misuse of data or data breach. I agree with the rapporteur that there is a particular need to protect children and minors, in light, inter alia, of increased access for children to the Internet and digital content. Media literacy must become part of formal education with a view to teaching children and minors how to act responsibly in the online environment.
I voted in favour of this initiative because of the content described in the title, that of full commitment to a global focus on protection of personal data in the EU, together with the strengthening of provisions already in force, such as Directive 95/46/EC, the new principles and mechanisms that establish that it is possible to have more coherent and stronger rules in terms of protection of data in the new situation following the Treaty of Lisbon and the Charter of Fundamental Rights. In short, it will strengthen the guarantee of fundamental rights of European citizens.
I voted in favour of this report because violations of data protection provisions can seriously threaten the fundamental rights of individuals and the values of the Member States. Therefore, the European Union and the Member States must take effective measures against such violations. Furthermore, such violations lead to a lack of trust on the part of individuals that will weaken expedient use of new technologies, and misuse and abuse of personal data should therefore be punishable by appropriate, severe and dissuasive sanctions, including criminal sanctions. The European Commission should introduce a system of mandatory personal data breach notifications and extend it to sectors other than the telecommunications sector, while ensuring that it does not become a routine alert for all sorts of breaches, but relates mainly to those that may impact negatively on the individual. We must also ensure that all breaches, without exception, are logged and at the disposal of data protection or other appropriate authorities for inspection and evaluation, thus ensuring a level playing field and uniform protection for all individuals. It is very important to understand the need to provide for specific forms of protection for vulnerable persons, especially children, above all, by requiring a high level of data protection to be used as the default setting and by taking appropriate specific measures to protect their personal data.
I am firmly convinced that the right to privacy is one of the guiding principles of democracy.
Ongoing technological development can jeopardise this right and that is why I believe that we should mould the old rules, even if they are still essentially relevant, to the new requirements. Mr Voss's report, which I endorsed by voting in favour, highlights the changes to be made so that every European citizen can be guaranteed, even where this involves relations with citizens of third countries, the requirement of privacy to be safeguarded as a guarantee of our freedom.
I also agree with what is set out in the document, namely, that rules should be issued with a high level of protection of sensitive data which strike a fair balance between the right to privacy and the right to information and to expression, and lastly, rules that do not unnecessarily hinder everyday processing of these data. This means that, in general terms, sensitive data must remain secret, except where it is the data subject himself who is interested in derogating, by express consent, from this rule.
in writing. - I have voted against the creation of the new EU tool which would create a harmonised system of data protection legislation. It represents yet another approach towards creation of one-size-fits-all EU-wide legislation. I cannot support any calls to harmonise Member States' legislation, especially in the area of the protection of the citizens, when each country should have sovereignty over all of the competences involved.
I voted for the report because I believe the collection, analysis, exchange and misuse of data, and the risk of 'profiling', stimulated by technical developments, have reached unprecedented dimensions. There is therefore a need for strong data protection rules, such as applicable law and the setting out of the responsibilities of all interested parties in terms of the implementation of EU data protection legislation, taking into account that loyalty cards - club cards, discount cards, advantage cards, etc. - are being used increasingly frequently by companies and in commerce, and are, or can be, used for customer profiling.
in writing. - Personal data is a crucial area and one which must be scrutinised closely. While security concerns exist, the privacy of European citizens is also of paramount importance and it is important that both the European Parliament and European Commission keep this in mind at all times.
The fundamental principles of the Data Protection Directive remain valid, despite being more than 15 years old, because they enshrine two key aspects of European integration: the protection of people's fundamental rights and freedoms, and the realisation of the internal market and the free movement of personal data. They need to be revised in order to respond to the new challenges faced by personal data protection as a result of globalisation and technological change, in particular, encouraging the collection, analysis, exchange and misuse of data, and the risk of profiling. The implementation of this directive and its application has been approached differently in each Member State, while each national control authority has been given a different status, and different resources and powers.
It is crucial to equip the EU with a comprehensive, coherent, modern, high-level framework that is able to protect effectively individuals' fundamental rights, in particular, the right to privacy, inside and outside the EU, and to guarantee greater legal certainty and a level playing field for economic operators, to increase public confidence and to boost the digital Single Market. I am voting for the initiative and await the Commission's tabling of the necessary legislative initiatives on the basis of the additional means provided for in the Treaty of Lisbon.
I voted for the motion for a resolution on a comprehensive approach on personal data protection in the European Union. The EU must equip itself, after carrying out a thorough impact assessment, with a comprehensive, coherent, modern, high-level framework capable of protecting individuals' fundamental rights effectively, in particular, their right to privacy with regard to the processing of personal data, in order to be able to face the numerous challenges presented by globalisation, technological development, increased online activity and the fight against terrorism. Such a data protection framework can increase legal certainty, keep the administrative burden to a minimum, provide a level playing field for all economic operators, boost the digital Single Market and instil trust in the behaviour of data controllers and law enforcement authorities.
The right to protection of personal data is recognised by the Treaty on the Functioning of the European Union and by the Charter of Fundamental Rights of the European Union. At the start of November 2010, the European Commission published its communication 'A comprehensive approach on personal data protection in the European Union' with a view to revising the Data Protection Directive. The European Parliament, which wants to take part in this debate and influence the revision of the Data Protection Directive, has drafted a report.
This document, which was voted for almost unanimously in the Committee on Civil Liberties, Justice and Home Affairs, reflects my concerns. I believe that citizens should be able to have control of their information, and to access, modify and delete their data. In my view, these are the essential rights which should be guaranteed in our digital society. Each citizen must have the 'right to be forgotten'.
Fifteen years after the adoption of this directive, it is essential to acknowledge that the speed of technological development and globalisation have significantly altered the world and given rise to new challenges regarding data protection. At the same time, the multiplication of means and methods of data collection are constantly challenging the capacity for controlling and monitoring, both of the subjects of the data collected, and of the authorities responsible for their legality, and for defending personal identity and privacy.
The fact that a significant proportion of the communication undertaken by many citizens of the Member States is already carried out using the Internet is an illustrative example of the importance and sensitivity of this issue. I believe the Union cannot neglect its responsibilities in this area, and should ensure the maximum transparency of proceedings and guarantee subjects the greatest possible access to and control of their data. I also think it should incessantly strive to prevent the endangerment of the public's rights, freedoms and guarantees, whilst also ensuring that companies are not disproportionately burdened with bureaucracy and excessive obligations.
Globalisation and technological development have brought the European Union new challenges in terms of protecting personal data in its territory, and it has even been said that they have encouraged the collection, analysis, exchange and misuse of data, while exacerbating the risk of profiling. As it recognises the value of the fundamental principle of data protection, which remains absolutely valid, this issue is very important to European integration and merits the attention of the Member States and the Commission towards making legislation, standards and interventions uniform, by eliminating the Member States' different approaches to its implementation and application. I also support this report's call for the EU to be able to equip itself with a comprehensive, coherent, modern, high-level framework that is able to effectively protect individuals' fundamental rights, in particular, the right to privacy, with regard to any processing of personal data of individuals.
The report tackles the issue of personal data protection in the EU. In our opinion, the comprehensive approach of this report results in a series of risks to people's fundamental rights. The rapporteur himself acknowledges that the rights, freedoms and guarantees of individuals risk being violated and attacked, resulting from the danger that data will be improperly used by the Member States themselves or by other entities, specifically private ones. However, at the same time as acknowledging this, the report ends up providing for the use of data whenever necessary, giving a vague and unclear idea of its true objectives. The lack of adequate protection of personal data, the possibility that these data will be misused, and the way such services are transferred or even coordinated, are the reasons for our vote against. In the name of security, we do not accept the violation of the fundamental rights, freedoms and guarantees of individuals.
We believe this report on the comprehensive approach to personal data protection in the European Union involves risks to people's fundamental rights. It is true that the rapporteur acknowledges that the freedoms and guarantees of individuals risk being violated and attacked, resulting from the danger that data will be improperly used by the Member State itself or by other entities, specifically private ones.
However, the report itself simultaneously provides for the use of data whenever necessary, giving a vague and unclear idea of its true objectives.
As such, we voted against this report because we believe greater attention needs to be given to the protection of personal data, to its improper use, and to how such services are transferred or even coordinated. In the name of security, we do not accept the violation of the fundamental rights, freedoms and guarantees of individuals.
The world around us has been completely transformed by the rapid development of technology and globalisation, and new challenges have appeared in the area of personal data protection. Technology today enables individuals to share information about what they do and about their likes and dislikes, and enables them to publish this and make it globally accessible on a scale never seen before. Social networking websites are the most prominent example, with hundreds of millions of members all around the world. A recent study confirmed that data protection bodies, business federations and organisations representing consumers all agree that online activities entail increased risks from the perspective of protecting privacy and personal data. At the same time, the methods for collecting personal data are more sophisticated and perhaps more difficult to detect. It is therefore right to ask whether existing EU legislation in the area of data protection is still capable of responding fully and effectively to potential threats. Despite the existence of the EU's common legal framework on data protection, the insufficient harmonisation of Member State legislation is one of the main continuing fears of the parties concerned. I firmly believe that the EU should draw up a complex and coherent approach, ensuring full compliance with the basic right of individuals to the protection of data, both inside and outside the EU.
in writing. - In the age of the Internet, the question of the protection of personal data is one of the most crucial. Consumers expect to know who is using their data and how, and sometimes wish to enjoy 'the right to be forgotten' if they do not allow companies to take advantage of their personal data.
This is the purpose of the Commission's Communication on a 'comprehensive approach to personal data protection in the EU', which was followed by an own-initiative report in Parliament. The Commission is proposing to revise current legislation on data protection and adjust it to the fast-moving technological and globalised environment created by the use of the Internet.
Against this background, the Voss report identifies challenges in the Commission revision and calls for the establishment of a harmonised law on data protection that consolidates the diverse rules across the Member States.
Another scoop of this report relates to the geographical coverage on the data protection legislation. Accordingly, European companies who operate within and outside Europe, as well as international companies who process European citizens' data, will apply European data protection law. I believe the Voss report is a desirable step in guaranteeing further protection of the personal data of EU citizens. Therefore, I voted in favour of it.
European citizens having access to their data; the right to information on how our data are used; explicit consent to the processing of our data; the right of modification; the right of erasure; the 'right to be forgotten'; blocking data, and so on: these are the guarantees to which every citizen has the right under the framework for personal data protection and which the European Union must respect and, furthermore, promote and protect. Improving data transfer; harmonising the status and powers of national authorities responsible for data protection; making online transactions more secure; protecting vulnerable individuals, and particularly minors, on the Internet and networks; raising awareness among citizens and young people of data protection issues; severe European sanctions in cases of abuse of data, and so on: these are the elements, measures and clear rules that the European Union must put in place and encourage in order to guarantee these rights to citizens. Therefore, I supported this report which responds to my concerns and contains a strong message for the European Commission in its work to revise the 1995 Data Protection Directive which must now be updated in the face of the spread of new technologies and the globalisation of data exchanges.
I supported sending a strong message to the European Commission in view of the revision of the Data Protection Directive. Several points are particularly important for me. Firstly, there is the protection of vulnerable persons, particularly minors, who are surfing the web in ever-growing numbers, especially on social networks, where they can easily divulge their personal data. In the face of this, we demand that young people are made aware that responsible behaviour is indispensable.
Furthermore, I strongly support the right of citizens to easily delete, correct or block their data, and to be informed of any possible misuse or errors in terms of data protection. This would seem obvious; however, there are obstacles and they must be removed. Finally, the forthcoming legislation must provide for severe European sanctions in the case of misuse of data and thereby reassure consumers by guaranteeing that they need not be afraid of shopping online.
The new threats to the protection of personal data brought about by technological developments must receive an appropriate response from the European Union. For example, I refer to the widespread use of social networks such as Facebook and Twitter, which involve creating real digital profiles containing personal information that requires protection that, so far, is not adequately guaranteed.
I therefore fully support Mr Voss's report in that it seeks to guarantee a uniform level of protection for individuals, as well as to reinforce principles such as transparency, purpose limitation and informed, prior and explicit consent. Data subjects must be able to have data deleted, corrected or blocked and must be informed of any misuse of data, without underestimating very important aspects such as the need to provide specific protection for minors.
For these reasons, in the firm belief that the European Parliament has moved in the right direction to guarantee citizens a suitable level of protection, I fully support actions such as the introduction of the principle of accountability by means of the mandatory appointment of data protection officers and the application of severe and dissuasive sanctions, including criminal sanctions, for misuse and abuse of personal data.
I supported this document because the European Parliament strongly welcomes and supports the Commission communication entitled 'A comprehensive approach on personal data protection in the European Union' and its focus on strengthening existing arrangements, putting forward new principles and mechanisms and ensuring coherence and high standards of data protection in the new setting offered by the entry into force of the Treaty of Lisbon. The standards and principles set out in Directive 95/46/EC represent an ideal starting point and should be further elaborated, extended and enforced. The European Parliament recognises that technological developments have, on the one hand, created new threats to the protection of personal data and, on the other, led to a vast increase in the use of information technologies for everyday and normally harmless purposes, and that these developments mean that a thorough evaluation of the current data protection rules is required in order to ensure that the rules still provide a high level of protection, that they still strike a fair balance between the right to protection of personal data and the right to freedom of speech and information, and that they do not unnecessarily hinder everyday processing of personal data, which is typically harmless.
This motion for a European Parliament resolution on a comprehensive approach on personal data protection in the European Union is important as data protection in the EU is guaranteed as a fundamental human right by Article 8 of the Charter of Fundamental Rights of the European Union. A comprehensive approach on data protection is also required due to the technological advances which have created new threats to the protection of personal data and led to a vast increase in the use of information technologies for normal, everyday purposes. This means that full harmonisation is required at the highest level, which will guarantee legal certainty and a uniform, high level of personal protection in all circumstances. Last but not least, this motion for a resolution provides further clarification of the rules on the applicable legislation with a view to delivering a uniform degree of personal protection, irrespective of the data controller's geographical location, including enforcement of data protection rules by authorities or in courts.
in writing. - I voted for this resolution, which calls on the Commission to streamline and strengthen current procedures for international data transfers - legally binding agreements and binding corporate rules - and to define the ambitious core EU data protection aspects to be used in international agreements; it stresses that the provisions of EU personal data protection agreements with third countries should give European citizens the same level of personal data protection as that provided within the European Union.
The rapid pace of technological development in the global information society calls for comprehensive and coherent rules on data protection.
The current lack of harmonisation between Member States' national laws calls for the adoption of a comprehensive legal instrument at European level. Every citizen must have the right not only to be fully informed about processed data about them, including its source and recipients, but also to receive intelligible information about the logic involved in any automatic processing of that data.
We therefore support the need to introduce a general principle of transparency for the processing of personal data, to provide specific forms of protection for vulnerable persons and to maintain the derogations allowed for certain journalistic purposes in order to safeguard freedom of the press.
Lastly, we call on the European Commission to consider how a personal data breach notification requirement might be established on a general basis (such a requirement at present applies to the telecommunications sector only), to establish a personal data breach notification system along the lines of that introduced by the ePrivacy Directive, and to provide for a special restrictive regime for 'sensitive data', which will consequently require a clear definition of this category of data.
The Data Protection Directive (1995/46/EC) remains valid. However, it has not been applied consistently by all the Member States. The EU must therefore equip itself - after a thorough impact assessment - with a comprehensive, coherent, modern, high-level framework that is able to effectively protect the fundamental rights of citizens, in particular privacy, with regard to any processing of personal data of individuals within and beyond the EU in all circumstances, in order to face the numerous challenges facing data protection, such as those caused by globalisation, technological development, enhanced online activity, uses related to more and more activities, and security concerns like the fight against terrorism.
I am convinced a data protection framework like the one that has just been passed can increase legal certainty, keep the administrative burden to a minimum, provide a level playing field for economic operators, boost the digital Single Market and encourage trust in data controllers and enforcement authorities.
In the digital age, technology allows us to create, store and send enormous quantities of data. It is an illusion to think we could stop this technological revolution. That being the case, the risk of a violation of data protection provisions is very real and could pose serious risks to individuals' fundamental rights.
First, it is essential to educate and raise awareness among citizens, particularly young people, about intelligent use of these technologies. The emphasis should be on reinforcing existing measures and we should engage in a comprehensive approach. We must consolidate and further reinforce the high level of protection for data subjects and specifically protect vulnerable persons, in particular, children.
We must also ensure that we improve the means of exercising, and awareness of, the rights of access, of rectification, of erasure and blocking of data, so that citizens are able to exercise their rights. Nonetheless, we must underline that the data protection regime, without hindering the protection of private life and data, must keep administrative and financial costs to a minimum, particularly for SMEs.
It is vital that individual civil liberties should be effectively protected, particularly in the private sphere, when it comes to the processing of personal data both within the EU and beyond. The tendencies arising as a result of globalisation, technological advancement, increased online activity and infringements of civil liberties in the name of the war on terror are all highly alarming developments. When it comes to data protection, the EU talks about the need to increase legal certainty, reduce administrative effort, and so on. The questionable developments in the context of the agreement on passenger data with the United States and the plans to gather data on internal European flights have not been considered at all. An opportunity for clarity has been missed here. For this reason, I have abstained from voting on this report.
There is no doubt that the fundamental civil liberties of the individual are among the most valuable assets in a developed society. The tendencies arising from globalisation, technological advancement, increased online activity and infringements of civil liberties in the name of the war on terror are all highly alarming developments. It is therefore right to examine whether the legal provisions in this area are sufficient to protect civil liberties. Unfortunately, this report fails to condemn the future plans to collect data on internal European flights. For that reason, I have abstained from voting.
Protection of personal data is one of the human rights to private life, anchored in the European Convention for the Protection of Human Rights and Fundamental Freedoms. Attention should be drawn to the fact that technological developments are creating new threats to the protection of personal data. We must make every effort to ensure the highest level of data protection and successfully implement the right to protection of personal data. Furthermore, the revised data protection regime should keep bureaucratic and financial burdens to a minimum. We need to reinforce data controllers' obligations, with regard to provisions on information about data subjects, in order to ensure compliance with the requirements of data protection legislation. We also need more stringent regulation of the processing of sensitive data and reinforced guarantees on the processing of such data.
I voted in favour of the report on a comprehensive approach to personal data protection in the European Union. Data protection legislation at European level needs to be revised in order to cover the new demands created by the rapid development of technology. Luckily, this initiative was approved - albeit belatedly - by the European Parliament in order to pave the way for a uniform approach to issues raised in the past, such as the SWIFT agreement on financial data transmitted from the EU to the USA in a bid to combat funding for terrorism and PNR agreements on exchanges of passenger data.
In May 2009, the European Commission launched an evaluation of the 1995 Data Protection Directive. A legislative proposal for amending it should also be tabled by the end of the year, without ruling out other instruments for adapting it to the new legal framework on data protection. The last 15 years have witnessed an Internet revolution and an exponential increase in the use of new technologies. Large-scale collection and processing of personal data are a consequence of the globalisation of trade. This report stresses some aspects of future reform: increased right to information; improved data transfer, particularly in the context of judicial and police cooperation; and harmonised status and powers of the national data protection authorities responsible for data protection and Internet security. I voted in favour of this report for all these reasons.
Protection of personal data constitutes one of the greatest challenges to modern societies. While online society has enabled information sharing unparalleled in any other medium, it has, at the same time, put personal data in a position more vulnerable than ever previously known: for example, with customer profiling by companies that have loyalty cards. The same could occur with search engines or electronic means of payment. As such, the protection of the inviolability of individuals and their data is essential if it is to be trusted that these information structures are functioning properly and, therefore, making use of the potential of an online society. That is the intention of this report, for which I voted.
Today, we voted during the plenary session of the European Parliament in Strasbourg on the report on personal data protection in the European Union.
The report approves personal data protection measures in the European Union, laid down by the Commission communication, and draws attention to the principles set out in the 1995 Data Protection Directive, which have not been completely implemented in the Member States, such as, for example, the transparency principle, the purpose limitation principle, and other provisions on consent.
The new data protection regime should reduce bureaucratic and financial burdens and carefully assess the application of several rules relating to small enterprises.
The increased use of the Internet and the development of social networks, profiling and cloud computing have given rise to new challenges in personal data protection. That is why I support the efforts to strengthen personal data protection and harmonise the implementation of European rules on this matter. The free circulation of personal data must be accompanied by guarantees for citizens, who should know how to access, use, rectify and delete their data free of charge, enjoy a high level of protection in their online and offline activities, both within the European Union and in third countries, and be able to defend their rights using class-action lawsuits. In particular, we must protect young users from the threats that uncontrolled use of the new technologies can pose, for example, by integrating media education into school curricula or by requiring a high level of data protection to be used as the default setting. I also believe the 'right to be forgotten' to be a key notion for developing personal data protection.
There are two reasons why I am pleased that we have adopted this own-initiative report. The first of these is that, in order to safeguard the basic rights of individuals to privacy, it is absolutely crucial that we lay down requirements concerning protection against the monitoring and misuse of personal data. Secondly, for the sake of cross-border trade, we need to have a consistent level of protection for personal data at EU level. This is necessary in order to create uniform conditions for economic operators and in order to avoid distortions of the market. The risk of the misuse of personal data has reached unprecedented proportions as a result of technical developments. This, coupled with the differences in data legislation in the different Member States, makes it absolutely essential for us to have an effective global data protection framework. I therefore hope that the Commission and the Council will include this report in their ongoing work on the protection of personal data in the EU.
in writing. - In favour. This resolution: 1. Strongly welcomes and supports the Commission communication entitled 'A comprehensive approach on personal data protection in the European Union' and its focus on strengthening existing arrangements, putting forward new principles and mechanisms and ensuring coherence and high standards of data protection in the new setting offered by the entry into force of the Lisbon Treaty (Article 16 TFEU) and the now binding Charter of Fundamental Rights, particularly its Article 8.
2. Emphasises that the standards and principles set out in Directive 95/46/EC represent an ideal starting point and should be further elaborated, extended and enforced, as part of a modern data protection law.
I voted in favour of this text because I believe it is important to fully commit to a global approach to personal data protection in Europe.
This protection must set out a series of coordinated legislative measures that are balanced and able to protect citizens without excessively burdening enterprises with red tape. In particular, such rules must not jeopardise the right to freedom of speech and information unnecessarily hindering everyday processing of personal data, which is typically harmless.
I voted in favour of the report on data protection because it is necessary for Europe to lay down clear and common rules for all the Member States regarding accessing, storing and deleting the personal data of European citizens. The existing legislation (which dates from 1995) must be updated and modernised in the face of the spread of new information and communication technologies. It will also ensure that the Commission's future legislative proposal establishes a true 'right to be forgotten', meaning the right of individuals, under certain conditions, to have their personal data no longer collected, analysed, processed or used in any way, and deleted, especially in the world of online social networks.
Privacy and security are very important for us all. We cannot make citizens choose between freedom and security. I agree with the rapporteur that we need to modernise data protection legislation due to the privacy challenges posed by new technologies. However, the problem is much greater than the report suggests. In certain EU Member States, including Lithuania, the problem is not just one of obsolete legislation, but implementation. Article 22 of the constitution of the Republic of Lithuania prohibits interference with a person's personal correspondence or his life. According to a report published a few months ago in The American, in 2010, the Lithuanian State Data Protection Inspectorate investigated 270 allegations of arbitrary interference with privacy against government officials or companies. In the majority of complaints, the person stated that the government agency gathered or used their personal data, such as a personal code, without legal basis or explanation. We must restore confidence. It is important for citizens to know what happens to their data. European leaders must implement appropriate technical and organisational measures to ensure protection against loss of data or unauthorised access. It is a matter of honour and dignity.
I voted in favour of the report on the European approach to data protection since it contains many positive points: strengthening certain rights of individuals regarding their data; protecting individuals, whatever their geographic location; strengthening the powers of national data protection authorities; appointing data protection officers within businesses; referring to the 'right to be forgotten'; the notion of explicit consent for data to be processed; extending the list of sensitive data, and so forth.
Nonetheless, it has overlooked some points, a few of which are quite alarming. The examples of 'cloud computing' (storing data on external platforms rather than on personal computers), scope for self-regulation by businesses, and agreements concerning international data transfer, are all cases in point. These agreements must reflect the same level of personal data protection as that provided within the Union. We know this is not the case in the United States in particular. I am disappointed that this report has been adopted without debate in plenary since it indicates the framework for the coming revision of the Data Protection Directive. Let us hope that the coming debates will enable us to overcome these deficiencies.
The development of new technologies is one of the major objectives of the Europe 2020 strategy and has an ever-increasing impact on the daily lives of European citizens. The significance of these tools in our private and professional lives offers a tremendous opportunity to develop knowledge sharing. Nonetheless, this phenomenon must be accompanied by adequate data protection so that Europeans can express themselves freely, with personal information being protected. I welcome the adoption of this report which sets out a clear legislative framework, and which believes that the optimal use of tomorrow's technologies should not undermine individual liberties. Europe must rise to the challenge of making information accessible to the greatest number of people. This ambitious goal must be accompanied by legal harmonisation and legal certainty in order to provide our fellow citizens with the highest level of protection.
I voted in favour of the report on a comprehensive approach on personal data protection in the European Union. Whereas the general trend throughout the world in the last 10 years has been for security concepts to become umbrella terms, the European Union has gone in the opposite direction by making the Charter of Fundamental Rights binding at EU level in the Treaty of Lisbon. We absolutely must continue along this path.
I voted in favour of the text presented by Mr Voss on personal data protection measures within the EU.
I believe it is important that the approved text refers to the measures set out in the 1995 Data Protection Directive, which, for various reasons, are still yet to be fully implemented in the Member States: I refer, in particular, to the transparency principle and to the purpose limitation principle.
Thanks to the text on which we voted today, the new data protection regime should, in addition to reducing bureaucratic and financial burdens, lead to a more careful assessment of the application of several rules relating to small enterprises.
in writing. - (FR) Under current legislation, all ingredients, including substances which can cause allergies, must be listed on the label of prepacked food. From now on, consumers will be able to verify more easily if a product contains substances which can cause allergies, given that they will appear clearly on the list of ingredients. Consumers will be able to obtain the necessary information at first glance.
I voted in favour of this report because I think that consumers should no longer be misled by the presentation of the product on the packaging, the description and/or the pictorial representations. We have decided that businesses in the food sector will have three years to comply with the new requirements. They will then have two further years, i.e. five years in total, to apply the rules relating to the nutrition declaration.
I did not vote for this proposal, not because I do not agree with it, but because I believe Parliament should have taken a tougher stance towards the Council's proposal. Even so, improvements have been introduced as regards food information, simplifying and updating the rules applicable to labelling by merging the EU directives into one legislative text.
It is also important to stress that origin marking is mandatory for a significant range of products, such as vegetables, fish, beef, honey, fruit and oil, and that specific rules have been introduced on labelling food 'imitation' and on waiving the need for a nutrition declaration for handcrafted products, which is of the greatest importance for many regions, such as the Azores.
I voted in favour of this resolution on the provision of food information to consumers. The free movement of safe food is an essential aspect of the internal market and contributes significantly to the health and well-being of citizens, as well as to their social and economic interests. With this regulation, we, the Members of the European Parliament, aim to serve both the interests of the internal market, by reducing the administrative burden, and benefit citizens by requiring clear, comprehensible and legible labelling of foods. Citizens must know what products they are eating, where they are produced and what their ingredients are. Food labelling must be easily recognisable, legible and understandable for the consumer. I believe that it is worthwhile and right that consumers in the Member States should be able to turn to a neutral information source in order to clarify individual nutrition questions. The Member States should, therefore, establish appropriate hotlines.
The main aim behind introducing new rules on the provision of information about food products marketed within the EU is to offer consumers the opportunity to make healthier and fully informed choices when buying food. However, it is not enough for European citizens to be able to choose freely from among the various products. It is vital that they make a conscious choice according to the benefits or drawbacks a food product can have for their health. This is why I think that, in future, efforts must be geared towards informing European citizens about the importance of reading all the items of information on food labels in order to maintain and guarantee a healthy lifestyle. At the same time, the new regulations will also make the situation easier for food producers by offering legal certainty, less red tape and much improved legislation.
I voted in favour of this report because I consider it essential that European consumers have packaging with the necessary information for them to make an informed choice. Therefore, I am glad that the rapporteur has found a compromise so that indications will be more legible and more detailed, products which can cause allergies will be mentioned on packaging in order to protect people suffering from allergies, and imitations will be identified as such (because it is, for example, unacceptable to deceive consumers by selling them cheese made from vegetable fat instead of milk), and so forth. Finally, I am very pleased that from now on, it will be obligatory to declare the country of origin for pork, sheep, goat and poultry meat on the packaging. Including this information will make consumers better informed and provide more effective protection against potential contamination. Furthermore, I am keen to reassure you: my political group has defeated the socialists' ludicrous idea that all our products should be categorised according to their theoretical danger and bear a red, orange or green traffic light on the packaging. Thus, you can count on us to inform and empower consumers.
Consumers must know which region the food they are buying is produced and grown in, and there must be clear information available about that food.
I voted in favour of the report, and I welcome what it says on extending the mandatory labelling concerning the country of origin of products to include fresh pork, mutton and chicken. Currently, country-of-origin labelling on fresh beef, fruit and vegetables, honey and olive oil is mandatory, and consumers are often misled when there is a lack of clear information about an item's country of origin.
European farmers produce high-quality food that is safe to eat and complies with legislation on environmental protection and animal welfare. Country-of-origin labelling on goods being sold on the EU market helps consumers make informed choices when buying fresh meat and other products.
The purpose of this proposal is to recast the EU rules on labelling of food products and improve Union legislation by replacing and collating seven directives and one regulation into a single text. There is a need for an EU-level standardisation of food labelling in order to contribute to increased transparency for the consumer, greater clarity in the acquis communautaire and more certainty for businesses in the food sector.
This new regulation will put an end to the legislative fragmentation that has been blocking trade and to competition problems, which will mean reduced costs for producers and distributors of foodstuffs, whilst also helping consumers decide which foodstuffs to buy in a way that is independent, conscious and knowledgeable of the facts. I would stress the new provisions making it mandatory to include substances that cause allergies in the ingredients list; allergenic substances will also have to be provided for non-packed products. Country-of-origin labelling is becoming mandatory for fresh meat from pigs, goats, sheep and poultry. Consumers must also be informed about the specific source of the vegetable oils used in products, for example, palm oil. I voted for this report for the above reasons.
It is crucially important to improve the information available to customers about what they eat every day. Despite the difficulty of finding a compromise between the political groups in Parliament and with the Council, I still voted in favour of this report because it is a step in the right direction. By recommending clearer and more visible labelling, especially regarding the energy value, it will enable consumers to be better informed at first glance about the products they are buying. Furthermore, as more than 80% of the European food sector is comprised of small and medium-sized enterprises (SMEs), these new rules will give SMEs better legal protection while reducing bureaucracy. Since the E. coli health crisis has once again put the spotlight on the importance of food safety in Europe, I felt it was crucial to vote in favour of this report in order to strengthen consumer protection. Nonetheless, I will pay close attention to the proper transposition of the law by Member States and businesses in the sector, in order that the new rules can be effective and beneficial for all European consumers.
The draft regulation under discussion today, on the provision of food information to consumers, is currently one of the most frequently discussed issues at Community level in the food sector. In my view, insofar as it could guarantee uniformity of rules at Union level, it could decisively help boost the competitiveness of European agri-food enterprises.
In particular, I feel that the compromise reached, resulting from the interinstitutional trialogues, meets both the requirement for accurate consumer information and protection of the key role played by the food industry in processing raw materials to produce 'Made in Italy' products, which are recognised and established across the world.
While I feel that a fair compromise has been reached in the regulation of allergenic substances by stipulating that these should be highlighted in the list of ingredients without the need to repeat them elsewhere on the label, I would express reservations about the option provided for Member States to introduce, at a national level, compulsory information that goes beyond the system of common rules.
In my view, there is still the risk of having to deal with 27 different systems of rules and of facing increased costs associated with the periodic updating of advice in each country and the revision of labels.
Following the implementation of the new food labelling regulations, consumers will be able to make a fully informed and healthier choice when they are buying food. At a time when illnesses relating to food consumption are one of the biggest causes of mortality, it is important that products are purchased on an informed basis and consumers know exactly the quantities of fats, fatty acids, carbohydrates, sugars, proteins and salt they contain. Consumers will also know exactly the origin of certain foods, which it is not mandatory to specify at the moment. This is an important step at a time when product labels can very often be misleading. The new food labelling regulations will help educate European consumers, even though it will mean them spending more time at the shelves, learning what is healthy and what is not, and what ought to be eaten only occasionally. It is likely that, over time, there will also be a campaign to discourage those companies producing very unhealthy foods, which could see their sales fall as a result of detailed ingredient information being displayed. It is right that it will take at least 5 years for the European market to become standardised and for the new regulations to be implemented. However, it is better late than never.
I consider it a positive development that nutritional information does not have to be stated on the front of packaging. More room is thus left to producers to incorporate the name, logo and various marketing messages essential for ensuring the competitiveness of a product on the market. The consumer will also, for the first time, obtain information from the packaging on the origin of poultry, pork, mutton and lamb meat, which, particularly in the context of the recent avian influenza epidemic, is an important precondition for being able to make qualified decisions when purchasing products containing meat. All in all, I firmly believe that the compromise that has been reached balances the interests of consumers and producers, which is more the exception than the rule in the case of European regulations. The weak point of the new food labelling regulations, in my opinion, is the insufficient response to the problem of obesity, which is becoming the epidemic of the third millennium. It is a sensitive topic, particularly for inhabitants of the Czech Republic, more than two-thirds of whom suffer from obesity, and which is currently the second most overweight country in the EU. In such circumstances, I can imagine the possible implementation of an obligation to place a warning on the packaging of products containing excessive amounts of fat or sugar. The new food labelling rules unfortunately do not go that far.
I voted for the report because I believe the free movement of safe and wholesome food is a crucial aspect of the internal market and contributes significantly to the health and well-being of citizens, and to their social and economic interests. I am also voting for this report because I believe this regulation serves the interests, firstly, of the internal market, by simplifying legislation, guaranteeing legal certainty and reducing the administrative burden, and, secondly, of the public, by providing for the clear, comprehensible and legible labelling of food.
in writing. - This issue is one which is of central importance to me and many of my colleagues on the ENVI Committee. While this report does not include all of the provisions which I would have liked, such as traffic light labels on food, the measures which will be implemented will be a definite improvement on that which currently exists in many Member States.
I voted against the Sommer report for four main reasons:
Firstly, because it does not require nutritional information, such as fats, sugar and salt, to be included on the front-of-pack label, which the food industry lobbied against.
Secondly, because it does not call for 'colour codes' or 'signs' on packs, with the use of red, orange or green to indicate the calorific, fat, sugar, salt and other content of foods (high, medium, low).
Thirdly, because natural trans-fatty acids will not be included on the label.
Fourthly, because the label will state the country of origin only for fresh meat and fish. This undermines the position of the Committee on the Environment, Public Health and Food Safety, which voted to include the country of origin on the label both for frozen or processed meat and for meat and dairy products.
The agreement between the European Parliament and the Council on the provision of information to food consumers benefits industry, not consumers. The risks to health (obesity, diabetes, cardiovascular disease and certain types of cancer) from inadequate or misleading information are enormous. Nonetheless, the food industry spends approximately USD 10 billion a year to influence children's eating habits.
Although the original objectives and main elements of current labelling legislation are still valid, it needs to be streamlined in order to ensure that stakeholders will comply with it more easily and benefit from greater clarity so as to take into account the new developments involving the provision of food information. This regulation will serve both the interests of the internal market, by simplifying legislation, providing legal certainty and reducing red tape, and those of citizens by making it mandatory to label food products in a clear, legible way that can be understood by any citizen.
in writing. - I supported this report, which seeks to improve the food information available to consumers. It will now soon be mandatory throughout the EU to include information on how much sugar, salt, fat and other key nutrients a product contains. This report also introduces country-of-origin labelling for fresh lamb, pork, goat and poultry, just as we have already for beef, fish, fruit and vegetables. It also obliges the Commission to produce a report and possible legislation on the origin of meat in processed food within two years.
However, we must continue to fight for more transparency and for an EU-wide ban on added trans fats, similar to that currently on the statute books in Denmark and Austria. Trans fats are often added unnecessarily to processed foods even though they can increase the risk of a whole range of problems including obesity, heart disease, infertility and Alzheimer's disease.
This report ensures that the Commission will investigate the problem and report back within three years. Disappointingly, however, nutritional labelling will only be mandatory on the back of the pack and not on the front. If we are serious about tackling some of our major health issues, we should give consumers the information they need to quickly identify healthy choices.
I supported the agreement reached by Parliament and the Council on food labelling. This regulation allows clearer rules to be put in place for the many stakeholders in the agri-food and catering sectors and will directly benefit consumers who, with more complete and simpler information, will be able to make a real choice about the foods they consume every day.
in writing. - Consumers have the right to expect the information given on food labels to be correct and not misleading. Nutritional information is important to the consumer, and the quality standard to which the food complies is important for consumer choice and safety. In relation to country of origin, I agree with the concept but I have some reservations in relation to the potential impact on trade.
In Northern Ireland, local business has seen how country-of-origin labelling can be used as a protectionist measure. This has had a negative impact on trade and Northern Ireland producers and processors have suffered as a result. I do know this is a matter which many Member States who are reliant on exports have voiced concern over. It is imperative that the Commission carry out an impact assessment to investigate the potential effect of new food labelling legislation. I am concerned about the Commission's ability to adopt common sense measures in the implementation of this regulation, in particular, the manner of indicating the country of origin or place of provenance and, therefore, am unwilling to lend my support to this report in this area.
I voted for the report on 'the provision of food information to consumers' because I believe the agreement reached with the Council includes important provisions that are in line with European consumers' interests, such as making information on the main nutrients and the origin of foodstuffs mandatory.
in writing. - 1. We have previously voted against the following legislation, which removes our right to control our own food labelling. We do not support this existing legislation and do not confirm it in this vote: Council Regulation (EC) No 509/2006 - which prevents us labelling our own products as, for example, 'Welsh beef' and 'Cheddar cheese', without EU permission.
2. Further, it also gives the Commission unspecified powers to apply delegated acts in the future, thus changing the legislation in a manner which they choose, without reference to the EP members or any voting process in the EP.
3. We also have previously voted against the following legislation, which removes our right to control our own food labelling. We do not support this existing legislation and do not confirm it in this vote: Council Regulation (EC) No 510/2006 on protection of geographical indications and designations of origin for agricultural products and foodstuffs, which even removes our power to freely designate a product as 'English' or 'Welsh' or 'Scottish': Article 2, section b: " 'geographical indication' means the name of a region, a specific place or, in exceptional cases, a country ...”.
As in the vote at first reading, I would once again stress the idea that it is essential to guarantee consumers the information they need in order to know exactly what types of food they are consuming, and to make a conscious and informed choice. The compromise reached with the Council has achieved an adequate balance of the interests of food producers and consumers, whilst safeguarding public health, and all the Member States support it. I therefore consider this a victory for consumers and hope that the new rules applicable to labelling of foodstuffs will enable them to make more informed choices.
I voted for this report as it is in favour of quality of life and ensuring freedom of choice and food safety for citizens, and I would congratulate my colleague, Mrs Sommer, on her report, which is the result of a long and intensive endeavour.
As I have been arguing, it is essential to ensure that citizens have free choice of food products, by guaranteeing safe and credible mechanisms for providing comprehensive information about products so that well-informed decisions can be made, and not least by providing specific information about the energy value and the amount of fat, saturates, carbohydrates, sugars, protein and salt, as well as a mandatory list of allergenic substances.
This regulation contributes to the better functioning of the internal market by simplifying legislation, reducing the administrative burden, guaranteeing legal certainty, and prioritising free choice and public interest with access to informative food labels, which are clear, comprehensible and legible. Good sense and rationality has prevailed to ensure balanced legislation and to take into account specific characteristics of the sector. I would stress the recognition of the specific nature of products from the handcrafted food sector, and of those produced directly at the place of sale and at retail sites.
We voted for Parliament's position at first reading because we believe it represented progress in the field of information given to consumers about foodstuffs. This was in spite of the last-minute concessions that had already weakened the report's content. As we stressed then, consumers have a fundamental right to know as much as is possible and justifiable about the composition of foodstuffs. Furthermore, such knowledge is a necessary - though insufficient - prerequisite for enabling consumers to make informed, conscious decisions about their diet and, as such, it helps promote public health and welfare.
Following negotiations with the Council, despite the proposal containing positive aspects, Parliament has ended up giving ground on others at second reading, with a view to reaching an agreement. We consider positive, inter alia, the points on the need for information on food additives with allergenic effects and mandatory origin marking for certain qualities of meat. However, we believe it was necessary to go further in this area of origin marking, extending it to all types of meat, including processed meat, to milk and its derivatives, and to single-ingredient products, including fruit and vegetables. We would stress again that information on genetically modified organisms should be mandatory.
I voted in favour of Mrs Sommer's report since I feel it is very important to have adopted this regulation, which lays the foundations to ensure a high level of consumer protection in terms of food information, by broadly defining the principles, requirements and responsibilities that govern food information, while simultaneously reducing trade distortions, costs and bureaucracy. I welcome the choice of the Group of the European People's Party (Christian Democrats) to have reached a compromise with the other groups so as to vote for the report: going to a conciliation procedure would have meant losing many of the benefits obtained during negotiations with the Council. Making food packaging more understandable will make it possible to distinguish original products from so-called imitation products: this is even more important for Italy, which has always been a country of excellent products and which is often the victim of agri-food counterfeiting.
We voted for Parliament's position at first reading because we believe it represented progress in the field of information given to consumers about foodstuffs. This was in spite of the last-minute concessions that had already weakened the report's content. As we stressed then, consumers have a fundamental right to know as much as is possible and justifiable about the composition of foodstuffs. Furthermore, such knowledge is a necessary - though not sufficient - prerequisite for consumers to make informed, conscious decisions about their diet and, as such, it helps promote public health and welfare.
Following negotiations with the Council, despite the proposal containing positive aspects, Parliament has ended up giving ground on others at second reading, with a view to reaching an agreement. We consider positive, inter alia, the points on the need for information on food additives with allergenic effects and mandatory origin marking for certain qualities of meat. However, we believe it was necessary to go further in this area of origin marking, extending it to all types of meat, including processed meat, to milk and its derivatives, and to single-ingredient products, including fruit and vegetables. We would stress again that information on genetically modified organisms should be mandatory.
With respect to nutrition labelling, the recent White Paper on a strategy for addressing nutrition, overweight and obesity-related issues in Europe emphasised the need for consumers to have access to clear, consistent and well-founded information. Nutrition labelling is an established method for providing information to consumers and should promote the health-conscious selection of foods. There is a broad consensus that the effectiveness of nutrition labelling can be strengthened as a means of promoting the ability of consumers to select a balanced diet. The parties concerned have presented several suggestions in support of front-of-pack information on nutritional value. The labelling systems in use differ in a way that may create obstacles to trading. The submitted proposal introduces certain general principles relating to the provision of information on foods and to the development of a regulatory mechanism aimed at enabling consumers to select foods on the basis of information. The mandatory requirements remain almost the same, but the Commission has the option of proposing new requirements for special issues. In an effort to take account of changes and developments in the area of information on foods, provisions need to be drawn up authorising the Commission to amend the list of mandatory information by adding or removing information, and making some information available by alternative means. Consultations with the parties concerned should enable prompt and well-targeted changes to be made to food information requirements.
I subscribe to the report's general philosophy of better information for consumers about the foods they purchase, particularly when it comes to the presence of ingredients which can cause allergies or indicating the origin of all types of meat. This last provision is entirely consistent with my belief that consumers should be allowed to choose products from the closest possible place to them. It is one of their legitimate aspirations: producing and consuming locally. It also avoids the CO2 emissions from long distance transport. It is odd that you never think about this.
I have more reservations about nutrition declarations, a European attempt to control our plates, our behaviour and our culinary traditions. Finally, I am disappointed that the obligation to indicate the method of ritual slaughter, an amendment miraculously adopted by the committee several weeks ago, has turned into the possibility of starting to think about a potential report on this subject in several years' time. Defenders of animal rights, secular people, agnostics, Christians and those who are indifferent will therefore continue to consume, without knowing it, meat produced in an entirely unnecessary manner according to practices that they reject, condemn or simply do not want to support. It is for that reason I abstained from voting on the compromise amendment.
In view of the growing number of health scandals linked to food over the last few years, we want to improve information for consumers on the foods they eat every day and on the origin of the foods. In a global economy, and at a time when trade is developing increasingly, this report calls for clearer labelling. This concerns the origin, but also the nutritional value of foods and whether they contain allergens, among other things. From now on, the energy value and the levels of fat, saturated fat, carbohydrates and protein will be clearly visible on packaging. I also voted for Amendment 61 on mandatory labelling of country or place of origin for meat and poultry. This represents a major step forward for consumers, as labelling has often lacked sufficient detail in the past, leaving gaps in consumers' information. From now on, consumers will know exactly what is in their food and which country it has come from. This is a major improvement in the daily lives of European citizens.
Standardised information for consumers should be supported at EU level, and that is precisely what this report does. If we are to protect consumers, particularly in border areas, it is important that this information should be provided according to the same criteria. However, this welcome harmonisation should not hide the fact that consumer information is still far from perfect and that this topic will require regular improvements and adjustments in the years ahead.
After our decision to adopt this report, consumers will, in future, be given clearer, more legible and more comprehensive food labelling. The mandatory labelling of origin that applies to beef has been extended to fresh pork, lamb, mutton, goat meat and poultry. This is genuine progress, for which we have the European Parliament to thank. In the future, we must go further still and impose mandatory country-of-origin labelling on the meat present in processed foods, for example, and on certain 'single ingredient' foods, though without imposing excessive constraints on producers, of course.
At a time when our fellow citizens are taking an increasing interest in the quality of the products they consume, it was vital for the European Union to improve information standards and address consumer demands. In addition to the progress on labelling of origin, the legibility of labels has also been improved. The nutritional information will make it easier to compare different foods and to make more informed choices.
By adopting the Sommer report, Parliament is showing that it is mindful of the transparency of information about the nutritional value and the provenance of foodstuffs, in line with the requirements of European consumers for greater safety in the products they buy.
By confirming the agreement at second reading with the Council, Parliament is introducing the obligation to provide detailed information about the composition and energy value of foodstuffs, as well as extending origin labelling to fresh swine, sheep, goat and poultry meat.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has played a dynamic role in the negotiations, convincing the Council and Commission to consider the subsequent adoption of rules on origin for meat used in packaged foods, as well as on the effects of using hydrogenated fats, which, from today, are subject to legislation.
The adopted text signals recognition of the Italian approach, which has already previously shown how to protect and promote Italian and European excellence, and it is therefore a source of satisfaction both for Italy and for operators in the sector. However, although the step taken is important, our commitment to European citizens being able to make ever more independent and informed choices about the products they put on their tables will go on.
The opportunity for European citizens to make informed choices, through accurate, transparent information about the foods they consume, will become a reality by the end of 2014, and it is the effort made in this area that I have supported by my vote today. I feel this is a step in the right direction, given that obesity and the number of overweight people are constantly on the increase, with the damaging effects this has on public health. This now means it will be compulsory to state the origin of meat on the label. Labels will be more legible, with a larger typeface, and will state information such as energy value and any allergens contained in the food.
Europe's socialists fought hard on this subject and have obtained an excellent outcome as a result, in the face of a right wing that is very quick to serve the interests of the agri-food industry. This is worth highlighting, especially in the light of the resources that these lobbies are able to deploy, compared with the meagre resources that consumer associations have at their disposal.
The regulation which has been adopted on the provision of food information to consumers is an extremely important instrument for consumers, who, thanks to the new legislation, will be able to make better-informed decisions when buying food. The new legislation means that labels used by producers will be more legible. There is no doubt that this will make it easier for consumers to choose the food products which they need in their diet. In accordance with the new legislation, the energy content and the amount of fat, saturates, carbohydrates, sugars, protein and salt has to be given on the package in the form of a legible table. The content of these ingredients has to be expressed per 100 g or per 100 ml. In addition, the content of these ingredients has to be expressed per portion of product. Labels will also have to contain information on allergenic substances. This is extremely important in view of the increasingly common problem of allergies.
I hope that with the entry into force of the new legislation, consumers will pay greater attention to what they buy. I think, however, that consumers also need information campaigns on the new legislation and, in particular, about how to read some of the graphical symbols which often appear on food products.
I welcome the adoption by a very large majority of the report on the provision of food information to consumers. By adopting this report, we are once again expressing the will of the European Parliament, and of the Member States meeting in the European Council, to take concrete steps towards improving information for citizens on the day-to-day subjects that concern them.
The aim of this report is to simplify and clarify the existing rules on food labelling in the European Union, but also to extend the rules to other categories of food: fresh pork, poultry, lamb, goat meat, and so on.
It will now be compulsory to state not only the use-by date but also the nutritional and energy values of the foods we buy, which is a major step forward. In addition, information on allergens will have to be shown on packaging, and measures to combat misleading information will be tightened up.
With the adoption of this recommendation and the regulation that will follow, we are encouraging the most transparent information possible for consumers, which will allow them to make informed choices.
I welcomed this document because it is aimed at improving the regulation of information provided to consumers on the labels of food products. Under this regulation, the name or address of the food business operator placed on the label does not constitute an indication of the country or place of provenance of the food product concerned. Food labels should be clear and understandable in order to assist consumers wanting to make better-informed food and dietary choices. Studies show that legibility is an important element in maximising the possibility that labelled information can influence its audience and that illegible product information is one of the main causes of consumer dissatisfaction with food labels. Therefore, a comprehensive approach should be developed in order to take into account all aspects related to legibility, including font, colour and contrast.
Food safety is a priority of Union policy. Therefore, all measures intended to deepen consumers' knowledge about the food they eat are to be welcomed. We understand very well that in times when a huge number of Europeans die because of obesity and circulatory diseases caused by improper diet, labelling food packages with energy and nutrition information helps ordinary people compose a balanced diet by themselves.
However, to be of use to the consumer, such information must be legible and comprehensible. Giving data on chemical compounds which do not affect human health, or placing this information on very small packages, is pointless. We have a similar situation in connection with stating the place of origin of food. It should not be compulsory to provide such details. The recent situation with Spanish vegetables shows that the result of this is not always beneficial. False accusations over contamination with E. coli caused the Spanish food market to lose millions.
After an almost three-year journey, during which the debate on the right to complete and exhaustive consumer information has seen contrasting positions between the various players, we have finally achieved a good result that meets most of consumers' expectations.
By means of this regulation, which I voted for, we are showing proof of our great concern not only for consumers, but also for manufacturers of agri-food products. We wanted to make the significant role a label plays in the final phase of buying a product the focus of public opinion. This guarantees consumers recognisable products and gives them the nutritional information required to make an informed choice. I would also add that it is a healthy choice since I believe an agri-food label to be an effective tool for preventing cardiovascular disease and tackling obesity.
The fight against agro-piracy has now been tightened further and the protection of agri-food production has taken a step forward.
I welcome the adoption of the new rules on food labelling, thanks to the new regulation on the subject, which received my vote. This legislation greatly improves the information provided to consumers when they are deciding which food to buy. From now on, a standardised 'nutritional declaration' will help them to recognise the respective qualities of the various products on sale in shops. Manufacturers will have to display the energy value and the quantities of six nutrients (fat, saturates, carbohydrates, protein, sugars and salt). This information will have to be written in a minimum font size and appear in the same field of vision to ensure that it is legible. It has been left up to manufacturers, however, to decide where to display it. The mandatory indication of origin for beef has now been extended to swine, sheep, goat and poultry meat. The Commission has been tasked with proposing a regulation aimed at extending this indication of origin to meat used an ingredient when it makes up 50% of the end product.
The text voted on by Parliament offers an excellent compromise as it is consumers who will stand to gain by selecting healthier food. In fact, consumers will be able, in future, to identify much more quickly from the food packaging details such as the energy value, quantities of fats, saturated fatty acids, carbohydrates, sugars, proteins and salt. There is also a novel element whereby, in future, consumers will be able to see much more easily whether a product contains allergenic substances as it will be mandatory for them to be highlighted in the list of ingredients.
The aim of the regulation adopted by Parliament today is to give consumers more and better information about food, in order to allow them to make informed purchasing decisions. The new regulation also brings benefits in the form of more legal certainty, less red tape and better law making for the European food industry and, in particular, for the small and medium-sized enterprises which are responsible for 80% of food production and processing in the EU.
I congratulate the rapporteur on her successful opposition to the misleading traffic-light labelling system. This type of labelling would have resulted in a whole range of foods, such as olive oil and some dairy products, being condemned, and so-called 'light' drinks containing the sweetener Aspartame being given the green light.
Information about allergenic substances must be provided for fresh, non-prepacked foods, such as bakery products or meat. However, these foods do not need the nutrient information which can only be obtained by means of costly analyses and which was required in the original Commission proposal.
I have voted in favour of the report because politics is the art of the achievable, despite the fact that the Commission report requires nutrition labelling for alcoholic drinks to be provided in three years' time and not, as originally planned, in five.
in writing. - Thanks to today's vote, food shoppers will be able to make better informed, healthier choices as a result of new EU food labelling rules. Labels will have to spell out a food's energy content as well as fat, saturated fat, carbohydrates, sugars, protein and salt levels, in a way that makes them easy for consumers to read.
I voted in favour of the regulation on the provision of food information to consumers. While the report could have gone further in terms of the visibility of the information, the amendments that Parliament has adopted are a step forward for consumers. It is important for citizens to have as much information as possible on what they are eating so that they can make informed choices with a view to eating a balanced diet. Packaging will now need to display the energy value and the quantities of fat, saturated fat, carbohydrates, sugars, protein and salt. These are factors that will contribute towards Europe's strategy to combat health problems linked with nutrition, being overweight and obesity. In addition, allergens will have to be highlighted in the list of ingredients, and the rules on marketing will be tightened up in order to prevent confusion over products whose ingredients do not correspond to the way the product is presented on the packaging.
Among other things, this report proposes the mandatory inclusion on labels of a food's place of origin. I am in favour of this measure. A statement of the ecological footprint of each foodstuff and its packaging should also be mandatory.
With the adoption of this regulation, the labelling of foodstuffs in the EU is now guaranteed to be clearer and more legible, meaning that consumers are in a position to choose healthier options when shopping. This new regulation also aims to cut bureaucracy for the food sector's producers and operators, and to strengthen the internal market. The regulation updates the EU rules on labelling of foodstuffs, merging the directives on nutritional labelling and labelling in general into a single legislative text. These amendments mean consumer interests are better safeguarded, thereby contributing to an increasingly robust internal market.
This report is a good compromise in that it guarantees clear, legible, intelligible information for consumers on the products they buy without imposing a heavier burden on the industry, and on small and medium-sized enterprises (SMEs) in particular. The report will improve product quality. It makes the nutritional properties and trans fat content of foods the central concern, with a view to providing better protection of consumer health.
All consumers, in particular, those who suffer from allergies, have the right to know what is in foods and, above all, the place of origin of meat and poultry, fruit, vegetables and fish. This will allow them to meet their needs, especially their special dietary needs, more effectively. It also addresses the need for harmonisation of information, and the need to guarantee fair competition within the internal market.
Consumers' awareness of foodstuffs and the substances they contain has changed significantly over recent years. People are paying much more attention to what they eat and there is a strong trend in the food sector towards eating local produce. There is also a boom in seasonal food. In particular, when diseases or pathogens are found in food, such as in the recent E. coli (EHEC) outbreak, people move increasingly to eating local products that they trust. In order to make it clear to consumers what they are actually eating, we need more transparency in food labelling. It should not be possible to use incomprehensible abbreviations which either confuse consumers or lull them into a false sense of security, in order to conceal the fact that certain ingredients are present. The same applies to country of provenance labelling. For these reasons, the EU intends to introduce a standardised, EU-wide, mandatory labelling system on food packaging. The same information must be provided everywhere. It must also be clearly legible and positioned and worded in such a way that absolute transparency for consumers is guaranteed. In my opinion, this is an important step towards helping people to have a good diet and, therefore, bringing about lasting improvements in the health of the population. However, as the food industry has to pay the costs of the new labelling procedure, we cannot exclude the possibility of food price rises. I have taken this into consideration when voting.
During the vote on the report on the provision of food information to consumers, I supported a balanced position which protects the interests of consumers and producers at the same time. I voted in favour of offering consumers the opportunity to make an informed choice when buying food products and selecting a particular diet. I voted for improving the legibility on labels and for a ban on practices which mislead consumers. I support the regulation on the labelling of the origin of fresh meat and I hope that this will become widespread in the future. European consumers have the right to know the origin of their food so that they can make their choice. I believe that these provisions can be beneficial to consumers' health by providing information on allergenic substances and the ingredients in a given product. However, it is important to avoid information overload, which can have the opposite effect on consumers and create financial and bureaucratic burdens for the food industry and, most of all, for small and medium-sized enterprises. We should not forget that as well as large companies, small local producers also work in the food industry. I have tried to use my vote to take this fact into account so that they will not be financially and administratively hampered by the new legislation.
I voted in favour of this recommendation because the requirements applied to food labels must be regulated more strictly. Above all, it will improve the functioning of the internal market and facilitate the free movement of goods. Furthermore, consumers will be provided with clear, comprehensible and legible information. It is very important for food labels to carry the information that needs to be known for consumers to make informed purchasing decisions. Attention should be drawn to the fact that while laying down strict labelling requirements, there should be derogations for micro-enterprises, particularly for those producing handcrafted products. I believe that it is appropriate to establish a transitional period when the new labelling requirements enter into force. This will ensure the smooth functioning of the internal market and reduce the amount of waste packaging.
Food labelling protects and informs consumers and it enables detailed classification of the product, making the purchaser's choice informed and safe. Finally, with Mrs Sommer's report, a harmonised legislative framework has been established at European level that will also help those enterprises that will no longer have to comply with the rules of the Member States to which they export their products. Rather, they will be able to refer to a single regulatory framework which, while not perfect, is still a massive step forward for the European food market. Specifically, in the light of recent events concerning viruses and bacteria transmitted from infected animal meat, I believe mandatory origin labelling for fresh meat is important.
This proposal for informing consumers on food products is one of the most important issues relating to the food sector currently being debated at EU level. I believe the guarantee of uniform standards at Union level could contribute decisively to making agro-food companies more competitive. I also believe the agreements reached satisfy the needs both in relation to providing consumers with adequate information and in relation to safeguarding the fundamental role played by foodstuffs. I would stress the compromises reached on the regulation of allergenic substances through the provision of a list of ingredients without the need for repetition on other parts of the label. I also consider it essential to guarantee consumers the information they need in order to know exactly what types of food they are consuming, and to make a conscious and informed choice. The compromise reached with the Council has achieved an adequate balance of the interests of food producers and consumers, whilst safeguarding public health, and all the Member States support it. I voted in favour because I believe this report represents a victory for consumers.
According to the new labelling regulations, the energy value, quantities of fats, saturated fatty acids, carbohydrates, proteins and salt must be easy to see from the food packaging. Allergenic substances must be highlighted in the list of ingredients. It will become compulsory to specify the country of origin for fresh pork, sheep, goat and poultry meat, and not only for beef, as was the case hitherto. Consumers will be informed about the specific source of origin of vegetable oils used in different products, as is the case with palm oil. In addition, there will be strict rules for preventing consumers from being misled by the type of food packaging, as well as rules for labelling 'counterfeit foods' such as cheese or ham. I think that the compromise reached between the European Parliament and the Council will ensure that labels are easier to read, thereby allowing consumers to find the information they need more easily when they go shopping so that they can make fully informed and healthier choices when they are buying food. The new regulations will modernise, simplify and clarify food labelling in the EU. At the same time, the new law will reduce the red tape for producers and operators in the food industry and will strengthen the Single Market.
in writing. - I welcome this regulation, which supports consumers' entitlement to accurate information about the food they eat and where it comes from. I especially welcome the provisions relating to the country of origin. While the origin of certain foods such as beef, honey, olive oil and fresh fruit and vegetables must already be shown on labels, these new rules will extend them to other foods.
This regulation is also good news for allergy sufferers, as all ingredients - including allergenic substances - must be indicated on the labels of pre-packed foods. Without proper labelling, allergy sufferers may buy a product containing harmful ingredients without realising it. I also welcome the proposal for information on allergens to be given on food sold in restaurants or canteens. This information must be provided in a clear and consistent manner and must be easily understood by people. The provision of such information will allow consumers to make better-informed and healthier choices.
We have finally reached an agreement on a new European regulation on food information for consumers in the EU. This regulation will bring Europe's consumers tangible improvements in their day-to-day lives, which is why I supported it. Those who wish to do so will now be able to make healthier and more informed choices about what they buy, as labelling will be properly legible, with a minimum size of typeface and rules on clarity and contrast. In addition, for the first time, it will now be compulsory to include a nutritional statement on the energy value and the quantities of protein, fat, saturated fat, carbohydrates, sugars and salt. This nutritional information will have to be stated as quantity per 100g/100ml, which will enable people to compare products quickly and easily. Another important point to note is that it will be obligatory to mention allergens in the list of ingredients, where applicable, which is a significant step, considering the clear consumer demand on this subject. This will also apply to non-packaged foods, such as dishes in restaurants and canteens. Lastly, consumers will be informed of whether vegetable oils, such as palm oil, are present and, if so, of their precise origin.
I would like to express my satisfaction at Parliament's adoption of the compromise version of the food labelling regulation. This compromise has come close to the opinion which the Committee on the internal market and Consumer Protection, of which I am a member, recommended two years ago. Finally, a minimum font size (1.2 mm) will be introduced for the mandatory information on nutritional composition, allergen warnings, information on the use of substitutes and pressed or chopped meat, and other information which will help consumers make a better choice in food shops. The information also includes country-of-origin labelling for all types of meat and fish, and information on when food was first frozen. I applaud the fact that Mrs Sommer has managed to negotiate a compromise with the Council for the second reading. The advantage of this is that the Commission will verify the benefits and costs of possibly including more mandatory nutritional information in two years' time.
in writing. - The purpose of the proposal is to recast the rules on general food labelling provisions. It consolidates and updates two areas of labelling legislation: the area of general food law covered by Directive 2000/13/EC, and that of nutrition labelling covered by Directive 90/496/EEC. The dossier was affected by the extensive tabling of amendments at each stage of the process (up to 800) and two major groups within Parliament: the rapporteur (partly supported by ECR) and the 'opposition' in the form of S&D, Greens/EFA, GUE and partly ALDE.
Ms Sommer's draft report was substantially improved by Parliament. We supported the report both in plenary first reading and in ENVI second reading, as several of our key demands had been incorporated. The Council common position partly showed steps towards the Parliament position (e.g. country of origin), and, from a Green perspective, was better than the Parliament position on some issues (e.g. alcohol). The only 'but' is the inclusion of a text that says that Member States may stipulate that the particulars shall be given in one or more languages from among the official languages of the Union, which puts the non-official languages at risk.
I voted in favour of the report because its objective is to improve consumer information and, at the same time, protect them from possibly being misled. The free movement of safe goods is a fundamental aspect of the internal market; it contributes enormously to the health and prosperity of citizens and safeguards their social and financial interests. I believe that this fundamental aspect is covered by this report, as it protects consumer rights and its aim is to guarantee comprehensive information for consumers on the foods they choose to consume, alongside healthy competition.
Consumers are at the heart of EU information policy and, as such, they must receive the best protection. I voted in favour of the report on the provision of food information to consumers since I believe that the new regulation as it is drafted enables users directly to check the composition of the products they buy. As such, not only do the energy content and the percentages of the various ingredients now have to be indicated, but labelling relating to the country of origin has been extended to more products compared with the previous directive. The new law, in addition to guaranteeing better consumer protection, also reduces bureaucracy, thus helping SMEs, which make up over 80% of the European food sector.
I am convinced that this recommendation will help boost the competitiveness of agri-food enterprises, insofar as it will guarantee total uniformity of rules.
In this regard, I regret that the text has provided the option for Member States to introduce, at national level, mandatory information that goes beyond the system of common rules. However, the compromise appears to satisfy both consumers' information requirements and the safeguarding of the important role the food industry plays in processing raw materials for the benefit of the 'made in' concept.
With regard to nutritional labelling, I welcome the measure to state on the front label the guideline daily amount (GDA) as a percentage, including with regard to the portion of the food. I believe that clear information for citizens in terms of recommended daily intakes can prevent and considerably reduce the pressing problem of obesity, as well as help consumers to make more informed and healthy choices in buying food.
In the same way, I support the mandatory criterion for a certain font size for the sake of a clearly legible label. Lastly, I believe it is positive that the choice has been made to proceed with caution in introducing the mandatory indication of trans fatty acids, which can be found in food not just after a production process but can also be naturally present.
At a time when our fellow citizens are taking an increasing interest in the quality of the products they consume, it was vital for the European Union to improve information about the content of foodstuffs and to address consumer demands. In addition to the progress on stating the origin, the legibility of labels has also been improved, and nutritional information will make it easier to compare different foods and to make more informed choices. This is why I voted in favour of the report on food information for consumers.
in writing. - My vote against this report is due to one reason: that my language, Catalan, which is spoken by 8 million Europeans, is not well protected and will not be able to be used exclusively in food labelling if Spain so decides under Article 15(2).
Taking into account that Spain has not defended the status of Catalan in the EU institutions and the main parties of Spain have repeatedly voted against the inclusion of amendments allowing the normal use of Catalan in food labelling, there is little hope that Catalan will ever become a fully fledged official EU language. I understand that this is a very important report, but for me and my constituency, there are some red lines that cannot be crossed.
in writing. - I voted in favour of the new rules that will introduce clearer nutritional labelling and a country-of-origin labelling on products and make information on allergens easier to read on packaging. It is vitally important that customers are provided with clear information about the produce that they are buying in order to ensure that they make informed choices when shopping. Shoppers have the right to know where the food they are buying comes from and what exactly is in the products, and these changes will bring clarity to the traceability of foods in the EU.
The European Parliament has adopted a report on the labelling of food products. The text stipulates that labels will have to visibly state the energy value of the food product and the quantities of fat, saturated fat, carbohydrates, sugars, protein and salt it contains.
If we consider the long, drawn-out procedure that led to this report and the legislative and political battles that have surrounded it, all this hype has not amounted to much.
The European Parliament has been subject to fierce lobbying at various stages of the vote on this text, in particular, around the issue of a green, amber and red traffic light system designed to quickly highlight which products have a high salt, sugar or fat content. This system was rejected by Parliament at first reading.
The adoption of this report today marks the culmination of this procedure, but it does not deserve to be called a victory. I abstained from the vote on this report, which could have gone much further in terms of information and protection for consumers.
I would like to thank Mrs Sommer, the rapporteur, for her excellent work over the last four years. Today's vote in the European Parliament is groundbreaking. It brings more clarity and openness for consumers. The model I have in mind is that of responsible consumers who are aware of what they are buying. However, that will only be the case when they also know what a product contains. Today's decision will introduce standardised, mandatory nutrition labelling relating to per 100 g/100 ml amounts, thereby allowing consumers to compare products on the supermarket shelves. All the existing food labelling is voluntary, sometimes confusing and difficult to compare. Mandatory labelling which shows the nutritional value of foods will give consumers the information they need to make informed purchasing decisions. Consumers are increasingly being misled or deceived about food. We only need to think of imitation cheese on pizza, reconstituted ham, ice cream that contains no milk and chocolate biscuits without chocolate. Often, cheap substitutes or aromas are used. All these imitation products must, in future, be labelled as such. The food labelling regulation is a major success on behalf of European consumers, which is why I have supported it.
I would like to thank Mrs Sommer for her commitment to the cause of small and medium-sized enterprises (SMEs) in the food industry in particular, of which there are 2 300 in Saxony alone. After three years of negotiations, she has succeeded in introducing a mandatory EU food labelling system which is manageable for SMEs. It is true that customers must also be informed in future about the substances which cause allergies that could be contained in loose, non-prepacked products. However, the Member States are entitled to decide for themselves how this is to be done. This means that every country can identify the solution which is best for its own businesses and consumers, for example, signs or discussions at the time of sale. German bakers and butchers already have very high standards in this respect. The EU is not imposing any other mandatory nutrition labelling requirements on products which are sold loose. A derogation has been granted for handcrafted food which is sold directly by the manufacturer in small quantities to end consumers or to local retailers who, in their turn, sell the products directly to end consumers. My group, the Group of the European People's Party (Christian Democrats) has therefore been successful in bringing the interests of consumers and of manufacturers into line. I am pleased that small and medium-sized enterprises will not have to meet any impractical requirements imposed by the EU.
I voted in favour of the text presented by Mrs Sommer since, by considerably improving the rules on the traceability of foodstuffs, it will represent a better kind of guarantee for European citizens.
It is important to stress how the new label will make the sector more transparent, making it possible to clearly understand the provenance of the product at all stages. This is a clear sign of how much the Community institutions are doing to guarantee improved protection and safety for consumers, not only with regard to food, but also in other areas, with the traceability principle increasingly present in various production sectors.
I am voting for the position of the rapporteur who, following long negotiations, has managed to reach a compromise with the Council on a common transport policy in the field of road safety, the main elements of which are the provision of essential and confidential data, the mandatory notification of offenders, the delegated acts and the correlation tables.
in writing. - I voted in favour of the resolution on the cross-border exchange of information on road safety-related traffic offences. The resolution is aimed at helping to ensure more safety on European roads and so reduce the number of casualties. The basis of cross-border law enforcement is a smooth data exchange among Member States.
Dangerous traffic offences covered under these provisions include speeding, not wearing a seat belt, not stopping at a red light and drink-driving. The list of offences has been expanded to cover crimes such as driving under the influence of drugs and using mobile phones at the wheel. I strongly believe that this resolution will make a significant contribution to ensuring road safety in the Member States and urge the Council to follow the European Parliament's ambitious recommendations.
In 2008, Parliament adopted an ambitious standpoint on increasing cross-border exchange of information on road safety offences, but the subject was held up in the Council for two years. The Belgian Presidency has made it possible to move forward by amending the legal basis for police cooperation, and I am delighted with this, even though the Council ought to have shown more ambition. This represents a first step, and it should increase road safety by not allowing those who commit offences in a Member State other than their own to go unpunished. This is why I voted in favour of Mrs Sender's report, and I hope that these provisions will come into force as soon as possible.
The objective adopted by the EU in 2001 was to halve the number of fatalities on the roads. The available data show a 36% reduction in 2001-2009 in the number of fatalities, which falls short of the objective set by the EU in 2001 with the publication of the Green Paper on European transport policy. Recent studies show a large percentage of non-residents involved in road accidents, particularly resulting from speeding.
On the other hand, penalties imposed for infractions committed in another Member State are those that most often go unenforced. This report, for which I voted, sets out new rules with the intention of facilitating the enforcement of penalties against drivers who commit offences relating to speeding, drive under the influence of alcohol or drugs, fail to wear a seatbelt, illegally use a mobile phone, use a forbidden lane, fail to wear a safety helmet or fail to stop at a red light in an EU country other than their own. Data sharing between Member States and the obligation to inform drivers are reinforced in the new directive. The aim is to put a stop to the impunity of any driver committing a traffic infraction in another EU Member State.
In countries which still have a poorly developed road infrastructure, such as Poland, the safety of road travel is a serious challenge. The number of fatal victims continues to be appalling. Nearly 4 000 people died on Poland's roads last year, and during the last long weekend alone, there were 71 fatalities. Citizens of other countries are also involved in these events, and they not infrequently underestimate the awful state of Poland's roads.
Drunk drivers are a huge problem in many countries. Although the ambitious objective of reducing fatal accidents by half over the last decade has not been achieved, everything possible should still be done to increase the level of safety on the roads. The certainty of being punished for offences such as drinking and driving, failing to use seat belts or exceeding the speed limit committed in any of the EU's Member States should definitely improve safety on the roads and reduce the risk to life associated with driving. I endorsed the report.
Road safety in the European Union only stands to gain following implementation of the directive which formalises the exchange of vehicle registration data between Member States. It will make it possible to pursue serious road incidents throughout the whole of the EU and ensure that European citizens are equal before the law, no matter which Member State they live in. The Union will have safer roads once the directive has been enforced. This is a first very important step towards greater road safety and, given that it has been achieved after three years of negotiations, this makes it all the more important. We are moving towards the ideal situation where people who have committed offences or infringements will no longer get away with them simply because they do not live in the state where the act was committed. The authorities in the country where the act was committed will subsequently send offenders a registered letter to make them aware of the nature of their offence and the penalty which will be applied, as well as of possible methods of redress and the legal repercussions. Fines and the methods of enforcement will be set out according to the regulations of the country where the offence was committed. I hope that the directive will be adopted soon by the Council of Ministers and that it will come into force by the specified deadline.
Studies have shown that foreign drivers are responsible for a disproportionately high number of road accidents, and particularly those caused by speeding. The penalties imposed for offences committed on the territory of a Member State other than the one in which the offending driver is resident are very often not enforced, and this applies particularly to automatically recorded offences, the number of which has substantially increased with the expansion in automatic radar systems on Europe's roads. This relative immunity undermines the fulfilment of objectives in the area of road traffic safety and casts doubt on the justification for these controls in the eyes of European citizens, who demand that resident and foreign drivers are treated in the same way. On the one hand, I welcome the fact that, at first reading, the Council transferred the legal basis from transport policy to police cooperation, since I regard the new legal basis as being neater in legislative terms. On the other hand, it concerns me that the Council has used these amendments to weaken the integration elements by removing references to enforcement procedures, and has limited its proposal to the exchange of information. Enforcement thus remains non-mandatory, dependent on the decisions of individual Member States and the relevant national procedures. In my opinion, an opportunity to make an effective contribution to increasing road traffic safety in the EU has been wasted.
I voted in favour of the Ayala Sender recommendation on the cross-border exchange of information on road safety-related traffic offences, because I strongly believe in its guiding objective: road safety. More than two years on from the adoption of the proposal by Parliament, certain elements that are crucial to the extension of road safety rules at international level have also been accepted by the Council, via the agreement reached after the trialogue on 20 June. Although the Council maintained a rather inflexible position throughout the negotiations, I am satisfied with the message sent by this Parliament, namely, that international recognition of serious road traffic offences, such as speeding, drink-driving and non-use of seat belts, is a fundamental objective to be achieved. The application of the legislation that we have adopted today is important for two reasons: the first being to punish offenders and the second being to encourage responsible driving.
I voted for this report because I believe improving road safety is a key objective of Union transport policy. The Union is pursuing a policy to improve road safety, with the objective of reducing fatalities, injuries and material damage. An important element of that policy is the consistent enforcement of sanctions for road traffic offences committed in the Union. Such offences jeopardise road safety considerably. I would encourage greater convergence of control measures between Member States, and the Commission should examine, in this respect, whether it is necessary to propose the harmonisation of technical equipment for road safety controls.
This directive respects the fundamental rights and observes the principles recognised, in particular, by the Charter of Fundamental Rights of the European Union, as referred to in Article 6 of the Treaty on European Union. When receiving the notification letter, a person suspected of committing a road safety-related traffic offence should be informed accordingly of his or her rights with regard to access to, rectification of, and deletion of personal data, and to the maximum legal period for which the data can be kept.
in writing. - While it is unfortunate that certain countries have opted out of this measure, it is important that Europe takes measures such as this to target road offences and reduce the loss of life on roads across the EU through proper implementation of sanctions.
Given the high mortality rate in road accidents, it is essential that the EU adopt the necessary measures in terms of road safety that will enable it to contribute to reducing these figures. Monitoring of compliance with road safety rules is, without doubt, an effective instrument. However, at present, road infractions are not often penalised if they are committed with a vehicle registered in another Member State, which also calls into question the principle of equal treatment of residents and non-residents.
The infractions covered by the proposal are those that cause the greatest number of accidents and deaths on the roads: speeding, driving under the influence of alcohol, failure to wear a seatbelt, or failure to stop at a red light. This is the second reading of the ambitious proposal tabled in 2008, which, after two years of being blocked in the Council, has come back significantly watered-down, with a new legal framework that, apart from allowing the United Kingdom, Ireland and Denmark to opt out, has also reduced the proposal to the mere exchanging of data between the Member States. Nonetheless, I support this proposal because I believe it at least enables us to break the deadlock and is a first step towards a common road safety policy.
I fully support the agreement that has been reached between Parliament and the Council on the cross-border exchange of information on safety-related road traffic offences. Even though this agreement is less ambitious than the Commission's initial proposal, it should, however, put an end to the impunity enjoyed by some drivers, who place their own lives and those of other people at risk when they commit serious offences. It will now be possible for the identities of these reckless drivers to be forwarded to the authorities in the State in which the offence was committed. I hope this provision will help reduce the number of offences and accidents, which are especially high during this summer holiday season.
The European Parliament today voted in favour of a report on cross-border exchange of information concerning road traffic offences. Each year, 31 000 people are still killed on Europe's roads and 300 000 seriously injured. Of these accidents, 30% are due to speed changes caused by drivers from a country other than the one in which they committed the traffic offence. What is more, charges are not brought in many cases of cross-border road traffic offences.
Parliament is therefore asking, with a view to protecting road users, that the country of origin of the driver responsible for the accident should be informed in the case of serious accidents, so that the offence can be properly punished. This is because there are still major obstacles to cross-border cooperation, including a lack of cooperation between Member States on policing. This report is therefore a first step towards the type of cross-border cooperation that already exists between Belgium, the Netherlands, Germany and Luxembourg.
Coming from a country where road accidents are assuming alarming proportions, I cannot but welcome any measure which tends towards increasing cross-border exchange of information concerning road safety-related traffic offences. In fact, in a Union aiming for more open and free movement of people and goods, it would be incomprehensible if offending citizens could take refuge in their respective national jurisdictions and were not held to account for infractions committed in other Member States. The safety of all those travelling on Europe's roads requires that anyone breaking traffic rules be held liable under the civil, or even criminal, law, where justified, irrespective of where they are resident or what nationality they are. I hope that this will be another step in the right direction.
Safety on all of the European Union's roads is of unquestionable importance. Any initiative that we can take to reduce the number of fatalities and accidents on the roads should merit the greatest urgency and priority. Although I welcome the result that we could now achieve with this report, I cannot fail to regret the lengthy amount of time that has been spent on this process since 2008, once again because of an obstructive minority in the Council. With a view to the objective set of at least halving the number of fatalities on EU roads - currently at 31 000 per year - by 2020, we must be enthusiastic and determined in our compliance with traffic and citizenship rules, and in our enforcement of penalties against drivers who commit serious infractions, regardless of the Member State in which they occur: speeding, driving under the influence of alcohol or drugs, failure to wear a seatbelt, illegal use of a mobile phone, use of a forbidden lane, failure to wear a safety helmet or failure to respect traffic lights. Harmonising rules and procedures and seeking a common road safety policy seem to be in the best interests of all Europeans.
After going through a first reading and the Council's position, the proposal for a directive, which is now at second reading, aims to facilitate the enforcement of penalties against drivers who have committed offences relating to speeding, driving under the influence of alcohol, failure to wear a seatbelt, or failure to stop at a red light, in a Member State other than their own. Road safety and efforts to reduce the number of accidents and fatalities on the roads are extremely important issues, as many of these accidents are caused by the majority of the infractions dealt with in the directive.
Moreover, we cannot forget that reducing these figures and promoting road safety require prevention work based on situations that are both specific and unique to each country. We believe there is a need to take measures to combat 'impunity' in cases where offenders are in a Member State in which they do not reside. Nevertheless, we cannot fail to express some reservations with regard to surveillance and control procedures and equipment that do not offer adequate guarantees in terms of protecting personal data.
The proposal for a directive, which is now at second reading, aims to facilitate the enforcement of penalties against drivers who have committed offences relating to speeding, driving under the influence of alcohol, failure to wear a seatbelt, or failure to stop at a red light, in a Member State other than their own. Road safety and efforts to reduce the number of accidents and fatalities on the roads are extremely important issues, as many of these accidents are caused by the majority of the infractions dealt with in the directive.
However, reducing these figures and promoting road safety is more effectively achieved through prevention based on situations that are both specific and unique to each country. While it is true that measures need to be taken to combat 'impunity' in cases where offenders are in a Member State in which they do not reside, disproportionate EU-level harmonisation measures - such as harmonising traffic rules and monitoring procedures by installing control and surveillance equipment that offers few guarantees in terms of personal data protection - cannot be a catchall solution.
The White Paper on European transport policy from 2001 includes the ambitious EU target of halving the number of fatal traffic accidents by 2010. Despite a decline in the number of fatal traffic accidents, the objective set out in the White Paper was, unfortunately, not achieved. The proposal submitted is based on studies showing that the number of non-resident drivers involved in accidents is disproportionately high, particularly where speeding offences are concerned. Penalties for offences committed by non-resident drivers are mostly avoided, particularly in the case of offences that are recorded automatically. This relative immunity undermines the objectives set out in the field of road safety, and weakens the legality of these controls in the eyes of European citizens, who may question them, given that everyone should be treated equally, regardless of whether they have permanent residence in a given state. The Commission's aim is to facilitate the enforcement of penalties in the case of drivers who commit a speeding offence, drive under the influence of alcohol, fail to use safety belts or fail to stop at a red light in a foreign Member State. The Commission deliberately decided to limit the scope of the directive to these four offences, which are the cause of the greatest number of fatal accidents, and which are regarded as offences in all Member States of the EU.
in writing. - Recent figures from Eurostat state that road fatalities in Ireland fell by 16% in 2010 and have decreased by 51% over the last ten years. This is a real improvement; however, every effort must be made to further reduce the number of fatalities on our roads.
The new directive represents an important new development in identifying and punishing foreign offenders who commit serious offences such as, for example, speeding, driving under the influence of drugs or failing to stop at red traffic lights, which cost many lives each year.
Thanks to a new procedure for exchanging information between Member States on vehicle registrations, it will be simpler to trace foreign offenders who, all too often, enjoy unjustified impunity due to the impossibility of applying effective penalty procedures.
Even the Commissioner for transport, Siim Kallas, pointed out that the chances a foreign driver will commit an offence are three times higher compared with residents and that many seem to believe that when they are abroad, the rules do not apply to them. With this directive, we want to put a stop to this dangerous situation.
Let us remember that in 2010, there were 30 926 road deaths in the European Union and that the economic costs to society are estimated to be EUR 130 billion per year. Although there has been an 11% fall in the number of victims compared with the previous year, much remains to be done to guarantee our citizens greater road safety throughout the EU.
I supported the report on the exchange of information between the Member States on road safety, which will mean that serious traffic offences will be prosecuted across borders throughout the EU. Reckless drivers let loose in other countries will no longer go unpunished. Nevertheless, I am keen to warn against an ever-expanding police and surveillance system. For instance, I do not consider using a mobile telephone while driving as a serious offence. We will never achieve zero risk, even by criss-crossing Europe with cameras like in a high-security prison. We must not sacrifice all freedoms for the purpose of achieving safety.
I voted for this text because too many Europeans are still dying on our roads each year. Globally, it is the leading cause of death among young people aged 15 to 29. In its White Paper on European transport policy (2001), the Commission had the commendable objective of cutting by half the number of casualties on roads by 2010, but since 2005, the drop in the number of casualties has slowed down. In the Union, one of the problems is that the sanctions relating to offences committed in a Member State other than that of the driver are often dropped. This impunity weakens road safety objectives.
It was therefore essential to legislate in order to remove this inconsistency, by facilitating the application of sanctions against drivers who commit the most dangerous offences outside their own Member State.
Putting an end to the impunity and inequality of treatment between European citizens with respect to traffic offences committed in Europe, such is the aim of this new legislation which I voted for. Indeed, it has been proven that when drivers drive in other countries, they are more likely to commit a traffic offence. This is very damaging in terms of road safety.
Despite strong resistance from the Council, it has been possible to end up with a balanced approach: while respecting penalties at national level, it is targeted at eight offences identified as causing risk (speeding, drink-driving, non-use of a seat belt, failing to stop at a red light, drugs, failing to wear a helmet, driving on a restricted lane and using a mobile telephone while driving), some of which can cause lethal accidents, which is significant.
Thanks to its determination, the European Parliament has also obtained a firm rendezvous clause for a subsequent revision of the text so as to envisage going further in the future towards common road safety rules, which I welcome.
I welcomed this document because improving road safety is a prime objective of the European Union's transport policy. The Union is pursuing a policy to improve road safety with the objective of reducing fatalities, injuries and material damage. An important element of that policy is the consistent enforcement of sanctions for road traffic offences committed in the Union which considerably jeopardise road safety. Sanctions in the form of financial penalties for certain road traffic offences are often not enforced if those offences are committed with a vehicle which is registered in a Member State other than the Member State where the offence took place, etc. This directive aims to ensure that even in such cases, the effectiveness of the investigation of road safety-related traffic offences should be ensured. This directive also aims to ensure a high level of protection for all road users in the Union by facilitating the cross-border exchange of information on road safety-related traffic offences and thereby enforcing sanctions where those offences are committed with a vehicle registered in a Member State other than the Member State where the offence took place.
The European Union should continue to strive for achievement of the targets set in the 2001 White Paper. It is essential to arrange for cross-border cooperation between Member States in the form of facilitating access to national databases and harmonisation of road safety legislation. Particular attention should be given to legislation on drinking and driving. Every year, it is mainly drunk drivers who cause fatal accidents. It must not be possible for someone who breaks the law, creating a danger to life and health on the roads, to go unpunished.
I voted for the draft directive aimed at setting up a system for exchanging information on traffic offences committed by citizens of one Member State on another Member State's territory. Until now, this exchange of information has not been subject to any specific coordination and the offences committed abroad by European drivers are, most of the time, not followed through. Road rage does not stop at the borders of one's country. Dangerous driving remains so outside that country. From now on, drivers will be held responsible wherever they are and systematically. This will be the end of impunity for reckless drivers. Nevertheless, this systematisation will only apply for the most serious offences or for minor offences, in order to make sure the new legislation is fully effective.
in writing. - I welcome today's vote but regret that, because of a UK Government decision, drivers of non-British vehicles in the UK remain free to speed, drink and drive, jump red lights and not wear a seatbelt with limited fear of prosecution. The new European measure makes it possible for governments to share information on road traffic offences and prosecute dangerous drivers in their own country.
In Europe, the percentage of non-residents involved in road accidents, particularly due to speeding, is very high.
Adoption of the Council's position at first reading is a first step towards a common transport policy in the field of road safety. Among the substantial amendments set out, many provisions originally proposed and strengthened have been completely removed from the text. As a result, the new text now restricts itself to exchanging information between Member States through an electronic data exchange network to identify a vehicle which has committed an offence.
Three Member States are not party to the directive, since the new legal basis chosen by the Council left the door open for Ireland and the United Kingdom to opt-in and Denmark to opt-out. This decision will have negative repercussions on the equal and fair treatment of European citizens by preserving a general feeling of impunity.
We therefore propose right and more stringent reporting obligations for Member States, which should be reinforced in terms of timing and content. We hope that the enforcement procedures are revised and that traffic rules and control procedures are harmonised.
I voted in favour of the draft directive for the cross-border application of legislation in the area of road safety. Amending the legal basis for police cooperation will make it possible to follow up traffic offences such as driving under the influence of drugs, alcohol, speeding, failure to wear a seatbelt, the illegal use of mobile telephones, driving through a red light, or using restricted lanes or bus lanes.
In practice, after a letter has informed the owner of the vehicle about the offence, the sanction will be that of the country where the offence was committed. If the text is adopted unanimously by the Members of the Council, it will come into force within two years of being adopted.
The adoption of these new rules will facilitate the enforcement of penalties against drivers who have committed offences relating to speeding, driving under the influence of alcohol or drugs, failure to wear a seatbelt, illegal use of a mobile phone, use of a forbidden lane, failure to wear a safety helmet, or failure to stop at a red light, in a Member State other than their own. The exchanging of data between the Member States using the European Vehicle and Driving Licence Information System (Eucaris) and the obligation to inform drivers are reinforced in this new directive, which must be transposed into national legislation within two years. This directive aims to put a stop to the impunity of drivers who commit traffic infractions in other EU Member States.
The increase in personal mobility within the EU is inevitably leading to a growth in the volume of traffic on our roads. Violations of a wide range of road traffic rules, such as exceeding speed limits, failing to wear a safety belt or drink-driving, are causing large numbers of serious accidents. In 2001, the European Union set itself the ambitious target of reducing the number of road fatalities by half, which it was not able to achieve. Subsequently, the EU called for cross-border prosecutions for traffic offences. However, the individual Member States are not obliged to pass on information and the United Kingdom, Ireland and Denmark have even rejected the directive. I voted in favour of the report because I believe that the rapporteur has taken a sensible approach by reintroducing certain elements, such as the original legal basis in the transport sector.
Violations of a wide range of road traffic rules, such as exceeding speed limits, failing to wear a safety belt or drink-driving, represent a significant danger on our roads. The increasing volume of traffic caused by the free movement of people throughout the EU is resulting in large numbers of serious accidents. In 2001, the European Union set itself the ambitious target of reducing the number of road fatalities by half, which it was not able to achieve. Now it is aiming to introduce cross-border prosecutions. I have voted in favour of the report, because I support the direction it is taking.
I voted in favour of this recommendation, facilitating the cross-border exchange of information on road safety-related traffic offences, because it will help to improve road safety, and harmonise road safety policies and enforcement procedures throughout the EU. I believe there should be further convergence in addressing issues concerning the harmonisation of checking and technical equipment among the Member States. With the implementation of the provisions of this directive, drivers will be better informed about the consequences of not respecting road safety traffic rules when travelling in another Member State, and the authorities of the Member State in which the offence was committed will be able to do their job rapidly and more efficiently. It should be noted that whenever data is exchanged between Member States, the protection of the person's fundamental rights and their personal data must be guaranteed.
I voted in favour of this report because in my opinion, road traffic offences must not go unpunished, regardless of whether they are committed in the driver's own country or another EU Member State. When they travel to other countries, drivers often show less respect for speed restrictions and other road traffic rules. Although we have noticed a reduction in the number of deaths on our roads in the last decade, the number of accidents, particularly in the Baltic States, is too high. The sense of impunity people feel when driving abroad really does not help matters. Regrettably, Denmark, Ireland and the United Kingdom have not yet shown any desire to join this agreement. When exchanging information, EU Member States must guarantee the protection of personal data. However, fears that this information may be used for another purpose should not delay the introduction of a data exchange system.
Guaranteeing safety on the European road network is the primary objective of this recommendation on the Council's position, a text which, after two years' work, seems to have reached an effective conclusion with a good agreement on road traffic in Europe. That is why I voted in favour of the directive, which will enable the exchange of information between European countries relating to traffic offences, particularly to tackle drink-driving, speeding and non-use of seat belts. The Member States will be able to recognise the offence even internationally and so apply the appropriate sanctions.
The 36% reduction in 2001-2009 in the number of fatalities in the European Union fell short of the objective of cutting the number of fatalities to half the average recorded at the time, set by the EU in 2001 following the publication of the Green Paper on European transport policy. This directive aims to institutionalise the exchange of information between the Member States on vehicle registrations, also enabling serious road accidents to be judged throughout the Union, and guaranteeing equality for citizens before the law, regardless of the Member State in which they reside.
I believe the Union's roads will be safer when the directive is applied, and this is a very important first step towards increasing road safety. In this new system, the authorities in the country where the offence was committed will be able to send a letter to notify the person responsible of the type of infraction and the applicable penalties, as well as of the potential legal solutions and consequences of the act. Fines will be levied in accordance with the rules of the Member State in which the crime was committed. I voted in favour of this report for all these reasons.
in writing. - I welcome this directive and expect that it will have a deterrent effect on driver behaviour, as drivers will know they are not exempt from driving safety laws across Europe. The consistent enforcement of penalties for traffic offences is an important element in improving road safety.
Financial penalties for certain road traffic offences are often not enforced if those offences are committed in a vehicle registered outside the State. EU figures also suggest a non-resident driver is three times more likely to commit an offence than a resident driver. Also, while foreign drivers account for 5% of traffic, they account for 15% of speeding offences. While Ireland is not automatically bound by legislation enacted in the area of freedom, security and justice, the Irish Government has indicated it will give careful consideration to opting into this directive.
The White Paper on European transport policy published in 2001 set the objective of halving the number of people killed on the roads by 2010. However, the figures show a 36% reduction, which is below the envisaged target. Meanwhile, some studies show a disproportional percentage of accidents caused by non-residents, particularly resulting from speeding. This gives a good idea of the difficulty of applying penalties to a failure to comply with the rules of the road. As the rapporteur points out, this situation could harm the residents of a Member State, so calling into question the faith of its national citizens in the virtues of the EU. For this reason, Parliament has been regulating its conduct, in order to increase the exchange of information between the various Member States, not just in terms of exchanging data that will enable the offender to be identified, but also in terms of applying penalties relating to a failure to comply with the rules of the road.
in writing. - In favour. According to the rapporteur, this text should bring: a new technical annex which replaces the reference to the Decision 2008/616/JHA on the Prüm convention. This new annex should be modified via the delegated acts procedure. Some clarifications are introduced on the provisions on the software applications and on the information letter.
The reporting obligations to be respected by Member States should be reinforced with regard to timing and content. Elements of the first reading of the Parliament are reintroduced concerning personal data protection (Article 7). The obligation to inform drivers is also reinforced, in line with the first reading of the Parliament. Article 9 on the revision of the directive is reinforced and extended to elements other than the scope. It asks for a revision of the enforcement procedures, the harmonisation of traffic rules and the control procedures, as described in a second new annex retaining the main elements of the guidelines proposed by the Parliament in its first reading.
I voted in favour of this report because I believe that it is extremely important to continue along the road of harmonising the road traffic rules of the various European Union countries.
In particular, it is necessary to enable adequate cross-border exchange of information to ensure that road offences can be prosecuted, even if they are committed in countries other than the country of residence. The percentage of non-residents involved in road accidents, particularly due to speeding, is, unfortunately, still very high.
As if that were not enough, sanctions imposed for offences committed on the territory of Member States other than the driver's country of residence are most frequently not enforced. This undermines EU objectives of road safety and undermines the legitimacy of these controls in the eyes of European citizens. Now we need to continue along this road, so that closer collaboration between Member States guarantees increasingly comprehensive road safety throughout the European network.
I am in favour of the Directive of the European Parliament and of the Council facilitating the cross-border exchange of information on road safety-related traffic offences.
This proposal arose from the fact that sanctions imposed for offences committed on the territory of Member States other than the driver's country of residence are most frequently not enforced, in particular, for automatically recorded offences. The text enables the exchange of data and allows the Member States greater autonomy with regard to road safety.
Furthermore, no harmonisation is laid down for national road traffic rules, in that the objective remains to punish irresponsible drivers when they commit offences in a Member State other than their country of residence.
Following this report, EU motorists who choose to drive whilst under the influence of drugs or alcohol, to exceed the speed limit, to go through a red light, to use their mobile telephone whilst driving or to use forbidden lanes in another Member State, will no longer be able to return home with a clear conscience. This proposal for a directive requires the national authorities to pass on the vehicle registration details (VRD) of a reckless driver. Then, a notification letter will be sent to the offender. Finally, a penalty may be imposed on the driver in accordance with the rules of the country in which the offence was committed. This cooperation must, however, fulfil certain rules for the transparency and protection of the data exchanged, to prevent such information from being misused for other purposes and to allow the possibility to correct or challenge it. I welcome the adoption of this report and I hope that the Council will follow Parliament's recommendations in order to put an end to the impunity of those reckless cross-border drivers who so often make driving a misery in border areas.
Today's decision by the European Parliament in favour of adopting this report is an important step towards increasing road safety. The directive introduced in the report makes it easier for the Member States to discipline road users and to encourage them to follow road traffic rules. Unfortunately, the amendment on correlation tables was not supported. On 30 June, the Conference of Presidents unanimously decided that correlation tables must be used in all directives. Clearly, the Presidents are not always entirely of the same mind as the Members, and the necessary consensus was not achieved. I hope that in the future, agreements will be reached and such situations will no longer arise. Undoubtedly, the Council's role in this matter cannot be underestimated; in any case, it does not want to include correlation tables in any legal act, nor to report when different legal acts come into effect. The adoption of the directive is highly necessary and important in order to increase road safety and reduce road deaths. It is therefore not rational for the Council, out of stubbornness, not to adopt it. Despite the shortcomings contained in the report, then, I supported its adoption.
Safety on Europe's roads is one of the Union's great priorities. The ambitious project of reducing the number of fatalities on the roads by more than half by 2010 ended in failure. As Portugal is the EU country with the second highest road fatality rate, I voted for this report, and would stress that more measures need to be taken urgently to increase penalties for infractions by drivers not resident in the various Member States. I regret that Parliament's proposal has been rejected at first reading and that this document focuses essentially on the exchange of data between the Member States by amending the legal basis that, at the same time, will enable three Member States to opt out of this directive. Moreover, utilisation of the European Vehicle and Driving Licence Information System (Eucaris) as an instrument to manage data on innumerable infractions should be rethought, since its primary purpose is to cooperate against organised crime and terrorism. The loss of human life on European roads must be combated with concrete measures that hold offenders to account. Expanding the scope to include other infractions should be the next step.
I have declared my support for Mrs Sender's report as it is not only a major step forward for road safety but also for European citizenship. How can we make motorists understand that they have to obey the rules in their country when they see drivers with foreign plates committing offences with total impunity? It is, above all, an issue of equality before the law. Whilst I can only regret that three Member States have refused to participate, it is a first step towards harmonisation and the objective is clearly road safety, as only serious offences, rather than, for example, parking offences, will result in follow-up cross-border proceedings.
The campaign to reduce the number of deaths on the road is a shared objective for all European countries and there is an urgent need for the EU to develop an adequate strategy in this area. Indeed, how could we explain to citizens that freedom of movement guarantees the right to travel freely throughout the European Union without there being, at the same time, cross-border enforcement when traffic offences occur? I therefore welcome the fact that our Parliament has convinced some of the recalcitrant Member States. However, it is only a minimum compromise that has been reached at second reading and I hope that a European action will go beyond a system for exchanging information to punish reckless drivers. It is only natural then that I should have supported the introduction of a review clause. The safety of our roads is a necessity that should not fall victim to any savings in resources or lowering of sights. It is up to us to ensure that improvements in road safety are constantly strengthened. I also think that it is essential to link our road safety strategy with the need to improve the quality and resilience of our infrastructure. The well-being and safety of Europe's citizens depends on this, whether or not they are motorists.
I voted in favour of the text presented by Mrs Sender since I believe it to be a step towards a common transport policy in the field of road safety.
It is of considerable importance to establish a procedure by which information is used to identify the owners of vehicles with which an offence has been committed, in a cross-border setting. To date, notwithstanding the existence of many bilateral agreements between Member States to identify and transfer information, offenders, due to red tape, have benefited from unfair impunity.
Thanks to the adoption of this text - which, nonetheless, is flawed in that it does not introduce a standard European model for reporting offences - it will be possible to raise safety standards on European roads and motorways, making it possible to identify and, if necessary, punish offenders.
I am pleased with the result of today's vote. The outcome of the vote was uncertain to the end, so I welcomed the news that the Group of the Alliance of Liberals and Democrats for Europe had withdrawn Amendment 36. This will enable adoption of the document at second reading. According to the results of research, drivers more often commit traffic offences when they are not in their own country, and sanctions imposed for offences committed on the territory of Member States other than the driver's country of residence are most frequently not enforced. The draft resolution which has been adopted today provides for the electronic exchange of information between the police of EU Member States about a driver from a foreign country who has committed a traffic offence. The national authorities with which the driver's vehicle is registered will be obliged to provide the vehicle's registration data if its owner is suspected of committing an offence. The police will then inform the owner or driver of the vehicle in writing in the owner or driver's native language that an offence has been committed. I am sure that the document which has been adopted today will help save at least a few human lives on Europe's roads.
I am voting for the report, above all, because it draws attention to the fact that the current legal instrument laying down the Multiannual Financial Framework (MFF) needs to be amended following the entry into force of the Treaty of Lisbon, and that Article 312(5) of the Treaty on the Functioning of the European Union requires the three institutions to work together to find a solution 'throughout the procedure leading to the adoption of the financial framework': in other words, the process of adopting the MFF regulation is founded on the presupposition of prior negotiation. This is a principle that the EU cannot abandon. The Treaty of Lisbon was not intended to lead to a reduction in Parliament's prerogatives, so Parliament should not accept such a reduction.
Article 312 of the Treaty on the Functioning of the European Union specifies that the regulation on the Multiannual Financial Framework shall be adopted by the Council after obtaining the consent of the European Parliament.
Article 312(5) requires the three institutions to work together to find a solution 'throughout the procedure leading to the adoption of the financial framework', i.e. prior negotiation is required. As Mr Böge stated in his report, this negotiation has not taken place. The Council asked Parliament simply for approval, with no attempt to reach a common solution. Not even Parliament's wish for greater flexibility has been addressed by the Council.
I therefore agree with the rapporteur that Parliament cannot consent to this proposal for a draft Council regulation on the Multiannual Financial Framework 2007-2013. I hope that for all future proposals, this institution's voice will be heard, as, moreover, required by Article 312 of the Treaty on the Functioning of the European Union.
I voted in favour of denying approval of the draft Council regulation taking into account that the instruments must be amended following the adoption of the Treaty of Lisbon and that the Council has shown no willingness to negotiate the Lisbon package in accordance with the provisions of the Treaty on the Functioning of the European Union. Furthermore, its proposal was aimed at reducing the powers of Parliament. Therefore, this situation being unacceptable, I have adopted the abovementioned position.
This proposal for a draft Council regulation on the Multiannual Financial Framework 2007-2013 underlines how the Council has adopted the draft without first consulting Parliament, thus not complying with Article 312 of the Treaty on the Functioning of the European Union, the very objective of which was to strengthen the role of Parliament. Since this recommendation concerns a purely procedural issue, I decided to abstain from the vote.
I should like to begin by congratulating the Commission on the proposal tabled. This is a budget that will not cost the taxpayer any more but is ambitious and innovative. This budget clearly supports the areas of scientific research and innovation, education, professional training, and encouraging small and medium-sized enterprises. Another innovative aspect is the creation of a fund for investing in future infrastructure, for example, energy, telecommunications and transport. I believe this budget, which is simpler and more flexible, will have a real impact on Europeans' lives.
I voted for the report on the draft Council regulation laying down the 'Multiannual Financial Framework for the years 2007-2013' because I believe there is a need for an ambitious European budget to enable responses to the challenges that the European Union is experiencing, within the framework of the new powers introduced by the Treaty of Lisbon.
I agree with the rapporteur's position on not adopting the draft Council regulation laying down the Multiannual Financial Framework for the years 2007-2013, for the reasons set out in the report in question.
The European Union is experiencing times of tension and uncertainty, exacerbated by the caution of our European leaders, and by the wave of populism and nationalism that is growing, along with selfish and short-term interests incapable of finding solutions for the future that are of wide social and economic scope. The euro crisis and the return of borders in Denmark, as well as the exacerbation of popular discontent and the most recent electoral victories of nationalist groups in a number of countries, are signs of the times in Europe.
There is a need to realise measures that guarantee the strengthening of European integration and of the EU authorities' capacity for intervention. There is a need for more Europe, not just as a way of overcoming the current crisis, but also in line with the Treaty of Lisbon, which increases Parliament's powers in a codecision process that the Council and the Member States insist on degrading. As such, I am voting for this report and I believe that Parliament cannot adopt the draft Council regulation laying down the Multiannual Financial Framework for the years 2007-2013.
It is well known that we profoundly disagree with the Financial Perspective 2007-2013, which represented a significant cut in the EU budget. Moreover, it established the notorious 'Lisbon strategy' and external policy as its priorities, at the expense of the Structural and Cohesion Funds. It is clear today that it was inadequate for tackling the economic, social and environmental situation facing the EU, where inequality has increased, and where there is also, therefore, an even greater need for cohesion.
With the entry into force of the Treaty of Lisbon, it was established that 'the Council... shall adopt a regulation laying down the Multiannual Financial Framework [(MFF)]... after obtaining the consent of the European Parliament', and that the three institutions must work together to find a solution with a view to the MFF's adoption. This new framework is the reason justifying the rapporteur's position rejecting the Council's draft regulation - which represents nothing more than the regulation for the agreement concluded in 2006 - because he believes that Parliament's new powers are not safeguarded. For our part, we would reiterate that the absolute priority of the MFF should be responding to the serious social problems created by the economic and social crisis, with a significant increase in the Union budget for supporting economic and social cohesion.
The agreement on the Financial Perspective 2007-2013 was concluded in 2006 between the Council, Parliament and the Commission. We expressed our profound disagreement at the time, as the agreement represented a significant cut in the EU budget and had the notorious 'Lisbon strategy' and external policy set as its priorities, at the expense of the Structural and Cohesion Funds. In other words, it was clearly inadequate for tackling the economic, social and environmental situation facing the EU, where inequality has increased and where there is also, therefore, an even greater need for cohesion.
With the entry into force of the Treaty of Lisbon, it was established that 'the Council... shall adopt a regulation laying down the Multiannual Financial Framework [(MFF)]... after obtaining the consent of the European Parliament', and that the three institutions must work together to find a solution with a view to the MFF's adoption. Although the rapporteur advocates non-adoption of the draft Council regulation essentially because of the Council's lack of respect for the new powers accorded to Parliament, we voted in favour of not adopting this report because it is nothing more than the regulation of the agreement concluded in 2006, instead of responding to the serious social problems created by the economic and social crisis.
Article 312 of the Treaty on the Functioning of the European Union stipulates that the Council should adopt a regulation on the Multiannual Financial Framework after obtaining the consent of the European Parliament. The Article requires that all three institutions cooperate on finding a solution 'throughout the procedure leading to the adoption of the financial framework'. Parliament has clearly explained its position regarding the Commission proposal in the oral questions of May 2010 and in its resolution of September 2010. The Council adopted its own proposal in December 2010, and asked Parliament to consent to this proposal on 18 January 2011, without commencing any negotiations with Parliament aiming to reach a common position. The Council pointed out in its letter that the proposal included the introduction of a certain measure of flexibility, in accordance with Parliament's wishes. This offer is not enough. Parliament has insisted on a greater level of flexibility in view of increasing needs and reduced capacities, and the increased use of the flexibility instruments established in the interinstitutional agreement. None of its other demands concerning the 2011 budget got a hearing. It cannot therefore agree to this draft Council regulation laying down the Multiannual Financial Framework for 2007-2013. On the basis of legal advice, it is thought that the current agreement will remain in force, with the exception of the provisions that became obsolete with the entry into force of the Treaty of Lisbon.
in writing. - This report relates to the changes to the legal procedure for adopting the EU budget as a result of the entry into force of the Lisbon Treaty. The Lisbon Treaty sets a special legislative procedure for the adoption of the Multiannual Financial Framework, that is, unanimity in the Council after the European Parliament has given its consent (via the majority of its component Members).
I would like to take advantage of Mr Böge's report on budget programming for the current period to return to the Commission's crazy proposals for the coming 2014-2020 period. With a budget of EUR 1 000 billion, which represents a 30% increase, the Commission is removing, for itself, the fiscal constraints that it imposes on the Member States. It is proposing to slash its bête noire, the common agricultural policy, whilst prohibiting its partial renationalisation, despite the issues of food self-sufficiency and safety being more important than ever.
It is promoting policies whose operation and effectiveness are increasingly being called into question by the Member States and even by the Court of Auditors. The same is true, in particular, for those policies that feed into the Structural Funds. Now, regional policy, with its requirement for cofinancing, is an incitement to public spending. Its objective is, above all, to grease the palms of local bigwigs and to destroy the Member States.
Finally, I wish to mention the very worrying 2% VAT proposal, a proposed new own resource to fill the coffers in Brussels. It is not clear whether it is 2% of the income from this tax that will be allocated to it, or 2 extra points from which it alone will benefit. In short, it is wholly unacceptable.
I abstained from the vote on this document because the European Parliament declines to consent to the draft Council regulation laying down the Multiannual Financial Framework (MFF) for the years 2007-2013. The MFF regulation is supposed to be adopted by Council after obtaining the consent of the European Parliament. The Treaty on the Functioning of the European Union (TFEU) requires the three institutions to work together to find a solution throughout the procedure leading to the adoption of the financial framework. However, the existing legal instrument laying down the Multiannual Financial Framework needs to be amended following the entry into force of the Treaty of Lisbon. The Commission has brought forward the so-called Lisbon Package involving a proposal for a Council regulation laying down the Multiannual Financial Framework for the years 2007-2013, a draft interinstitutional agreement on cooperation in budgetary matters and a proposal to amend the Financial Regulation. The Council adopted its proposal and asked the European Parliament for consent to its proposal without entering into any negotiations with the European Parliament with a view to agreeing a common position.
in writing. - In times like these, we need more European Union and efforts should be made to increase the value of the euro. For the European Union to have a successful future, no cuts should be made in innovation or research and development in the Union. It is also very important not to cut funding in the field of agriculture. Freezing the budget would, in many cases, mean cuts in reality. Making cuts in that field is not a sustainable future road to go down. The consequences can be more serious than expected.
When discussing the budget, particularly at a time of economic crisis, we very often talk about special flexibility instruments, that is, the EU Solidarity Fund and the European Globalisation Adjustment Fund. They are very important instruments, and I fully support their use. I should like, however, to refer to the part of the budget which is allocated to the support of European agriculture. The population of our planet is growing, and so is demand for food. In order to ensure food security, or universal access to healthy food for every citizen, expenditure on the common agricultural policy is fully justified.
in writing. - I voted for this report because I agree with the rapporteur that 'The European Parliament cannot consent to this proposal for a draft Council regulation on the Multiannual Financial Framework 2007-2013. After taking legal advice, the European Parliament considers that the current interinstitutional agreement between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management of 17.5.2006 continues to remain in force in the meantime, with the exception of the articles listed in annex which have become obsolete following the entry into force of the Lisbon Treaty, until the new regulation laying down the Multiannual Financial Framework enters into force. And it insists on genuine negotiations, in line with TFEU Article 312(5), on any future proposals'.
With regard to the Multiannual Financial Framework, we believe that, in the light of increased needs and reduced margins, and increasing recourse to the flexibility instruments foreseen in the IIA (adjustment and revision of the ceilings and mobilisation of the Flexibility Instrument, the European Globalisation Adjustment Fund, the European Union Solidarity Fund and the Emergency Aid Reserve), more flexibility is required.
We believe that the current interinstitutional agreement should be considered as being in force, with the exception of the articles listed in annex which have become obsolete following the entry into force of the Treaty of Lisbon, until the new regulation laying down the Multiannual Financial Framework enters into force. We believe genuine negotiations are required for any future proposals.
The European Parliament is fighting to assert its right to negotiate the European budget. This right is supposedly clearly assigned to it by the Treaties, as is the right to initiate legislation. The EU, however, does not want a European Parliament. It prefers this assembly, that either ratifies or rejects proposals from the Commission and the Council. I am voting for this report to show my support for this battle and also my rejection of a budget that serves the liberal Eurocracy. I am voting to block an anti-European budget.
I agree with Parliament's position on not adopting the Multiannual Financial Framework (MFF) for 2007-2013, as it is Parliament's understanding that the current interinstitutional act on budgetary discipline and good financial management remains applicable until the new regulation laying down the MFF comes into force, with the exception of the articles that became obsolete following the entry into force of the Treaty of Lisbon. The reduction in the MFF's flexibility proposed by the Council would also restrict the powers and prerogatives of the European Parliament in comparison with those from which it currently benefits, which makes no sense to us or in the spirit of the Treaty of Lisbon.
in writing. - Under the Lisbon Treaty, for the Multiannual Financial Framework to be adopted, the Council must vote unanimously in favour of it following its adoption in the European Parliament by a majority of votes. In the report, the European Parliament disagrees with amendments to the current Multiannual Financial Framework 2007-2013. I absolutely agree with that and I voted 'in favour' of the report.
Since the fiasco involving the euro rescue package, the net contributors have been asked to pay up two and three times over. In the next few years, hard cash will be poured into these rescue mechanisms instead of guarantees. This will have to be financed by the net contributors, in other words, the hard-working German, French, Italian, Dutch and Austrian citizens, from their national budgets. However, the first painful cuts are already being felt in these countries. Demanding budget increases in this difficult situation is scandalous. We do not need an inflated EU budget that may be up to ten times larger than necessary. We do not need a budget funded by EU taxpayers which is completely lacking in any awareness of the need for austerity measures, which will bring about a further increase in the Brussels bureaucracy and which will rob the net contributors of their last pennies. Instead, we should take every opportunity to make savings. Farming subsidies, the largest and most controversial item on the budget, should be renationalised. This would take the pressure off the EU budget and put the Member States in a better position to offer subsidies suited to the specific features of their agricultural industries. For this reason, I had no hesitation in voting against Mr Böge's report.
The euro rescue package is changing the nature of the rescue mechanisms within the EU so that real payments are involved, rather than guarantees. As a result, the hardworking citizens of some Member States will be called on to pay up several times over for the mistakes made by others. In addition, Europe remains in the depths of a serious financial crisis. The calls for an increase in the EU budget in a difficult situation of this kind simply demonstrate how distant the delusions of those in power in Europe are from the real lives of the citizens. It would be better to focus on budget discipline and to renationalise a large proportion of the budgetary authority. For this reason, I have voted against this report.
It is very important for the European Parliament and the Council to negotiate a common position on the draft regulation laying down the Multiannual Financial Framework (MFF) for the years 2007-2013. The Council cannot ignore and fail to consider Parliament's position on this matter. The proposal put to Parliament provides for a certain degree of flexibility, but essentially the proposal on the MFF is not sufficient. Given increased needs and reduced margins, and increasing recourse to the flexibility instruments foreseen in the interinstitutional agreement (IIA), we need to establish greater flexibility. Attention should be drawn to the fact that the proposal remains significantly less flexible than the current IIA.
I voted in favour of not adopting the draft Council regulation laying down the Multiannual Financial Framework for the years 2007-2013, as I agree with the rapporteur's position on the basis of the reasons set out in the report in question.
Under the terms of the Treaty on the Functioning of the European Union, Parliament, the Council and the Commission have to work together on the process of adopting a Multiannual Financial Framework (MFF). Given that we are still starting out with a new EU-level fundamental legal framework, there is a need to move towards healthy coordination among the various bodies, starting now. It is therefore regrettable that the Council's agreement is, according to the rapporteur, less flexible than the interinstitutional agreement currently in force, despite the amendments to the Treaties. As such, it is to be hoped that the draft MFF, applicable from 2013 onwards, will be in line with the position that the Treaties justly confer on the European Parliament.
Today, we voted during the plenary session of the European Parliament in Strasbourg on the report on the Multiannual Financial Framework for the years 2007-2013.
Following the entry into force of the Treaty of Lisbon, a new Council regulation is necessary for the Multiannual Financial Framework for the years 2007-2013. The Council has adopted the proposal. Mr Böge's report highlights the disagreement. The main reason is that the proposal does not provide any flexibility in the event the Multiannual Financial Framework is revised under 0.03% gross. Parliament is insisting on the need to maintain the current flexibility and, in this case, unanimity with the Council is not required to make a decision regarding a revision.
After taking legal advice, Parliament considers that the rules in force, which are still part of the interinstitutional agreement, continue to remain in force until the new regulation laying down the Multiannual Financial Framework enters into force. As regards the Multiannual Financial Framework after 2013, Parliament hopes that the Commission proposal contains significant flexibility.
in writing. - In favour. TFEU Article 312 specifies that the MFF Regulation shall be adopted by Council after obtaining the consent of the European Parliament. TFEU 312(5) requires the three institutions to work together to find a solution 'throughout the procedure leading to the adoption of the financial framework' i.e. the consent procedure regarding the MFF regulation is based on the assumption of prior negotiation.
The European Parliament set out its views on the Commission proposal clearly in oral questions of 20 May 2010 and in its resolution of 22 September 2010. The Council adopted its proposal on 21 December 2010 and asked the European Parliament for consent to its proposal on 18 January 2011 without entering into any negotiations with the European Parliament with a view to agreeing a common position.
The European Parliament has repeatedly asked the Commission and Council to provide for more flexibility in the EU's Multiannual Financial Framework, which was one of the main obstacles to overcoming the effects of the economic crisis in Europe, particularly in relation to providing emergency relief.
The EU must take into account increasing competition in the world, and new challenges such as energy security. The EU will only become more competitive in the world when we have fair competition between Member States.
Therefore, we must develop our cohesion policy in order to reduce the existing economic and social disparities between Member States. We must straighten out agricultural policy and equalise direct payments to farmers. A situation in which, for example, Greek farmers continue to receive 3-4 times larger payments than Latvian farmers cannot be tolerated. I should also like to see more funding for support to business in the EU budget.
The draft regulation does not provide for the necessary flexibility within the EU budget, nor does it call for supplementary funding to implement political and economic priorities.
This resolution rejects the draft financial framework that has been presented to us, and that is why I support it.
Negotiations over the budgetary framework have only just begun. The Commission proposal, however, does not respect the Member States' wishes, in a period when costs are being cut, for the EU to make savings as well. The Commission has instead come up with a dodge, involving the transfer of large planned investment packages outside the EU budget. This is just an optical illusion, however, as taxpayers will ultimately have to foot the bill for all of this. A responsible manager draws up a budget first by working out the revenues, and then by planning the expenditure. Bureaucrats and many politicians, unfortunately, do precisely the opposite.
I am voting for this document because it points to the attention that the Commission should pay to the financial crisis, to Member States' economies, and to the stability of the euro area. The Commission should promote the general interests of the Member States and their citizens, and effectively meet its obligation to supervise the application of the Treaties and of EU law. It is primarily the Commission's responsibility to shape the future of the EU. It falls to the Commission to use its upcoming work programme to promote the Union's objectives and values, reinforce commitment to the European project, help combat the crisis, ensure its representation, and strengthen its political position in the world.
The European Commission plays a major role in shaping the future of the EU and its future Work Programme. The Europe 2020 strategy provides for many ambitious objectives in the most important areas of EU policy, which will have to be properly reflected in the future financial perspective. At EU level, we need to initiate an open and constructive dialogue and cooperation on issues concerning the objectives, scope and direction of the Union's Multiannual Financial Framework (MFF) and the reform of its revenue system, including a conference on own resources, which would involve Members of the European Parliament and national parliaments. Given the commitments made in the field of energy and the objective of establishing an internal energy market by 2014, I welcome the call for the Commission to monitor the implementation of EU legislation in the areas of energy and energy efficiency, and to urgently adopt the appropriate implementing measures and put forward all new proposals needed to achieve these objectives. Another major challenge - the future common agricultural policy (CAP) - must be clearly geared towards the objectives of the EU 2020 strategy. We hope that the basic principle of the Commission's future proposals on the reform of the CAP will be sustainability, in order to ensure the long-term viability of European food production, while also improving the competitiveness of farmers, fairly distributing direct payments and promoting rural development, maintaining farming methods and diversity of production and avoiding bureaucracy.
I voted in favour of this resolution because of the need to give a clear signal to the EU in relation to its Work Programme, taking into account the crisis situation that we are experiencing. It is essential that the EU creates new resources of its own to help achieve the objectives of the Europe 2020 strategy.
In the report on the Commission Work Programme for the next year, there are several points that, in my view, are absolutely unfavourable.
The call for the need for the EU to establish new forms of own resources and the renewed wish to continue the enlargement process in the Balkans mean that I cannot vote in favour of the joint resolution. On the other hand, it contains points I agree with, particularly concerning the work programme regarding agriculture, the economy and the policy on SMEs. I therefore abstained in the vote.
I voted in favour of this report because the European Commission should continue its work and cooperate with the European Parliament and the Council to improve law making. I agree with Parliament's proposal that it is very important to submit as soon as possible a proposal on the European Social Fund - the main instrument for combating unemployment and social inequality, as well as reducing poverty and improving education and professional training. Furthermore, more attention should be paid to youth unemployment, whose scale is a major cause for concern, and the problem of young people leaving school without qualifications. It is regrettable that the Commission has yet to put forward a legislative proposal on combating violence against women under a framework, created by a comprehensive strategy and appropriate approximation of sanctions. There is also a lack of proposals and initiatives in the field of public health. Furthermore, we should maintain important new multiannual programmes in the areas of education, culture, sport and citizenship, because these programmes are very important for successfully implementing the Europe 2020 strategy and preserving the EU's multicultural and multilingual diversity. It is crucial to take action and measures, based on an appropriate and efficient budget programme, in order to ensure that these efficient programmes continue to meet the needs of European society post 2013.
I voted for the joint motion for a resolution on 'preparation of the Commission Work Programme 2012' because there is a need for the Commission to use its next work programme to promote the Union's objectives and values, to reinforce commitment to the European project, and to table solutions for pulling the EU out of crisis, whilst fully respecting the fundamental rights of citizens.
Paragraph 14 of this motion for a resolution talks in positive terms of the creation of a public European Credit Rating Agency. We can see that this could be a means of putting pressure on the large private agencies. At the same time, we see fundamental problems with this. It would therefore be beneficial to get a better picture of both the advantages and disadvantages of a public agency by means of a detailed study. A better knowledge base is required in order to enable further discussion of this matter to be constructive.
Paragraph 45 welcomes the introduction of a system of European border guards. We voted against this, as we believe that border controls should continue to be the responsibility of the Member States.
Furthermore, paragraph 46 welcomes a new framework for Frontex that is designed to strengthen its operational capacity on the EU's external borders. We do not believe that Frontex should be strengthened. Instead, we believe that adequate guarantees should be given that the organisation respects human rights in all of its operations.
In spite of these objections, we chose to vote in favour of the resolution as a whole.
In my opinion, the Commission Work Programme for 2012 should focus on two key issues: (i) overcoming the debt crisis with new rules on economic governance, and (ii) committing to smart and sustainable growth policies. Only with these two aspects - one of regulation and monitoring of public accounts, and the other of sustained growth - will Europe be able to escape the crisis and achieve the targets set by the Europe 2020 strategy. No state can manage to grow and be competitive without sustainable public finances. I would therefore re-emphasise the importance that we already have all the economic governance measures fully functioning by 2012, such as the new rules of the Stability and Growth Pact, the European Semester for increased coordination of economic policies, and the new procedure regarding excessive macro-economic imbalances.
With a view to the return of economic growth, to genuine solidarity and to the stability of the euro, the Europe 2020 strategy is crucial to the future of Europe. As such, in 2012, and for the foreseeable future, the Commission already has an arduous task to carry out in terms of ensuring a budget that can support robust and convergent economic governance, as well as of preparing a new Multiannual Financial Framework for 2014-2020 that is able to respond to the great challenges confronting the European project.
As such, I would reiterate the importance of realising new own resources capable of reinforcing the EU's capacity for intervention and autonomy. The Commission should also table proposals as soon as possible relating to a common strategic framework (CSF) that includes the Cohesion Fund, the European Regional Development Fund (ERDF), the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF), as well as a proposal relating to the European Social Fund as the key instrument for combating unemployment, and reducing social inequality and poverty thanks to improved education and vocational training. I would particularly stress the need to give greater emphasis to youth unemployment, which is alarmingly high, as well as to early school-leavers.
The obstinacy of this Parliament on the deepening of its neoliberal, federalist and militarist choices is regrettable. They have not learned from the crisis. For example: the public-private partnerships; the liberalisation of the energy and transport sectors; the maintenance of the fundamental elements of the choices that have been made in the revisions of the common agricultural policy and common fisheries policy; the reinforcement of Fortress Europe through the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), and the criminalisation of immigrants; the 'strengthening of Europe's military capability' through greater concentration of resources and increased cooperation with the United States and the North Atlantic Treaty Organisation (NATO); and the deepening of deregulation and liberalisation of international trade through pressure to sign 'free trade' agreements.
Faced with a crisis of capitalism that is threatening the very foundations of the EU, this persistence with the same choices is worrying and unacceptable. Their - old - objective is to generate more profits for large companies and financial institutions, and to promote concentration and centralisation of capital by increasing the exploitation of workers and peoples. It is indifferent to serious social problems. No solution is tabled for the runaway increase in unemployment, poverty and social exclusion that these choices continue to generate.
This resolution demonstrates that the majority in the European Parliament has learnt nothing from the severe crisis that the EU is experiencing. It obstinately continues deepening its neoliberal, federalist and militarist choices. For example: the public-private partnerships that have been significantly contributing to increasing the public debt of countries with weaker economies like Portugal; the liberalisation of the energy and transport sectors; the maintenance of the fundamental elements of the choices that have been made in the revisions of the common agricultural policy and common fisheries policy; the reinforcement of Fortress Europe through the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), and the criminalisation of immigrants; the 'strengthening of Europe's military capability' through greater concentration of resources and increased cooperation with the United States and the North Atlantic Treaty Organisation; and the removal of barriers to trade and investment at global level, through pressure to sign 'free trade' agreements.
Faced with a crisis of capitalism, it is persisting with the same choices, whose central objective is to generate more profits for large companies and financial institutions by exploiting workers and peoples. It is indifferent to serious social problems. However, no solution is tabled for the runaway increase in unemployment, poverty and social exclusion that these choices continue to generate. We therefore voted against.
In view of the current economic, social and environmental crisis, strong European leadership and closer cooperation at EU level are more necessary than ever. The current approach to governance remains unbalanced. We must strengthen supervision of economic policies and ensure effective compliance with fiscal consolidation. We must also take appropriate steps to find a solution to macro-financial imbalances. Better coordination and harmonisation of tax policies are desirable, as well as an attempt at further measures leading to new revenues. It is important to supervise long-term investments in order to maintain sustainable economic growth. In this context, euro funds are also a correct and essential component of a balanced and strengthened economy. In my opinion, the crisis should be used as an opportunity to transform society in the direction of a highly efficient economy. This is another reason why a strong cohesion policy is needed in the effort to achieve the set objectives and the reforms planned for the forthcoming period.
in writing. - I would like to express my disappointment at the result of the vote on the proposal for the Commission's Work Programme 2012, which disregards much of the hard work that parliamentary committees have carried out following extensive dialogue with Commissioners to scrutinise policy priorities for the forthcoming year. This undermines the expertise of committees and has given rise to several serious omissions of proposals which committees had stressed were vital in 2012. While the rules of the Framework Agreement required the resolution to reflect the summary report produced by the Conference of Committee Chairs, the final resolution, supported by the EPP, S&D and ALDE Groups, was instead merely a wish-list of vague long-standing political beliefs. These even included issues such as defence capability, where the Commission has no role. The call for enhanced financial resources was also unrealistic and unacceptable. Therefore, the ECR voted against the resolution.
I welcomed this document because the European Commission has a key responsibility in shaping the EU's future and should use its next work programme to promote Community objectives and values, strengthen ownership of the EU project, lift the EU from the crisis and ensure its representation and respected position in the world. Today, it is important for us to revive growth in order to create jobs. We should continue to implement the citizens' agenda: freedom, security and justice. We should also increase our influence on the world stage.
in writing. - I voted for this resolution, which, among other things, stresses that the economic crisis still remains to be addressed by means of the development of an economic governance framework with the power to enforce fiscal discipline and coordination, stabilise monetary union and raise the level of investment in productive jobs; urges the Commission to bring forward as soon as possible proposals for a permanent crisis mechanism managed under Union rules, a feasibility study on the setting-up of a system for the common issuance of European sovereign bonds on the basis of joint and several liability and proposals to fully integrate the EU 2020 strategy into the stability framework and for a single external representation arrangement for the eurozone.
This resolution sets out what the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe expect of the Commission in 2012. We can be pleased with the instruction given to the Commission to respect the general interests of the Member States and of the citizens, as well as their powers in the area of wages and pensions. As for the rest, none of it is any good. The Europe 2020 strategy, the energy market, the strengthening of military capabilities to support NATO, the fight against protectionism by third countries and the implementation of the large transatlantic market in 2015: almost everything is included. Europe is failing because of this majority. I am voting against this report.
It is primarily the Commission's responsibility to shape the future of the EU. It falls to the Commission to use its upcoming work programme to promote the Union's objectives and values, reinforce commitment to the European project, pull the EU out of crisis, ensure its representation, and maintain a respected position in the world. The Commission's work programme for 2012 should be concerned with these objectives.
I voted for this resolution because I agree with the suggestions tabled by the European Parliament for the Commission Work Programme for 2012. I would stress the need to re-establish job-creating growth by accelerating the programme for 2020, the need to complete the reform of financial market regulation, and the commitment to smart, sustainable and inclusive growth, not least through developing the Single Market's potential for growth.
in writing. - The Commission has to deliver a 2012 work programme primarily oriented towards growth, job creation, a rise in living standards, mobility, guaranteeing a good level of security and social protection for citizens, while promoting Europe's competitiveness and capacity as a global actor. The main priority of the 2012 programme and the years after should be the exit process out of the crisis, for the benefit of our citizens, with a fair share of responsibility to be borne by those who caused or amplified it.
It is necessary to develop and implement a strategy to halve child poverty by 2020, to mainstream individual children's rights in all EU policies, and to promote measures to monitor and evaluate steps undertaken to end child poverty at national level. Moreover, the revision of the directive on maternity leave must be adopted as a matter of urgency. The Commission should develop specific policies to ensure the transition towards a green and smart growth, especially as regards worker re-skilling for green jobs and assistance for greening European industry in the context of global markets, as well as encouraging the private sector to invest in low emissions technologies that are favourable to innovation and job creation.
The success of EU action is largely the result of good cooperation between the various bodies, based on respect and the linkup between their competences. As such, Parliament stresses the need for the Commission to behave as guardian of the Treaties and the European project in its resolution on preparation of the Commission Work Programme for 2012. In this way, it recommends that measures be adopted as soon as possible to enable the Union's most pressing problems to be tackled: the development of its economy, which must involve immediate programmes maximising employment; the regulation of financial markets, without neglecting social and environmental balance; and the defence of the European project's fundamental values.
At a time of extremely difficult challenges for the Member States' joint action at global level, it is also important, with a view to a broader horizon, to launch the foundations for reinforcing EU action as a leading political and economic player; an ambitious project to which the European Parliament is committed, with a view to the economic and social well-being of European citizens.
I have voted in favour of the resolution for the preparation of the Commission Work Programme as I believe that it makes it quite clear what the European Parliament is calling for. The section concerning free trade agreements is very important to me and this represents part of the European Parliament's new codecision powers under the Treaty of Lisbon. The European Parliament is clearly in favour of respect for human rights and minimum social standards becoming a mandatory component of free trade agreements in future. This is particularly crucial in the context of forthcoming and all future free trade agreements. The European Parliament must not vote in favour of the free trade agreement with Colombia and Peru in particular until the human rights situation in these countries has been resolved and the maintenance of minimum social standards is guaranteed.
in writing. - Abstention. We lost some key amendments (for instance, those related to liability for nuclear plants). We also regret delays in initiatives in field employment and social affairs, but we also had some good news, especially related to some amendments on HR.
I voted in favour of adoption of the European Parliament resolution on preparation of the Commission Work Programme for 2012. As a member of the Committee on Culture and Education, and as the initiator of the written declaration on increased European Union support for grassroots sports which was adopted by the European Parliament, I call on the Commission to ensure the provision of appropriate financial resources for local and amateur sport. The year 2012 has been declared European Year of Active Ageing and Solidarity between Generations. I am counting on numerous initiatives from the Commission to help older people find work and to support them in the labour market. In Poland, only 28% of people over the age of 50 are in work. This is the worst figure in the European Union. I appeal, too, for an EU directive on the prevention of violence against women and for efficient action to renew work on the directive on non-discrimination.
in writing. - I find it regrettable that the funding for ITER, the fusion project in Culham, Oxfordshire, in my region has yet again been left hanging in the air. My disappointment is equally shared between the institutions. The responsibility for the project has been fraught with problems, some caused by ignorance (deliberate and otherwise) of 'fusion' as against 'fission'. Yes, it is an expensive project but this commitment holds out a promise of energy supply absent of the problems of nuclear and fossil fuels. The excellent work of the 500 international scientists must continue and the Commission and Council must ensure the continuity of funding.
I supported the resolution on the Commission Work Programme for 2012 as I believe that this is only an indication of our expectations. On the foreign policy front and with regard more specifically to the European Neighbourhood Policy and the European Union's enlargement, the following year will be particularly busy. I am expecting work to get under way on the progress reports for the countries in the southern Mediterranean and Eastern Europe, as was stipulated in the revised European Neighbourhood Policy. They will provide proper guidelines for the flexible financing that has been introduced, announced with the slogan 'more for more'. This means that more resources will be given to wherever there are more reforms going on and better results. I hope that a new balanced approach will be adopted next year and all the European Union's neighbours will receive the necessary attention and support. I would like the European Commission to make a more serious commitment to resolving the issue of the name of the Former Yugoslav Republic of Macedonia so that negotiations for membership can finally be launched. There is a real chance that Serbia will also be given a date for the start of negotiations, which may even begin in 2012. I would like to see a breakthrough being achieved on Cyprus, allowing negotiations to be opened with Turkey, in the full knowledge that Turkey itself also has to fulfil its commitments to the Ankara Agreement.
The joint motion for a resolution on the preparation of the Commission work programme for 2012 is a step in the right direction. The forthcoming work programme should definitely be used to promote and to achieve the goals and values of the European Union. It is essential that the Europe 2020 agenda is implemented immediately. To do this, we need to have a detailed and objective discussion on the Multiannual Financial Framework and to come to an agreement about it. This will include debates on the reform of expenditure and revenues. A conference on own resources involving the Members of the European Parliament and the representatives of the national parliaments is being called for and we must support this call. The paragraph on climate strategy covers the issue of sustainable growth. On the one hand, this deals with ways of combating climate change. On the other hand, it is inevitable that we will have to invest in renewable energies so that we can successfully address the problem of ongoing unemployment, in particular, among young people. Energy security is another aspect of the resolution. Security in this context refers not only to learning lessons from Fukushima, but also to our independence in terms of energy. Finally, I welcome the initiatives on reconciling work and family life. The continuing pay inequalities between men and women who do the same jobs must finally be consigned to the dustbin of history.
I am voting for this report because I agree with the rapporteur's point of view that, on the one hand, welcomes a review of the road map started in 2005 but that, on the other, stresses the need to keep up the stringent measures on Transmissible Spongiform Encephalopathies (TSE) and surveillance mechanisms. Animal heath and consumer protection need to be maintained as the guiding principles of any future measures.
The number of cases of Transmissible Spongiform Encephalopathies (TSE) in the European Union has dramatically decreased in recent years. This is important evidence that the EU's TSE eradication measures have been successful. However, this downward trend must not lead to less stringent monitoring and control measures in the future. The highest level of consumer protection and food safety must always be the overarching goal of any measures in this field. I would therefore like to encourage Member States to continue to stay alert and monitor closely the development of TSE in case of a recurrence in animals or humans.
Although a majority of the Members of the European Parliament voted in favour of a clearly defined authorisation of 'processed animal proteins' (animal meal), I did not. I rejected the reintroduction of such animal meal. It must be recognised that scientists' views on the question of the dangers of using animal meal have changed greatly and, for some of them, it now seems possible to define the conditions for the safe use of these animal proteins. However, it seemed to me that we needed to take time to reflect and carry out studies, not to change the rules on animal meal and therefore apply the precautionary principle. That is why I voted against this reintroduction. As for the specific case of France, I would like to point out that the French Minister for Agriculture is saying that animal meal would still be banned in France. He made the commitment that, as long as he is the Minister for Agriculture, animal meal will not be reintroduced in France. In fact, there is nothing to stop a Member State from laying down a rule that offers greater protection than that laid down at the European level.
Whilst animal meal is considered to be one of the direct causes of mad cow disease and at the origin of one of Europe's worst health crises, the European Parliament has today voted by a majority in favour of partially lifting the ban on animal meal in Europe. Indeed, in an own-initiative report with no legislative value, the European Parliament advocates lifting the provisions banning the feeding of processed animal proteins to non-ruminants, subject to certain conditions. Along with the other Democratic Movement MEPs, I voted against this report. Indeed, whilst bovine spongiform encephalopathy has all but disappeared, we still do not know the extent of the Creutzfeldt-Jakob epidemic and too many uncertainties remain as regards the health guarantees for animal meal. Moreover, other economically and environmentally viable solutions are available, especially the development of vegetable protein crops. Do we wish to align ourselves with practices which have demonstrated in the past how dangerous they can be, or shall we commit to defending common sense and a European agricultural model that guarantees the safety of consumers whilst maintaining their health? As for me, I therefore voted against this report to reaffirm my view that there should be no compromise on food safety and health.
I voted in favour of this initiative which supports, particularly in the light of the existing protein deficit in the EU, the proposal to lift the provisions banning the feeding of processed animal proteins to non-ruminants, provided that this applies to non-herbivores only and with all the safeguards.
Whilst animal meal is considered to be one of the direct causes of mad cow disease and at the origin of one of Europe's worst health crises, Parliament has voted in favour of partially lifting its ban in Europe. Doubtless under pressure from the industry, the Commission and also the French National Food Council dare to assure us that the risks are now 'negligible' and that a change to practices would be enough to reduce these risks.
Whilst bovine spongiform encephalopathy has all but disappeared, we still do not know the extent of the Creutzfeldt-Jakob epidemic that we might face as the disease can take many years to appear. Too many uncertainties remain as regards the health guarantees. Other economically and environmentally viable solutions are available. The development of vegetable protein crops especially is a more desirable path. Do we wish to align ourselves with practices which have demonstrated in the past how dangerous they can be, or shall we commit to defending common sense and a European agricultural model that guarantees consumer safety?
We have therefore voted against this report to reaffirm our view that there should be no compromise on food safety and health.
I voted against the European Parliament's resolution on Transmissible Spongiform Encephalopathies (TSE) because I vigorously oppose the lifting of the feed ban for non-ruminants. Even if it is true that transmissible diseases in animals have fallen in recent years, I believe that it is irresponsible at present to relax the measures taken by the European Union to combat epizootic diseases.
in writing. - I welcome the work which has been done to date by the Commission and the industry in reducing the cases of BSE throughout the EU. The goal should continue to be the eradication of BSE, and, to do this, we must continue to have a stringent surveillance programme and funding for research. I believe any progression must be under clear scientific evidence but with the support of the consumer. Upholding consumer confidence, safety of goods and animal welfare standards are the key goals. The industry has worked extremely hard and suffered huge losses since the outbreak of BSE in the UK in the late 1990s.
Northern Ireland is slowly recovering and now exports large quantities of red meat all over the world and into new markets; any question mark over the quality of our meat could have repercussions for the industry. I believe the Commission must work to find a reliable system to identify species origin of PAPs. Cross contamination within animal feed production must be addressed before any further steps are taken by the Commission.
Transmissible Spongiform Encephalopathies (TSE) include serious diseases such as bovine spongiform encephalopathy, which reached an epidemic scale in the EU in the mid-1990s because of the feeding of contaminated processed animal protein to cattle. This disease is orally transferable to humans, and takes the form of Creutzfeldt-Jakob disease, which leads to the deterioration of brain tissue and, eventually, death.
Following the epidemic of the 1990s and the resulting social alarm, innumerable measures have been taken in the EU to control the spread of BSE, which have been very successful and have led to a real decline in the disease. However, the success of the measures taken should not lead us to relax controls and preventative measures, but rather to understand the importance of these measures and to keep them up, as well as to review them and adapt them appropriately to the present situation.
I voted in favour of this report because of the need for and importance of food safety. There is a need to maintain a rigorous and effective system for controlling and monitoring feed and food that can minimise risk and ensure better conditions for preventing new diseases or outbreaks in the context of the global economy, given the repercussions of infection by diseases and epidemics, specifically Transmissible Spongiform Encephalopathies (TSE). TSE are a family of diseases that occur in humans and animals and are characterised by the degeneration of brain tissue, giving it a 'sponge-like' appearance, and can potentially lead to death, as was the case with bovine spongiform encephalopathy (BSE), popularly known as 'mad cow disease'. It is in this context that we have witnessed a significant decline in cases of TSE, resulting from action that it is important to keep up if we are to eradicate it.
We can all still remember the social alarm caused in the middle of the 1990s by the epidemic scale that bovine spongiform encephalopathy reached in the EU; it is a type of transmissible spongiform encephalopathy, as is its human variant: Creutzfeldt-Jakob disease. The immediate cause of the scale reached by the disease - transmitted by an agent called a prion, which is an abnormal form of protein - was the feeding of contaminated processed animal protein to cattle.
Based on Commission proposals motivated by the substantial decline recorded in the number of cases of the disease - 2 167 in 2001 to 67 in 2009 - resulting from the application of a series of legislative measures with a view to eradicating it, the report proposes that the legislative provisions currently in force be adapted. The obligations and requirements for doing this seem justified and adequate to us. We would stress the importance of maintaining tough rules on prohibition of foodstuffs. The deeper causes of this epidemic, as well as of other problems concerning food security and public health, are founded in the use of the intensive production models that the EU has been promoting, at the expense of extensive production models, which are primarily concerned with consumer health, environmental security and animal welfare.
We can all still remember the social alarm caused in the middle of the 1990s by the epidemic scale that bovine spongiform encephalopathy reached in the EU; it is a type of transmissible spongiform encephalopathy, as is its human variant: Creutzfeldt-Jakob disease. The immediate cause of the scale reached by the disease - transmitted by an agent called a prion, which is an abnormal form of protein - was the feeding of contaminated processed animal protein to cattle.
Based on Commission proposals motivated by the substantial decline recorded in the number of cases of the disease - 2 167 in 2001 to 67 in 2009 - resulting from the application of a series of legislative measures with a view to eradicating it, the report proposes that the legislative provisions currently in force be adapted. The obligations and requirements for doing this seem justified and adequate to us. We would stress the importance of maintaining tough rules on prohibition of foodstuffs. The deeper causes of this epidemic, as well as of other problems concerning food security and public health, are founded in the use of the intensive production models that the EU has been promoting at the expense of extensive production models, which are primarily concerned with consumer health, environmental security and animal welfare.
Transmissible Spongiform Encephalopathies (TSE) are a family of diseases occurring in humans and animals, characterised by a degeneration of brain tissue resulting in a sponge-like appearance and leading to death. In response to the Bovine Spongiform Encephalopathy (BSE) epidemic, a regulation of the European Parliament and the Council, known as the 'TSE Regulation', was adopted in the EU, laying down rules for the prevention, control and eradication of certain spongiform encephalopathies. The regulation first introduced a unified legal basis for the control and prevention of TSE and BSE. The regulation consolidated all previous EU legislation in the area of TSE. It has been amended several times since it was introduced, and a number of supplementary measures have been added with the aim of further eradicating, controlling and monitoring TSE. In addition to this, there are other measures contributing to a comprehensive safety and surveillance regime for managing TSE. In my opinion, it is essential that consumer protection, animal health and TSE eradication remain the chief objectives and the top priorities when considering any changes to current legislation, and we must also continue the close monitoring of developments in the TSE family of diseases, in case of a repeat TSE or BSE outbreak. It is also essential to promote research in these areas, where our knowledge is still incomplete. Only in this way will it be possible to adopt well-founded policy decisions in the future.
In recent years, the agro-food industry has been marked by numerous epidemics, among which the most representative are certainly Transmissible Spongiform Encephalopathies (TSE), commonly known as 'mad cow' disease.
In the mid-90s, the spread of this disease in the EU saw over 2 200 cases and, to date, has led to the deaths of 207 people. I should like to point out that this epidemic radically changed not only the European system for managing food crises, but also public awareness of these issues. Even today, over 10 years later, a survey conducted by Eurobarometer reveals that 62% of Europeans feel they cannot protect themselves against diseases such as mad cow disease.
It is therefore important that citizens know that in Europe, there is constant monitoring of spongiform diseases, which can offer prevention and guarantee, if necessary, rapid identification. I agree with the rapporteur as to the validity of the proposals tabled by the Commission on the TSE Road map 2.
Lastly, I hope that the Member States together with the EU scrupulously apply the European legislation on feed and food.
I voted against Amendment 7 to paragraph 1 concerning the feed ban on provisions for non-ruminants, as I believe that there are very serious health risks for humans.
The 1990s and 2000 were marked by the health scandal of mad cow disease. Whilst animal meal has been clearly identified as being at the origin of this disease, a majority of MEPs have voted in favour of the partial lifting of the ban on animal meal in Europe. As we know, given the devastating effects of this meal, this is extraordinary. I therefore voted against this report as, although the epidemic has all but disappeared, a great number of unknowns remain. There are other viable solutions and it would have been preferable to prioritise these, rather than reviving old formulas that have already caused so much damage. Do we wish to align ourselves with practices which have demonstrated in the past how dangerous they can be, or shall we commit to defending common sense and a European agricultural model that guarantees consumer safety? Together with the other members of the Democratic Movement, I therefore voted against this report to reaffirm my view that there should be no compromise on food safety and health.
The number of cases of mad cow disease (BSE) and other transmissible diseases such as scrapie (TSE) has decreased dramatically in recent years. This is important evidence that the EU's TSE eradication measures have been successful.
However, this downward trend must not lead to less stringent surveillance measures. This is why I voted against this report that recommends, subject to certain conditions, lifting the feed ban for non-ruminants, especially poultry, pigs and fish.
There is real public concern about this issue and I believe that lifting the ban on feeding processed animal protein to non-ruminants, even subject to conditions, is neither justified nor free from health risks, such as cross-contamination in mixed livestock farms or in abattoirs.
We all remember the very serious consequences caused by 'mad cow' disease, a striking example of how often the desire to grow rich as quickly as possible overrides everything, until it ends, in this case, with extremely serious consequences in both health and economic terms.
We should remember the numerous cases of human deaths, such was the crisis in the bovine meat sector. Having changed the habits of herbivorous animals is an example of how human nature much more readily identifies with unbounded profiteering. It is true that cases of TSE/BSE in the European Union have fallen considerably in recent years and that is significant proof of the effective prevention measures undertaken during this period.
However, I fully agree with the rapporteur when she states that, considering the seriousness of the phenomenon, control and surveillance measures must, if anything, be strengthened. As such, I fully agree with the need to foster research in those areas where knowledge remains incomplete Only in this way can future policy decisions be made and justified and public health be protected in the global system.
I welcomed this document because in 1997-1998, bovine spongiform encephalopathy (BSE) reached epidemic proportions in the EU due to cattle being fed with BSE contaminated processed animal proteins (PAP). In reaction to the BSE epidemic in the EU, Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain Transmissible Spongiform Encephalopathies (TSE) was adopted and established for the first time in a uniform legal basis for the control and prevention of TSE and BSE. The regulation consolidated all previous EU legislation governing TSE. It has been amended several times since its introduction and several additional measures have been amended or introduced to further eradicate, control and monitor the spread of TSE. In addition, other measures contribute to a comprehensive safety and surveillance regime governing TSE. The Communication from the Commission to the European Parliament and the Council entitled 'The TSE Road Map 2: a strategy paper on Transmissible Spongiform Encephalopathies for 2010-2015' was published on 16 July 2010 and was welcomed by the European Parliament. However, the European Parliament underlines the importance of ensuring that the significant decline in BSE cases in the European Union does not lead to less stringent TSE measures or to a reduction in the strict control and surveillance mechanisms in the EU and takes note of the contribution of past and current TSE legislation to the eradication of TSE in the EU.
In the 1990s, we experienced the nightmare of Creutzfeldt-Jakob disease, which is a form of BSE. Since that time therefore, research in this field has been carried out continuously, and standards for breeding, feeding and the slaughter of animals have been made higher than ever. Despite the intensified activity and the real progress which has been made, scientific research has not shown that the danger has been completely eliminated from Europe, so there is no reason to significantly weaken legislation. After all, the safety of consumers is of primary importance.
However, the question of protein deficit in the diet of ruminants remains important. EU legislation has established detailed standards governing the presence of animal protein in feed. However, in view of the insufficient amounts of protein crops grown in Europe, we are forced to import them from outside the Union, where high standards of production are not always maintained. The solution is a liberalisation of legislation on feed or a change in protein crop production policy (the Häusling report).
My support for Mrs Roth-Behrendt's report is an endorsement of the success achieved in recent years through constant monitoring, which has led to the almost total eradication of the BSE problem, based on the number of confirmed cases, which, in Europe, has fallen from 2 167 in 2001 to approximately 65 in 2009. The difficult time Europe went through during the BSE epidemic is still vivid in the minds of European citizens who, for the first time, found themselves confronted with a food scare, but also a collapse in production that devastated the economy of many rural areas. We therefore welcome the TSE Road Map 2, so that monitoring can continue effectively together with the development of ante-mortem and post-mortem rapid BSE-diagnostic tests, and with research dedicated to this animal health problem, which now forms part of an ugly chapter of European agriculture.
in writing. - I welcome this report, which stresses that the age limits for testing for BSE can be raised only after a thorough risk assessment.
Consumer protection, animal health and the eradication of Transmissible Spongiform Encephalopathies are our main goals and must, therefore, be of overriding importance when considering changes to the current rules.
For this reason, we call on the Commission and the Member States to continue to monitor their development closely, with particular attention to the spread of bovine spongiform encephalopathy. We believe that the highest level of consumer protection and food safety should always be the overarching goal of any measures in this field. Therefore, where scientific knowledge is not broad or advanced enough, the precautionary principle shall always prevail.
The Commission shall be bound to inform Parliament about new findings on this matter; the proposed changes to the feed ban can be supported under certain conditions; processed animal proteins derived from animal parts fit for human consumption have to undergo additional sterilisation methods and any changes to the SRM list must be considered carefully.
Lastly, we believe it is necessary to foster research in those areas where knowledge remains incomplete. Only in this way can future policy decisions be made and justified.
I voted against the European Commission's proposal on Transmissible Spongiform Encephalopathies (TSE) for a relaxation of the feed ban provisions. For food safety reasons, I feel it is important to oppose the lifting of the ban, even subject to conditions, on the feeding of animal meal to non-ruminants, especially to poultry, pigs and fish. Although cases of bovine spongiform encephalopathy (BSE) and Creutzfeldt-Jakob disease are falling in Europe, the recent E. coli health crisis reminds us of the importance of maintaining a high level of animal and public health.
In order to effectively control this disease, it is essential to carry out checks on feed and food, as well as on other related issues, such as high levels of dioxin and mechanically separated meat. Consumer protection, animal health and the eradication of Transmissible Spongiform Encephalopathies (TSE) will always be the main objectives and of crucial importance when changes to the existing rules are being contemplated. As a result, it is important that the Commission and Member States continue to closely monitor the development of TSE, in case of a resurgence of bovine spongiform encephalopathy.
in writing. - In 2005 and 2010, the Commission adopted two road maps. Since then, the incidence of cases of Transmissible Spongiform Encephalopathy has continued to decline. In general, the rapporteur welcomes the Commission's proposals to revise certain provisions of current TSE legislation, but I also believe that strict measures should be applied to producers of food made from domestic animals. Insurance against the risk of disease in animals should also be obligatory, thus making the responsibility of producers more complete.
Transmissible Spongiform Encephalopathies (TSE) are caused by a transmissible agent known as a prion which is an abnormal form of protein. This disease is extremely dangerous to people and animals. Although the European Union has recently seen a decline in bovine spongiform encephalopathy (BSE) cases, it is essential to maintain the same level of control of TSE and related feed and food and stringent surveillance mechanisms. At EU level, we must be in a state of constant readiness to stop an outbreak of this disease. I believe that the Commission should encourage research to develop rapid BSE-diagnostic tests. Furthermore, it is very important for the Commission to review the current threshold levels for dioxin in fish-meal. It should be noted that the limit currently permitted is too low, because it poses a threat to human and animal health. Consequently, I welcome this proposed resolution on EU legislation on Transmissible Spongiform Encephalopathies and on related feed and food controls - implementation and outlook.
On the basis of the Commission proposals, this report proposes that the legislative provisions currently in force be adapted because a substantial decline has been recorded in the number of cases - 2 167 in 2001 to 67 in 2009 - resulting from the application of a series of legislative measures, and with a view to eradicating Transmissible Spongiform Encephalopathies. The responsibilities and requirements put forward in the proposal are justified and adequate. The importance of maintaining the tough rules on prohibition of foodstuffs should be stressed. Some of the causes of this epidemic, as well as other problems of food security and public health, result from the use of intensive production models rather than extensive production models, which are primarily concerned with consumer health, environmental security and animal welfare. I voted in favour of this report as I agree with the balanced measures proposed, without losing sight of regular controls and preventative measures.
in writing. - (RO) The number of positive BSE (bovine spongiform encephalopathy) cases in the EU has decreased from 2 167 cases in 2001 to 67 cases in 2009. This is why the relevant TSE legislation can be modified in the future, while ensuring and maintaining a high level of animal and public health standards in the European Union. These changes could include measures relating to the removal of specified risk materials (SRM), the review of the total feed ban provisions, eradication of scrapie, cohort culling and monitoring the evolution/involution of TSE by correlating Member States' reports.
I call on the Commission and Member States to take measures to ensure that the requirements under the current legislation in this area are complied with and that illegal diversion into the feed chain is prevented. I urge the Commission and Member States to continue to stay alert and monitor closely the development of TSE in case of a recurrence of TSE/BSE.
I should stress that consumer protection, animal health and the eradication of TSE must always be the main goals and be of overriding importance when considering changes to the current regulations.
Transmissible Spongiform Encephalopathies (TSE) are the cause of a range of diseases, including Creutzfeldt-Jakob disease, which affects humans. In order to combat the first bovine spongiform encephalopathy- the bovine variant of TSE - epidemic, Parliament and Council adopted a series of control and preventative measures in 2001. It should now be stressed that there has been a decline in the number of cases of this disease in recent years, reflecting the relative success of the measures adopted. Nevertheless, as the rapporteur rightly points out, since our scientific knowledge does not allow us to guarantee a risk-free withdrawal of preventative measures, the precautionary principle should prevail, given the risks to human health of a potential new outbreak of the epidemic.
By adopting this report on EU legislation on Transmissible Spongiform Encephalopathies (TSE) and on related feed and food controls, the European Parliament has betrayed its moral obligation towards Europe's citizens. It has brought an end, admittedly subject to conditions, to 15 years of prohibition. That decision was taken in 1996, following the mad cow (bovine spongiform encephalopathy (BSE)) crisis.
Today's vote at noon (485 votes to 162) delivers a message that is diametrically opposed to the one that not only a majority of consumers, but also the livestock farmers and food distributors and manufacturers, were hoping to hear. So many of the direct stakeholders are opposed to the reintroduction of animal meal. However, nothing has changed in 15 years; the scientific uncertainties remain, especially for farmed fish, and there is nothing to ensure the effective traceability at European level of the origin of feed made from animal by-products.
In conclusion, as long as the Commission does not clearly spell out that animal meal poses no food safety risk, the 27 ministers for agriculture should oppose a new food policy that Europe's citizens no longer want.
in writing. - Against. The fact that paragraph 7 of the original text was kept (despite our negative vote) made some of us vote against in the final vote. The text says: 'Supports - particularly in the light of the existing protein deficit in the EU - the Commission proposal to lift the provisions banning the feeding of processed animal proteins to non-ruminants, provided that this applies to non-herbivores only, and that: ..'.
I voted in favour of this report because I believe it is necessary not to lower our guard against the threat posed by Transmissible Spongiform Encephalopathies, which have threatened European citizens in the past, causing considerable harm to local cattle production.
It is now necessary more than ever to clarify the legislative framework in force, updating it on the basis of the latest scientific evidence, in order to make it even more useful for consumer protection and animal health.
I voted in favour of the Roth-Behrendt report because I consider that, in light of the Commission's proposal, food and feed control reports and other related matters, such as high levels of dioxin and mechanically separated meat, consumer protection, animal health and the elimination of TSE should always be the basic and most important objectives when considering any changes to the current rules. That is why I endorse the rapporteur's position in calling for the Commission and the Member States to remain vigilant and to continue to monitor the development of TSE closely, should any new cases of TSE/BSE emerge.
A little while ago, the Commission proposed lifting the provisions banning the feeding of processed animal proteins to non-ruminants. The European Parliament advocates strict preconditions. Processed slaughterhouse waste must only be derived from species which are not linked to TSE. The production and sterilisation methods used to process the slaughterhouse waste must comply with the highest safety standards. The ban on intra-species recycling ('cannibalism') must remain in force. The production channels for slaughterhouse waste derived from different species must be completely separated. The separation of these production channels must be guaranteed by the competent authorities in the Member States and audited by the Commission.
Before the ban on meat and bone meal is lifted, a reliable species-specific method must be put in place to identify the species origin of the proteins in animal feed so that 'cannibalism' and the feeding of animal meal to ruminants can be prevented. Finally, the production of processed animal proteins from category 1 or category 2 material must be prohibited. Only category 3 material fit for human consumption may be used for the production of processed animal proteins. Only strict compliance with these conditions can result in the lifting of the ban on meat and bone meal.
The European Commission wishes, subject to conditions, to lift the provisions banning the feeding of processed animal proteins to non-ruminants. The number of cases of mad cow and other diseases, such as TSE, has dramatically decreased but this is due to the EU's eradication measures. This downward trend must not lead to less stringent measures. I therefore voted against this proposal. We must take a long-term view by promoting a true policy for the development of vegetable protein crops. It is out of the question to lift the feed ban.
I am obviously disappointed with the result of this vote as, whilst the reintroduction of animal meal may indeed be a solution to the Union's current protein deficit, it is nonetheless true that the food safety of Europe's citizens must be a priority. Moreover, whilst we must take into consideration the scientific and economic data relating to the use of animal meal, we also need to respect the expectations of those citizens.
In the middle of the E. coli health scare, the issue of consumer acceptability is wholly understandable. The spectre of bovine spongiform encephalopathy and the pictures of hundreds of slaughtered mad cows, plus the added fear of variant Creutzfeldt-Jakob disease, should make us extremely prudent and responsible. This is why I voted against this motion for a resolution.
The European Parliament has voted to lift the ban on animal meal and is authorising its use for non-herbivores, in other words, poultry, fish and pigs.
I voted against this authorisation.
Whilst the European Parliament boasts interminably about the importance of traceability in the food sector, it admits that, for the moment, there is no guarantee of a clear separation of products derived from animal meal from others, whether at the time of slaughter or during transport.
In this text, the European Parliament is bending to pressure from the lobbies, to the detriment of public health. I strongly object to this vote. The argument put forward in this resolution of a protein deficit in Europe seems to me to fall well short of justifying such a risk.
We can clearly see here that, faced with pressure from the lobbies, the majority of the European Parliament has renounced the precautionary principle and is not hesitating to take risks with public health, merely in exchange for a request to the Commission to improve traceability.
Following the example of the French Socialist delegation, I voted against the Roth-Behrendt report on EU legislation on Transmissible Spongiform Encephalopathies (TSE) and on related feed and food controls. It is difficult to understand, 15 years after the start of the mad cow crisis, how we could act as if nothing had happened and how we can envisage putting animal meal intended for ruminants back onto the market, even if subject to strict controls. The current crisis in the livestock sector, linked, in particular, to rising world cereal prices, has to be resolved by regulations at the economic and trade level and by combating speculation, and certainly not by endangering health security.
Regulation (EC) No 999/2001 laying down rules for the prevention, control and eradication of certain Transmissible Spongiform Encephalopathies (TSE) was adopted in response to the bovine spongiform encephalopathy (BSE) epidemic. The TSE regulation has constantly been amended and extended. One of the important instruments in this respect was Regulation (EC) No 882/2004 on feed and food controls. This proposal for another amendment of the regulation involves the far-reaching relaxation of the legal provisions. I was not able to support this, because it means that there will be a lack of regular, strict checks.
I voted in favour of the text presented by Mrs Roth-Behrendt on legislation on Transmissible Spongiform Encephalopathies (TSE) and on related feed and food controls.
Fourteen years on from the summer of 1997, when the so-called 'mad cow disease' epidemic broke out, I believe it is vital to insist on strict monitoring of bovine spongiform encephalopathy and on surveillance mechanisms, bans on the use of animal meal in feed, the SRM list, cohort culling and mechanically separated meat.
Only by carrying out controls of this kind can we avoid the proliferation in the Member States of new, dreadful epidemics that jeopardise the health of European citizens.
I am voting for the report, and would draw attention to the need to continue to pay the greatest attention to individual freedoms, health and data protection, which led to the rejection of the 2008 Commission communication. At a time when we are living permanently under threat, we need a more expansive approach to security issues, so that they are not restricted to tackling issues relating to body scanners.
in writing. - I voted in favour of the resolution on aviation security, with a special focus on security scanners. The resolution lays down the conditions for the use of body scanners at airport check-ins and calls for a definitive end to the ban on carrying liquids in 2013.
It is very important to stress that the new generation of scanners fulfil Parliament's demands for the protection of human rights, as, rather than showing a human body, they display a standard image that simply indicates if the passenger is carrying anything dangerous or not. The European Parliament rejected the use of body scanners in 2008 because there were no guarantees on the respect of passenger privacy. Developments in the technology of the scanners have overcome doubts regarding fundamental rights or risks for human health due to frequent exposure to X-ray technologies.
I support the rapporteur on the issue of liquids, aerosols and gels in passengers' hand luggage. The European Commission must quickly clarify the current ambiguous situation and, in any case, transform the ban on carrying liquids into an obligation to screen them from 2013.
The European Union, together with all the democratic institutions of the Member States, has an inescapable duty to guarantee public safety against a global phenomenon such as terrorism.
This is a duty that often involves the difficult task of reconciling limitations on certain freedoms with guaranteeing safety. Most concerns arise from the civil aviation sector. Mr de Grandes Pascual's report contributes to the discussion and joint consideration by the three institutions with a view to adopting new measures and moving forward on this task.
I agree with the call to implement harmonised rules across the EU regulating operating conditions and common standards for the detection performance of scanners, which is why I fully support the work done by my colleague.
I voted in favour of this report. I agree with the rapporteur that an integrated approach to aviation security is needed, with one-stop security so that passengers, luggage and cargo arriving at an EU airport from another EU airport do not need to be screened again. In the report, the European Parliament calls on the Commission to propose adding body scanners, which should serve to speed up the pace and tempo of checks at airports and reduce inconvenience to passengers, to the list of authorised screening methods. I agree that appropriate rules and common minimum standards for their use must also be provided. I also believe that before adding body scanners to the list, an impact assessment should be carried out which demonstrates that the devices do not constitute a risk to passenger health, personal data or the individual dignity and privacy of passengers. The use of body scanners must be regulated by common EU rules, procedures and standards.
I voted in favour of the report by my colleague, Mr de Grandes Pascual, as I think that it deals with a subject of paramount importance in the context of the international fight against terrorism. I feel that the measure banning the boarding of aircraft with liquids was justified at the time it was adopted. Technology did not yet allow us to carry out rapid scans and prevention was the most effective solution for reducing the risk of attacks being carried out. With the prospect of this restriction being lifted in 2013, cooperation between European and national institutions must be stepped up. This is why a review needs to be carried out of the control mechanisms at airports to ensure the same level of security as at the moment. At the same time, it is important that passengers' rights are respected, regardless of the type of new aviation security measures introduced. This means that the proportionality of the measures applied by states to their citizens must remain a priority in all circumstances.
This report proposes introducing body scanners in airports in order to further reduce the risk of potential attackers successfully transporting hazardous material on board airplanes.
Considering that the danger of new attacks has not entirely diminished but, on the contrary, has been reconfirmed by the recent attacks in the United States and in Sweden, as well as the continued existence of al-Qaeda, despite the killing of Osama bin Laden, more stringent security measures appear to be more than necessary.
Since the report emphasises what health risks could arise from the implementation of new body scanners and then stipulates that they could be introduced only after thorough medical assessments have confirmed that they are not harmful to the human body, the report can be adopted and I am therefore voting in favour.
I voted in favour of this report because it is undoubtedly essential to ensure aviation security in the fight against terrorist attacks, but we must ascertain the impact that the measures established to ensure this security have on our health, fundamental rights and freedoms, privacy and dignity. Parliament is therefore taking up the challenge of analysing the measures adopted and proposing others where appropriate, with a view to preventing risks. Furthermore, international coordination on aviation security measures is needed in order to guarantee a high level of protection, whilst avoiding a situation where passengers are subjected to successive checks, with the restrictions and additional costs these entail. It is important to draw attention to the fact that while applying new technical measures aimed at achieving a high level of airport security, it is also crucial to set boundaries between human rights and security itself, because those measures are not just about protecting citizens, but the impact on their rights and freedoms. Moreover, it is necessary to ensure that this technical security arrangement really is safe, effective and reasonable. All body scanners should make use of a stick figure to protect passengers' identities and to ensure that they cannot be identified through images of any part of their body. When Member States install body scanners, they must comply with the minimum standards and requirements.
The European Parliament's vote on the report on body scanners in airports has sent out a vital message: security is of paramount importance, but not at any price. This is the second time the European legislative is sending out a message about this after it voted against the SWIFT agreement with the United States, which breaches European citizens' right to personal data protection. It is important that MEPs have asked for the devices to respect passengers' privacy and dignity and not to pose a health risk. At the moment, body scanners do not feature on the list of control methods and technologies capable of detecting objects hidden in clothing. This is the list drawn up as part of the EU legal framework for aviation security. The European Commission is due to propose a set of regulations which will add body scanners to the list of search methods authorised at EU level. However, this does not mean that Parliament will not have the opportunity to reject the proposal tabled by the Commission. The fact that these devices could affect passengers' health is an important detail which needs to be resolved prior to approving any of these technologies.
I voted in favour of this report, which also has the virtue of reviving the debate on aviation security.
Following the attacks of 2001 and subsequent terrorist alerts, Europe adopted restrictive yet necessary measures to guarantee public safety. In recent years, the alert has still not been called off, so now the EU needs to implement harmonised rules on scanners, with a special focus on the use of body scanners and, at the same time, common standards need to be set for their operation and detection performance.
The use of body scanners will thus be subject to strict rules so as to protect the health and privacy of passengers, whose right not to undergo a check using a scanner but with other equipment needs to be recognised.
Lastly, I agree with the decision to phase out the ban on carrying liquids, gels and aerosols by 29 April 2013: by that date, all airports should have new and reliable equipment capable of screening liquids, aerosols and gels. I believe, however, that we must give Member States the option of re-establishing these checks if situations arise that could jeopardise security.
I am voting for this report because I believe 'security scanner' is the generic term used for a technology capable of detecting metallic and non-metallic objects transported in clothing, taking into account that detection performance lies in the scanner's ability to detect banned objects hidden in the inspected person's clothing. I welcome the fact that the European Commission has consulted the European Data Protection Supervisor, the Article 29 Working Party and the European Fundamental Rights Agency, and that their replies contain significant elements regarding the necessary conditions under which the use of security scanners at airports could comply with the protection of fundamental rights.
The issue of security for civil aviation has been one of the EU's top priorities. Several initiatives have been adopted to create an integrated approach to aviation security, so as to achieve a high level of security for the public. Body scanners have been considered as an additional protection instrument, and the number of Member States - Finland, the Netherlands, France, Italy and the United Kingdom - using body scanners, with the intention of improving their ability to detect banned objects that cannot be detected by current metal detectors, such as explosives, liquids or plastics, has increased.
I agree that there should be a common level of protection of citizens, and that European regulations should be adopted that are to be applied by any Member State opting to use this method of scanning. This should include common technical standards and operational conditions which ensure that the inherent risk to personal data protection, to passengers' privacy and dignity, and to human health is minimised. Passengers should be provided with sufficient information about all aspects of using scanners and be offered a real alternative to these checks. The workers responsible for using the scanners should be subject to appropriate training and to a code of professional ethics.
Despite our opposition over the years, security scanners are now a reality. Security scanners must not compromise our civil liberties or our health. Therefore, their use must be governed by common European rules in order to guarantee discretion and to ensure that they are subject to clear and strict conditions. The Member States must deploy technology which is the least harmful to human health and which respects privacy. The images generated should be stick figures, with the data being destroyed immediately after the individual has undergone the security check. The European Commission should table new European rules this summer. Parliament will have the option of rejecting them within three months in accordance with the comitology procedure. Therefore, the European Commission should not take this vote to be a blank cheque, but rather a red line showing what is acceptable to Parliament and to the citizens of the European Union.
I welcome Parliament's adoption of Mr de Grandes Pascual's report proposing the authorisation of the use of body scanners in European airports, provided that the standards on passenger health and privacy are properly complied with. Security scanners are more effective in security terms (detecting non-metallic items such as plastic explosives and ceramic knives) and less intrusive for passengers as they avoid full-body searches and take no longer than the time required to check hand luggage (three to 30 seconds, depending on the type of scanner). Parliament is, however, proposing to ban ionising technologies which might affect the health of users and to guarantee that no images or data relating to passengers are recorded or stored.
For me, one particularly important issue with regard to security scanners is that the machines which are available must meet the necessary technical requirements, so that they do not slow down the operational processes and, therefore, lead to undesirable results.
The main problems in my view are a reduction in passenger comfort and the introduction of complex processes which ultimately do not bring any increase in security. Unfortunately, past experience indicates that difficulties of this kind may occur.
It is important to make the deadline for introducing the new systems dependent on the technology being fully functioning rather than on a specified date. In addition, it must be possible to combine the new machines with systems for detecting liquids. I would also like to highlight the fact that issues of space and structural engineering need to be taken into consideration in the case of the control unit (in other words, the security scanner and the X-ray device). Major structural alterations will be needed at many airports to support the weight of the machine and to make the necessary space available.
The throughput rate for passengers must be equivalent to the existing figures at the passenger checkpoints. Otherwise there will be significant operational and quality problems.
It is essential that the airports are able to put realistic plans in place. We must not forget that the necessary facilities must be made available, including space for the machines, structural engineering work and training measures, and that comprehensive plans are needed which cover the time and funding needed for the alterations to the buildings.
Aviation security is absolutely necessary, and the Member States - and the European Union - should take all measures necessary to guarantee it, particularly in a world in which the threats are increasingly global, and in which terrorism requires concrete measures from governments guaranteeing the public and society adequate protection. Given that aviation and airports are particularly vulnerable, the security of transporting passengers and cargo requires stringent and rigorous controls, and effective security measures for the prevention and detection of potential threats. This involves the use of security scanners, along with any other types of control considered proportional and adequate for ensuring security.
Making security measures more effective, particularly for aviation and, above all, with regard to the associated terrorist risks, cannot be neglected under any circumstances, provided that guarantees of freedom and rights of citizens are safeguarded. I am therefore voting for this report, which promotes a complete model for responding to the area of aviation security. The assurances given regarding airport security scanners should be stressed, above all, with regard to detecting dangerous objects and instruments, and to protecting the privacy of citizens; their application by the Member States is optional. I would stress the reinforcement of the recommendations to reduce the limitations and constraints imposed on air travellers, specifically regarding the use of liquids, aerosols and gels (LAG), through use of a technology that guarantees the maintenance or even the increase of levels of control and surveillance.
Aviation security is, clearly, an issue of the greatest importance for both workers and passengers. However, it seems necessary to us to guarantee this security without calling into question the freedoms and guarantees of individuals. The document adopted by the majority in Parliament, which follows in the wake of the panic that has spread about the 'escalating terrorist threat', seeks to implement the method of body scanning at EU level. By stressing the speed and effectiveness of this method, the report is twisting people's concerns, and is consequently ignoring the fundamental issue: that this method is a veritable assault on the dignity and privacy of passengers.
Furthermore, its effectiveness is contested, although the report does not mention this. However, the report does not omit all the risks associated with this equipment. Whilst advocating the use of scanners, it does not fail to mention that 'exposure to doses of cumulative ionising radiation cannot be acceptable' because it increases the risk of skin cancer. It is also unacceptable that this solution is advocated, in spite of this. Another disconcerting issue is the difficulty of guaranteeing passengers effective protection for their data and images generated by the scanners: this situation could once again constitute a violation of dignity and privacy.
We know aviation security is an important issue for both workers and passengers. However, we consider it essential to guarantee this security without impacting on the freedoms and guarantees of individuals. The document adopted by the majority in Parliament, which follows in the wake of the panic caused by the 'escalating terrorist threat', seeks to implement the method of body scanning at EU level, supporting this with its speed and effectiveness. However, it is twisting people's concerns and ignores the fundamental issue.
Parliament is forgetting that this method is a veritable assault on the dignity and privacy of passengers. Moreover, the report ends up being contradictory, on the one hand promoting the use of scanners and, on the other, acknowledging that 'exposure to doses of cumulative ionising radiation cannot be acceptable' because it increases the risk of skin cancer. Another disconcerting issue is the difficulty of guaranteeing passengers effective protection for their data and images generated by the scanners: this situation could once again constitute a violation of dignity and privacy.
No form of terrorism can be justified in a democratic society, and there is no cause that can legitimise terrorism. The democratic institutions involved therefore have an urgent obligation to adopt all measures necessary to ensure the safety of citizens. Decisions adopted in favour of security often entail the loss of certain freedoms and, in any case, cause inconvenience, annoyance and a change to normal rules of behaviour. It is a sad fact that, among the values of modern societies, security is a value that has to be protected, because it is not guaranteed. Civil aviation security is undoubtedly one of the most important issues for the European Union. The EU's regulatory framework in the area of aviation security establishes a list of methods and technologies for detection and other checks, but the current legislation has to be amended in order to incorporate security scanners into the list. These scanners seem to be an appropriate means of improving aviation security, contributing to the effectiveness of security controls at EU airports. Detection checks, intelligence services and security services, the exchange of police information and analysis of the human element are key factors forming part of the definition of the concept of aviation security and comprise an integrated whole. It is essential to focus all efforts on protecting democratic values and on combating terrorism, which is a threat to these values.
I abstained on the report on aviation security. Once again, absolute security is being sought, but at the expense of human rights. To seek to force all passengers to undress using these so-called security scanners does not constitute progress in terms of human dignity.
I voted against Mr de Grandes Pascual's report. In the era of the 'war for civilisation' that Mr Bush launched and given the continuing terrorist threat, aviation safety is a real concern. However, its organisation, particularly checks on passengers, falls under the responsibility of the Member States rather than that of the Commission, as these are public order and security measures.
It is also up to each Member State to decide on the use of body scanners in airports, taking due account of the issues of health and respect for privacy raised by their use. As for the systematic call for non-discrimination and the rejection of profiling, do those same MEPs who support the occupation of Afghanistan by Western armies - which does, in any case, prove that they have a vague idea of where the threat might come from - need reminding that it is highly unlikely that one of these days, a Swedish Lutheran is going to be arrested wearing explosive trainers on an aeroplane?
Whilst remaining sceptical of the actual effectiveness of using body scanner technology in the fight against terrorism, I supported this report as it stipulates, in particular, that scanners using X-rays will be banned in order to avoid any effect on passenger health, especially vulnerable passengers (pregnant women, the elderly, children, the sick and so on). Moreover, several components of this report answer my concerns about respect for human dignity and privacy, as passengers may refuse the body scanner and submit to more traditional checking procedures, such as a body search.
Moreover, only stick figures can be used, with the images being destroyed immediately after the check, ensuring that they cannot be saved. However, the question of who will foot the bill in this matter remains. Later in this process, we will really need to ask ourselves about the cost-effectiveness of such a measure, especially in the context of an economic crisis where everyone is being asked to make an effort.
I welcomed this document because this report addresses body scanners, an analysis of the decisions taken on liquids, aerosols and gels (LAG) and security measures for cargo and mail. Given that the EU's legislative framework on aviation security lays down the list of screening and control methods and technologies from which the Member States and/or airports are to choose, the current legislation will need to be amended to include body scanners on that list (without prejudice to the possibility of installing scanners for trial purposes or as a more stringent security measure). The rapporteur recommends the implementation of harmonised rules across the EU regulating operating conditions and common standards for the detection performance of body scanners.
Aviation security is a topic of endless discussion. It includes the safe transport of people (performing checks on people and baggage), and of freight and postal items. Which materials can be potentially dangerous? Liquids, gels and aerosols with a volume 'greater than 100 ml', firearms and explosives, and solid objects of a certain shape and size (for example, small nail scissors). The author of the report overlooks the fact that the European Commission has not found anyone who would justify this technically non-sensical regulation - a general ban on liquids, aerosols and gels (LAGs) on board aircraft - requested by the European Parliament for the seventh year. By the way, there are no similar regulations for underground trains or high-speed trains, despite the fact that passenger numbers and the risk of attack are comparable. Security scanners have two important unofficial functions. They are good business for the suppliers, and provide employment for large numbers of people. Their 'reliability' is not 100%, despite considerable technical progress. The question is: what are we really looking for? Are we capable of detecting the items we are looking for with the desired level of probability? This is the weak point of the whole operation, I suspect, and I have considerable doubts about it. As far as the matter of LAGs is concerned, I see in the background the exorbitant prices of drinks on board aircraft and in airports. I can see no other rational reason for the 100 ml limit on fluids. Despite my reservations regarding scanners, I think that many parts of the report are rational, and the Confederal Group of the European United Left - Nordic Green Left is therefore supporting it.
in writing. - I voted for this report. Successive terrorist alerts, first in the United Kingdom, when an explosive package was found on a cargo plane, and subsequently in Greece, when the Greek police intercepted a number of parcel bombs addressed to a senior figure and various embassies in Athens, have obliged the EU to take measures in proportion to the new risks that have been detected. Parliament is therefore taking up the challenge of analysing the measures adopted and proposing others where appropriate, with a view to preventing risks on the basis of an integral view of civil aviation security.
The new-generation security scanners appear to offer a suitable means of improving security in EU air transport.
They provide added value in relation to the effectiveness of security screening at EU airports and are also proportional to the risk that is being averted. We agree with their addition to the list of permissible screening and control methods and technologies that European citizens can choose, in that we believe that it is vital to adopt all the necessary measures to guarantee their security, while not curtailing their fundamental rights.
We are also in favour of implementing harmonised rules across the EU regulating operating conditions and common standards for the detection performance of scanners. It should not be forgotten that screening, the intelligence and security services, the exchange of police information and analysis of the human factor are key elements in the area of aviation security as a whole.
Lastly, we believe that the use of body scanners provides the highest level of protection for European citizens. In short, it is a question of protecting democratic values and fighting against the terrorism that threatens them.
Airport security is essential to ensuring the well-being of the millions of people who use the aeroplane as a mode of transport every day. Constant terrorist threats are leading to increasingly strict controls for security checks in airports, specifically by introducing security scanners. However, I believe the adoption of this report still requires in-depth studies, both in terms of public health and the protection of passenger privacy.
in writing. - The new generation security scanners appear to offer a suitable means of improving security in EU air transport. They provide added value in relation to the effectiveness of security screening at EU airports and are proportional to the risk that is being averted.
Terrorism represents a genuine danger for the Member States of the European Union. It is important for us to put adequate prevention measures in place in order to ensure the security of every country. In the field of air security in particular, there is definitely room for improvement and the measures which have already been taken need to be evaluated to identify where they can be made better. However, as the report mentions, our society, which requires protection, is calling for security for its citizens, but this must not, under any circumstances, involve their fundamental rights being restricted. Especially in the case of the use of security scanners, this involves a delicate balancing act. In addition, when it comes to the measures that have been taken so far, there is always the feeling that the EU is lagging behind the terrorists. According to the rapporteur, security scanners could close some of the loopholes and, following consultation with experts, they have been evaluated with regard to damage to health, fundamental rights and the effects on the economy. The rapporteur comes to the conclusion that the European Union should agree on the EU-wide use of scanners. I have not voted in favour of the report because the rapporteur goes into too little detail about the measures that have already and will, in future, be taken, in particular, with regard to respect for fundamental rights. In addition, every Member State should be free to choose whether or not it should install security scanners.
I welcome this resolution because we must ensure civil aviation security at EU level, based on an integrated one-stop approach to aviation security. I believe that body scanners can only be added to the list of authorised screening methods if an independent body carries out a comprehensive scientifically-based impact assessment. This assessment should take into account immediate and delayed effects and the long-term cumulative impact on human health, as well as risks to personal data, individual dignity and privacy. In addition, we must draw up common EU rules, minimum standards and procedures for the use of scanners. These measures must be implemented in order to properly protect the health and fundamental rights and interests of passengers, workers, crew members and security staff. It is also crucial to ensure that the random process of selecting passengers to pass through a body scanner is not based on discriminatory criteria. I would like to point out that I disagree with the statement that the detection performance of security scanners is higher than that offered by current metal detectors, particularly with regard to non-metallic objects and liquids, as this has yet to be proven scientifically.
I voted in favour of the report on aviation security. The terrorist attacks carried out during passenger flights and the attacks and suspicious packages sent to London and Greece illustrate the need to step up aviation security. The introduction of body scanners at airports may provide valuable help in detecting explosive objects. However, we must pay careful attention to issues of public health and personal data protection in relation to European passengers and to how body scanners are used, in order to ensure that privacy rights are not jeopardised.
Security scanners, along with any other types of control considered proportional and adequate for guaranteeing the security of aviation, are essential. Indeed, the European Union should take all measures necessary to ensure that they do exist, particularly in a world with increasingly global threats, and in which terrorism requires concrete measures from governments guaranteeing the public and society adequate protection. I voted for this report because I consider aviation and airports particularly vulnerable. In fact, the security of transporting passengers and cargo requires stringent and rigorous controls, and effective security measures for the prevention and detection of potential threats.
Since the events that occurred at the start of this century, the security of air transport is one of the main concerns of modern democracies. As well as the traditional advocating of the freedoms of citizens, the various countries have become aware of the need to protect citizens. In this way, security has become a fundamental value of these countries. Air transport is one of the areas in which it makes itself most felt. As such, EU policy is governed by seeking a balance between areas of freedom and the need to protect the value of security. At its heart, it is seeking protection measures proportional to the possibility that harm will be caused. This report is guided by this laudable principle, and specifically affects the use of security scanners, liquids, aerosols and gels, and the transportation of goods.
I should like to offer my congratulations on the excellent work carried out by Mr de Grandes Pascual.
Today, we voted during the plenary session of the European Parliament in Strasbourg on the report on aviation security, with a special focus on security scanners. Given that the EU's legislative framework on aviation security lays down the list of screening and control methods and technologies from which the Member States and/or airports are to choose, the current legislation will need to be amended to include security scanners on that list (without prejudice to the possibility of installing scanners for trial purposes or as a more stringent security measure).
I fully agree with the rapporteur's positive assessment of the Commission communication in response to Parliament's resolution of 2008 and I believe that it is vital to assess all the different available technologies offered by new-generation security scanners so as to minimise the possible negative consequences that radiation emitted by this equipment, even if low, could have on health.
Whilst security scanners or body scanners have been an undeniable step forward for aviation security as they allow the detection of banned items hidden under clothing, they should not be introduced without extreme precautions. On the one hand, citizens' health must be safeguarded and therefore I support the ban on monitoring technologies that use ionising radiation. On the other hand, the dignity and privacy of individuals must be protected. Therefore, it is essential, if we are to add security scanners to the list of approved inspection methods, that only stick figures are permitted, that the data are destroyed and that it is possible to refuse to submit to such a check. The use of these scanners must be harmonised and subject to common protection rules that guarantee respect for fundamental rights in each Member State that chooses to introduce this system. Regular updates of the standards will be necessary to cope with new risks, technological developments and any resulting negative effects. Moreover, lifting the ban on the carrying of liquids, aerosols and gels in 2013, and instead having a system for inspecting these substances, is, in my view, highly appropriate.
in writing. - In favour. The European Parliament (EP) today adopted a report on the use of body scanners in airports (Grandes report). The Greens welcomed the outcome, after Green proposals calling for stricter conditions on the use of body scanners were adopted, notably, the exclusion of x-ray technology.
The EP has today made it clear that citizens' interests must come first in considerations on the use of controversial body scanning technology. The EP wants to ensure that Member States will not be obliged to introduce body scanners. Where they decide to use this technology, the EP has made clear this should only be done under restricted conditions: only for use in airports, and under the condition that appropriate rules are in place to safeguard the health and fundamental rights of passengers. There are serious concerns about the potential impacts of the widespread use of body scanners - in airports and beyond - both in terms of privacy and public health, and these cannot be ignored.
I voted in favour of this report because I believe a new integral view of aviation security is required which can deal with new terrorist alerts and new terror strategies.
Current systems for carrying out checks to detect non-metallic prohibited items at European airports have shown their limitations, while trials of body scanners have, up to now, shown satisfactory results. It is now necessary to move towards prevention, adopting, in this regard, even more effective screening technologies that, by using the latest technology, are capable of not infringing public privacy and affecting the time it takes for checks.
It was confirmed in yesterday evening's debate that air safety is a highly important and relevant topic. I am very pleased that this report was adopted today, and I just want to repeat why I think it is important. 1. According to Eurostat data, there were 751 million air passengers in the European Union in 2009. Security in aircraft and airports must be ensured for them and for many others. 2. Security scanners must protect passengers' identities and ensure that they cannot be identified through images of any part of their body. 3. Data generated by the scanning process must not be used for purposes other than that of detecting prohibited objects, may be used only for the amount of time necessary for the screening process, must be destroyed immediately after each person has passed through the security control and may not be stored. 4. For the health and safety of travellers and employees, it is important to use technology which is the least harmful to human health. Furthermore, exposure to cumulative ionising radiation should not be permitted in the future, and should therefore be explicitly excluded from use. I think that this report on air safety, and security scanners in particular, is necessary in order to ensure the rational and justified use of new technologies. I therefore supported the adoption of this report.
Airport security was tightened up tremendously in the wake of the attacks in New York, London and Madrid. That is absolutely necessary in order to thwart possible attacks, but there are limits to what is permissible.
Fortunately, the report covering the use of security scanners at airports has been improved considerably when it comes to the protection of privacy. Thus, the report no longer expresses a clear preference for body scanners but instead allows for other security screening technologies to be used. These technologies must also be guaranteed not to adversely affect the health or fundamental rights of passengers. As a result, data gathered from screening of this nature may only be used in that context and must be deleted immediately for reasons of privacy. Another restriction is that there must be no use of profiling. Screening must take place on a random basis and there must certainly not be any selection on the basis of specific characteristics. Finally, X-ray technology is prohibited on the grounds of the health of both passengers and workers. Our group also proposed forcing a revision of the Groundhandling Directive. I gave my full backing to this report because it had been significantly improved in large part due to amendments tabled by the Group of the Greens/European Free Alliance.
The security of civil aviation is an issue that the EU cannot neglect, since globalisation, for all its positive aspects, also opens the door to international criminals and terrorist acts, with unforeseeable consequences for public safety. Nonetheless, and given that 100% security is impossible, there is a need to impose mechanisms that safeguard security but, at the same time, do not threaten fundamental rights. In this specific case, the introduction of security scanners in European airports will not just enable the reinforcement of security, but will also reduce passenger disruption. The introduction of these scanners through harmonised rules for the whole EU, which regulate conditions and common standards for detection performance, will also take into account health risks for passengers and staff. I believe it is important to commit to the technological development of scanners for uniform application in all the Member States, not least as regards restrictions imposed on liquids, aerosols and gels since 2006. Another point I would like to stress is closer monitoring of cargo and post originating in third countries, by exchanging best practices, sharing information and training airport staff.
in writing. - As I am the strongest advocate of effective security measures against terrorism at our airports and to protect passengers and cargo, I voted in favour of the report. However, it places excessive emphasis on a range of 'human rights' concerns and insists on regular mention of the EU Charter of Fundamental Rights, which we opposed and which is now yet another of the baleful consequences of the Treaty of Lisbon. By definition, effective security measures must be 'discriminatory' - they must be targeted primarily against those most likely to fit the current threat profile. This will not just be a matter of race, or religion or place of origin - although these may be important factors - but also of behaviour and other aspects. Security measures that alienate the innocent travelling public but do not focus on the most likely suspects are counter-productive. And airports will remain insecure as long as there is weak airside access control of employees and contract staff.
in writing. - This report has achieved a balance between aviation security and the dignity and privacy of passengers. MEPs have supported calls that selection for scanning should be random, with no discriminatory profiling of passengers on any criteria, including, for example, sex, ethnicity or religion. Built in to the Parliament's message to the Commission is a right to opt for alternative screening that will guarantee the same level of effectiveness of security, which should not give rise to suspicion in any case. The Parliament has also called on the Commission to lift the ban on carry-on liquids by 2013, and has called on Member States to ensure that adequate technology is in place by that time.
I voted against this report as the use of this checking method, which is similar to a full body search, is an attack on individual privacy. Of course, semantic precautions are taken to make the use of body scanners, referred to as 'security scanners', admissible in airports; their use is surrounded by privacy and data protection 'safeguards' (the option of not submitting to the scan and going through a checking process, a very remote image viewing room, restricted data storage, among other things).
As always with the use of technologies that call into question data protection and privacy, the issues of purpose and proportionality arise. Reducing the terrorist threat depends on the resolution of the political causes at the root of terrorism and on strengthening the human resources allocated to the services concerned: victims, just like others - despite the optical illusions - of austerity policies. The proliferation of ever-more sophisticated technological resources is somewhat illusory. This headlong rush can only serve to cover up the failings of the fight against terrorism and its use for 'political' ends.
The rapporteur says that his doubts have been dispelled by the communication submitted by the Commission. I do not believe we have yet been given the proof called for by the European Parliament in 2008 that full-body scanners increase aviation security in the EU to such an extent that the accompanying intrusion into the fundamental rights of dignity and privacy is proportional. In a similar way to the amendments that have been tabled, I am calling for further impact assessments of the security scanners to be carried out by experts 'without interference from the industry sector, the governments of Member States and third countries'.
I voted in favour of the text presented by Mr de Grandes Pascual on adding security scanners to the list of methods used for screening, provided that, with specific rules, the health and rights of passengers are guaranteed.
After the tragedy of 11 September and subsequent terrorist acts committed in various parts of Europe (see London, Madrid, Istanbul), European citizens preparing to travel have a greater need for security. I therefore completely agree with the text adopted today, which, in any case, protects passengers' privacy by establishing restricted use of scanner images and, in specific cases, allows the right to refuse use of the scanner and to be checked in another way.
I am voting for this proposal because I am in favour of promoting the increased representation of women on the boards of companies. If a ratio of 30% women on boards cannot be achieved by 2015 and of 40% by 2020, recourse to goal-specific initiatives at Union level will be considered. I await the meeting on 1 March with female managers of companies, and the document that will be published later in March, describing the current situation in the Member States. The Commission should then table specific proposals on the matter, addressing the needs of women executives with a view to enhancing their career prospects but also addressing the needs of the European economy. To this end, it is crucial to take into account how well women are represented in companies.
in writing. - I voted in favour of the resolution on women and business leadership aimed at increasing access to top jobs for competent women. We, the Members of the European Parliament, have required companies to take daring measures to increase women's participation on boards of directors.
The new legislation ought to include quotas in order to increase female representation in corporate management bodies: 30% by 2015 and 40% by 2020, while taking account of the Member States' responsibilities and of their economic, structural (i.e. company size), legal and regional specificities. It is important to further raise awareness among social partners, companies, governments and public opinion on the necessity of enhanced representation of women on boards, and to inform them of the specific targets that need to be reached.
I welcome the Commission's strong support for this process and its stated aim of proposing binding measures on companies if voluntary measures fail to increase women's representation.
Women currently make up 10% of the members of the boards of directors and just 3% of CEOs in the largest listed companies in the European Union. Yet I believe that women can contribute a great deal to corporate governance by providing a different perspective and approach. This report calls on the European Commission to present a comprehensive review of current data on women's representation in all types of European Union companies as soon as possible, together with information on statutory and voluntary measures in each economic sector and recent measures adopted by Member States in order to boost that representation. If voluntary corporate and national measures fail to deliver results, the report calls on the Commission to propose legislation by 2012, which should include quotas designed to increase the number of women in corporate management bodies to 30% by 2015 and 40% by 2020. Although I feel that measures other than quotas should be our first priority, I have voted in favour of this report so as to clearly endorse its aims.
Despite the progress made, there is still significant discrimination in the EU labour market. The difference between men and women as regards leadership positions in companies is particularly well known. Only 12% of the board members of the EU's largest stock exchange-listed companies are women, and just 3% of those bodies are chaired by a woman.
In Portugal, only 5% of management jobs in companies listed on the Portuguese Stock Index (PSI 20) are held by women: there are only 12 of them, in total, with only one having achieved the position of chairing a board of directors. The EU cannot disregard 50% of its intelligence and its workforce. European economies could benefit from using women's skills better. I voted in favour of this report as I agree that there is a need to encourage companies to achieve balanced representation.
Although Mrs Kratsa-Tsagaropoulou's report stresses the importance of the presence of women in the decision-making bodies of companies, a view with which I agree, I am not convinced that by imposing legislation or quotas can we obtain really positive results in that sense.
Moreover, the adoption of an amendment has led me to vote against the report. I do not agree with the intention expressed in this adopted amendment to increase the representation of women from an ethnic minority or immigrant background in business leadership.
I voted in favour of this report because it is very important to afford competent and qualified women access to jobs that are currently difficult for them to obtain. As for gender equality in business, attention should be drawn to the fact that only 3% of companies are chaired by women, because they face discrimination and obstacles preventing them from climbing the career ladder and pursuing leadership. The introduction of a quota system is proposed because companies themselves are failing to take any steps and introduce changes to improve gender equality in business. Consequently, there are plans to anchor quotas in legislation. Furthermore, the European Commission has announced that it will present legislative measures to ensure that companies take effective measures to reach equal representation of women and men on boards, in case self-regulation fails to achieve this within the next 12 months. The Commission intends to propose European legislation in 2012 if companies do not manage to achieve through voluntary measures the targets of 30% women on company boards by 2015 and 40% by 2020. In turn, the European Parliament invites the Commission to present a road map setting out specific, measurable and attainable targets for the achievement of balanced representation in enterprises of all sizes, and calls on the Commission to draw up a specific guide for small and medium-sized enterprises.
in writing. - Although I do recognise the importance of a female presence in business, I cannot agree with the European Parliament that we need to introduce the idea of quotas of 30% in the largest listed EU companies by 2015 and 40% by 2020. People should be employed upon merit and positive discrimination is often counter productive. Successful women want to feel that they have achieved or earned their positions and have not been gifted them. If Member States had a greater say over the operation of business from working hours to child care and paternity leave, each country would be able to address the issues that have led to the divide between men and women particular to their culture rather than enforce quotas upon already over-regulated industries. I am for empowering the role of women sensu largo, but, at the same time, I am against any form of discrimination, as well as so-called 'positive discrimination '.
All the analyses tend to the conclusion that it is imperative for companies, in the future, to promote better representation of women. They actually need to put in place systems for encouraging women with managerial aspirations, notably offering more career opportunities and better prospects within their organisations. It is vital for companies to introduce target setting for greater female involvement, as well as for the recruitment of women to top posts in the company hierarchy, with a view to promoting equality and diversity. Having more women in decision-making positions would also help combat discrimination against female employees at a time when, according to the statistics, 53% of women in the world are in a vulnerable job situation.
The excellent report by my colleague, Mrs Kratsa-Tsagaropoulou, highlights the fact that women currently only make up around 10% of board members in major EU listed companies and 3% of CEOs in those companies. In the light of this worrying inequality, Europe has a duty to take action - if necessary by force. The European Commission has announced plans to propose legislation in 2012 that will set a target of 30% for female representation in corporate governing bodies by 2015 and 40% by 2020. It is now Parliament's turn to express its support for these binding targets if companies fail to improve the proportion of women in these bodies of their own volition. For this reason, I have, of course, voted in favour of the report. However, we do also need to fight to promote equal career development and a better balance between work and family life for all women, no matter what their position in the hierarchy, their qualifications and social standing may be.
We are all well aware of the fact that very few women hold corporate management positions or directorships. Given the growing number of working women with a university degree, one might expect to find similar numbers occupying managerial positions, but that is not the case.
This report, produced by my colleague, Mrs Kratsa-Tsagaropoulou, is a step in the right direction, and that is why I supported it. It stresses that Member States need to take measures to allow women to achieve a better work-life balance, not least by proving high-quality, affordable services such as child care.
I am pleased to see that the report also suggests establishing quotas for corporate decision-making bodies. As you know, a few weeks ago, the Belgian Parliament adopted legislation making it mandatory for one-third of the members of the management boards of public undertakings and listed companies to be women. Belgium is a trailblazer in this area, as are France and Norway.
I voted for this report because I argue that the European Commission should table legislation covering a series of proposals to increase the number of women in leadership roles, including the introduction of quotas. It is essential to implement these measures by 2012 if it is to be possible to achieve the goals of increasing female representation in corporate management bodies to 30% by 2015, and to 40% by 2020.
The principle of equality is, along with freedom, one of the pillars of the democratic rule of law. It is because I believe in the importance of the principle of equality that I believe men and women deserve the same opportunities, and should both be in a position to achieve management and leadership roles in the world of business.
However, this should be achieved by removing the barriers that still remain for women - such as, for example, the negative impact of motherhood on career progression - and not by imposition using regulation and quotas. As I have had occasion to say numerous times, I believe that quotas only diminish women rather than guaranteeing them equal access to a profession, to public office, or to management and leadership roles in business. I still believe we should instead continue to fight to prevent 21st century women from having to choose between motherhood and a career, between family and work, and between children and management and leadership roles in business.
The objective of increasing female representation in corporate management bodies to 30% by 2015 and to 40% by 2020 will reinforce the efforts of Parliament and the European Union to promote a society that is more equitable, and socially fair and developed. Currently, only 10% of the board members of the EU's largest stock exchange-listed companies are women and just 3% of those boards are chaired by a woman. The gender pay gap is still as high as 17.5% for the EU as a whole, and this applies not just in more physically demanding productive sectors or in roles that are more basic, but also to management or administrative roles. However, I am opposed to implementing quotas as I believe they reduce and erode the prestige of those benefiting from them, and could devalue efforts to evaluate merit and quality.
Women's participation in the labour market, covering a variety of levels of responsibility in companies, including management, today constitutes a crucial and central issue in the struggle for equal rights and opportunities. In fact, it is in this area that some of the worst discrimination takes place, such as the significant wage discrimination, especially in the private sector and, above all, in industry. Overall, there is a difference of around 18% between men's and women's wages in the EU as a whole.
The report gives particular emphasis to the issue of business leadership, on the basis of positive examples in some countries, specifically France, the Netherlands, Spain and Finland. It also covers the debates on the same issue in countries like Belgium, Germany and Italy. One of the proposals put forward in the report is that of setting a threshold for female membership of management bodies, which must be respected by companies. The reality is that the labour market cannot be separated from the inequalities that persist between men and women, which have been exacerbated by the current economic and social crisis.
Equality of rights and opportunities is a central issue, including women's participation in the labour market and companies' management positions. It is well known that there is still significant wage discrimination, especially in the private sector and, above all, in industry. There is a difference of around 18% between men's and women's wages in the European Union.
This report gives particular emphasis to the issue of women in business leadership, on the basis of positive examples in some countries, specifically France, the Netherlands, and Spain, which have tended towards setting a threshold for female membership of management bodies, which must be respected by companies. It also covers the debates on the same issue in countries like Belgium, Germany and Italy, and welcomes Finland's Corporate Governance Code, under which firms' decision-taking bodies must contain both male and female representatives; the proportion of women on Finnish firms' decision-taking bodies is now 25%. We consider all the steps taken towards equality between men and women positive, but we cannot separate the issue of inequality from the reality of the labour market, especially given the current economic and social crisis, whose impact is particularly felt in the lives of working women and men, thereby exacerbating differences which already exist.
This broad topic includes all of the issues relating to women and the area of work, such as access to the labour market, equality and fairness, work-life balance, personal ambitions and cultural stereotypes. Our aim should be to enable capable and qualified women to have access to posts that are currently difficult for them to access. The public hearing on this theme held in the European Parliament in October 2010 was, in many ways, fruitful, with questions put forward and answered on a range of topics, and discussion facilitated particularly between women from the private sector, women from the political sphere and women from various women's networks who hold posts at managerial levels in business. One clear response arising from this public hearing is that we must develop women's potential and their creative energy, and make use of their managerial talent, entrepreneurial spirit and sound judgment of risk. The representation of women in business management roles, in business leadership, and in the various bodies which regulate businesses, is, unfortunately, low. The large number of women with a university education ought to be reflected in a large number of women in managerial roles. In my opinion, there is an urgent need to respond, in order to avoid squandering talent, abilities and human potential in the European Union.
in writing. - I fully support measures to improve gender equality in the workplace, in particular, action to reduce the so-called gender pay gap which exists between men and women.
The persistent unequal career opportunities and the pay differential between men and women with similar jobs, qualifications and skills are a problem, as is the failure to take into account some of the specific constraints involved in reconciling work and family life.
However, the problem will not be resolved by the main method proposed in this report: so-called positive discrimination and quotas. That is because this approach is based on the misguided notion that men and women's roles should be interchangeable at all times and in all circumstances. Another reason is that this method creates enduring doubts about the actual skills of the individuals involved, thereby undermining their legitimacy. It also seems rather patronising to offer specific mentoring and training for women to improve their access to management roles. Is it that they are suffering from discrimination or do you think that they are not clever enough?
Combine this with a desire for legislation on home life to create a fairer division of family care duties and the whole thing becomes ludicrous. It is depressing to imagine a world where men do the laundry while women are a silent but decorative token presence on management boards, having been appointed purely on the strength of being female.
The proportion of women on management boards has increased by just 0.5% per annum over the past seven years. At this rate, it will take 50 years to achieve a reasonable balance whereby women make up 40% of management bodies. In view of this reality, urgent action is needed. I have therefore voted in favour of this own-initiative report which calls on the Commission to take ad hoc measures that will allow us to up the pace.
To this end, we need comprehensive current data on female representation within EU companies. If this analysis confirms that voluntary measures taken by companies and Member States to reverse the current overwhelming male dominance are not enough, then we should, of course, consider targeted, quantifiable and binding measures to increase female representation on corporate management bodies.
As someone who has many years' experience in running a business, I am pleased by the measures for increasing the numbers of women in business. The statistics show clearly that women are not sufficiently represented, particularly in managerial positions. The introduction of legal regulations in this area is important, particularly when businesses themselves do not want to adopt measures for promoting the appointment of women to managerial positions, in line with the concept of the social responsibility of business. The motion also underscores the necessity of creating a suitable mentoring and training network for women. The key to increasing the number of women in managerial positions is also to introduce an appropriate system of support, making it possible for women to balance their family life with their professional life.
I agree with the opinion that it is incumbent on policy makers at both EU and Member State level and on companies to remove the barriers to women joining the labour market generally and management bodies in particular, and to offer women equal opportunities so that they can obtain senior posts, with a view to ensuring that all existing resources are efficiently utilised, that women's skills and strengths are channelled to best effect, that the best possible use is made of the Union's human potential, and that the EU's core values are defended, given that equality is a fundamental principle. I abstained from the vote because the report stresses that if the steps taken by companies and the Member States are found to be inadequate, legislation, including quotas, should be proposed by 2012 to increase female representation in corporate management bodies to 30% by 2015 and to 40% by 2020, while taking account of the Member States' responsibilities and of their economic, structural (i.e. company size), legal and regional specificities. I do not feel that it makes sense to set quotas in the field of business.
I chose to support the report by my colleague, Mrs Kratsa-Tsagaropoulou, on women and business leadership. I am pleased to see that the report contains proposals on improving the number of women on the management boards of leading listed companies. In particular, I appreciate the fact that the Commission is invited to propose legislation containing quotas by 2012 in order to make progress on this subject. My country, France, has established quotas which have already produced very positive results. I feel that it is important to promote gender equality on management boards in order to create real equal career opportunities within companies. We also need to recognise women's skills, and how their talents can contribute to business management. Above all, I believe that we urgently need to remedy the iniquitous pay differential whereby women earn 17% less than men, which I feel is an aberration. Perception of women in the workplace has to change: our economy cannot afford to ignore the potential for development and competitiveness that parity, equal gender representation and equal opportunities can provide.
The European Parliament has just adopted the Kratsa-Tsagaropoulou report on women and business leadership, which raises issues such as the promotion of corporate social responsibility and women's involvement in the workplace. It is worth highlighting the fact that equal rights for women and men are one of the European Union's leading principles. Differences can currently be seen in the employment of women, particularly as regards high-ranking positions. Women earn less than men for performing the same jobs, and the gender-based imbalances can be seen clearly from employment statistics for managerial positions. According to the data, the vast majority of the highest-ranking positions on company boards are held by men, but it is evident that women are making ever bolder advances towards these prestigious and well-paid jobs. Personally, I support all measures aimed at removing these barriers, and I therefore voted in favour of adopting the report.
in writing. - I warmly welcome this report in which Parliament has declared its support for efforts to increase women's presence on boards of directors, with a target of 30% female membership by 2015 and 40% by 2020, to be achieved through voluntary measures and self-regulation. Should that approach fail to produce convincing results, recourse to goal-specific initiatives at Union level will be considered. The Commission has recently stepped up its activities in this area.
I voted in favour because it is necessary to reduce gender inequality in corporate management.
I support a strong gesture by Europe with regard to women's integration into companies at the highest level, in order to prevent a loss of talents and skills in the workforce and to contribute to the performance of companies. Gender diversity has a powerful effect on the results of a company.
It is necessary to act swiftly and with quota systems, because the information available in the European Union is worrying: on average, only 12% of the board members of the largest stock-exchange listed companies are women and just 3% are chief executives. In this sense, it is necessary to give more space to competent, qualified women, and to use the quota system to help them not to be marginalised from the corporate decision-making process.
Lastly, it is important to tackle the root of the problem, by supporting actions to orient young women more towards scientific and technological studies, enabling them to reach top positions in sectors with low female representation.
I think we should all contribute to affording competent and qualified women access to jobs that are currently difficult for them to obtain by removing the persistent barriers and gender inequalities that prevent women from advancing in their careers. Gender equality in employment must entail the advancement of men and women, without distinction, both within the labour market and to management posts at all levels, in the interests of social justice and of making full use of women's skills, so as to strengthen the economy and improve economic performance in the process, and must guarantee women the same career development prospects as men.
in writing. - Strengthening the role of women in the management of companies is not only a question of ethics and equality; it is also essential for economic growth and a competitive internal market. The report on 'Women and Business Leadership' intends to increase women's access to top jobs.
The European Parliament requires companies to take measures to increase women's presence on boards of directors. If no significant improvement is made, Parliament intends to ask the European Commission to propose strict legislation. Companies do not hire men or women, they hire talents. Women in Italy, Greece and Spain are particularly vulnerable to gender discrimination. We should not only declare our position on that problem but also take steps to prevent discrimination in specific countries. I voted 'in favour'.
Europe is currently in the midst of a demographic disaster and the ruling political establishment in Europe has obviously been overcome by an attack of demographic blindness. In my opinion, the measures called for in the report are ideologically motivated attempts to force women onto the labour market, which will result in falling wage levels. Quotas for women will simply result in token women being appointed, which will harm the economy. Well-qualified, competent women will find their own way into management positions. They do not need the measures described in the report to achieve this. We do not expect from men what we expect from women, which is to combine child care with a job. We should finally take into consideration the valuable experience which women who have brought up their own children can offer the economy. Apart from all of this, the measures proposed come under the authority of the Member States and should not be a matter for the EU.
in writing. - I abstained on the 'women and business leadership' report. I subscribe to the fact that women are being discriminated against when it comes to taking leadership positions in companies and business, and I also argue for the existing gender wage gap to be removed. The principle of equal pay for equal work must be defended by the trade union movement.
Despite the progress achieved by the women's and trade union movement on women's rights, women still carry the biggest share of domestic tasks, child care and care for elderly or ill members of the family. This has adverse affects on their careers and pension rights. Women, more than men, work in low wage sectors and are subject to employers' flexibility demands. I am in favour of more women in leadership positions.
However, I do not support the idea that a bigger share of female CEOs will contribute towards genuine equality between men and women. As long as companies are functioning in the interests of accumulating more profit for the few, CEOs' decisions generally - whether taken by a man or a woman - will impact negatively on the interests of the workforce, and women will continue to face extra hardships.
I voted in favour of the report on women and business leadership because the problems that it addresses are very topical and deserve to be taken seriously at long last by public decision makers. Once and for all, we need to tackle the unjust discrepancies that still exist between the qualifications held by women, including young women, and the number of women in positions of responsibility. Consequently, I support the Commission's plan to propose legislation in 2012 if large companies and the Member States fail to take action to eradicate this problem before then. The quotas - 30% of women on management boards by 2015 and 40% by 2020 - will provide a considerable incentive.
Firstly, I would like to thank and congratulate the rapporteur, Mrs Kratsa-Tsagaropoulou, who has succeeded over months of tough negotiations in drafting a report on the subject of women and business leadership which, to a large extent, is very balanced and deserves our support. I would like to explain briefly why I voted against paragraph 1 and paragraph 16b. The figures on the proportion of women in management positions are shameful. Therefore, I am fully convinced that we finally need to take targeted measures to bring about a significant increase in this proportion. However, I feel that the calls made in paragraph 1 and paragraph 16b go too far. I do not believe that we should intervene in the operational management of businesses or set quotas even for the board of directors. Therefore, we should first of all call on companies to take voluntary measures. In particular, I think that 2012 is far too early for the introduction of legislative provisions and quotas. However, in order to send out a clear political signal that something needs to be done urgently and, at the same time, to support the efforts made by Mrs Kroes, I have voted in favour of the resolution as a whole.
When appointing people to management positions, companies must, above all, take account of their competence, knowledge and experience. I believe that an obligation on companies to increase the number of women in management bodies to a certain figure will be neither effective nor efficient, and that such an overriding requirement may lead business operators to experience certain losses, particularly as regards the competence of staff. Furthermore, I do not feel that good economic performance and competitiveness depend on the gender of a company's CEO. We must make every effort to ensure that women do not face discrimination. We must remove all barriers to women joining the labour market generally and management bodies in particular. Women must be guaranteed equal pay. Furthermore, at national level, Member States must develop initiatives regarding the fair division of family care responsibilities and a reduction in the gender pay gap.
Worryingly, the report states that only 3% of the CEOs of the EU's largest companies are women and women only make up 10% of the membership of boards of directors. I agree that we must enable qualified and competent women to have a career and to obtain senior posts. I voted in favour of this report because it calls for the current deadlock to be broken, and outlines ways of doing this, by encouraging discussions at both national and EU levels. Companies need a practical model to promote the participation of women in management, objectives must be set and the timeline for their implementation must be defined. I agree with the Commission's opinion that there should be 30% women on company boards by 2015 and 40% by 2020. Balanced representation of men and women on boards should be one of the priorities for action for companies and, in this area, the EU could be an example to the rest of the world.
I voted in favour of Mrs Kratsa-Tsagaropoulou's report and now I hope that the Commission tables a proposal to form the basis for thorough discussions on the issue in the future. I strongly believe in equality between men and women and I believe that women can bring added value to corporate management. I am not authoritarian by nature, but I believe that in some sectors, it is necessary to set a good example and use legislation to introduce quotas and rules that cannot be obtained by letting freedom of access prevail. However, precisely because of this 'educational' and exemplary role, I believe these rules should be applied only to public companies, while I believe that private companies should be free to choose and manage their business as they see fit. That is why I abstained on paragraph 16.
I voted for this report because I consider this reflection and society's opinion on this issue important. Nonetheless, I do not support a quota system. As such, I agree with the Commission when it declares its support for efforts to increase women's presence on boards of directors, with a target of 30% female membership by 2015, and 40% by 2020, to be achieved solely through voluntary measures and self-regulation.
in writing. - An equal participation of women and men in decision making is a democratic and economic necessity and all the more important in the current economic situation, where all talent needs to be mobilised. Although many structural barriers have been removed through legislation in order to promote gender equality in corporate management, men continue to predominate in leadership positions. Today, only one out of 10 board members of the largest companies listed on the national stock exchanges of EU Member States is a woman, and progress has been slow in recent years. The disparity is widest at the very top, where only 3% of such companies have a woman directing the highest decision-making body.
Member States and the Commission should consider introducing new policies enabling more women to become involved in managing companies, in particular, by: initiating a dialogue with the management of large companies about ways of increasing female representation; supporting initiatives to assess male-female equality on recruitment committees and in other areas, e.g. with regard to wage differentials and career patterns and developing women's individual capabilities in-house, by means of specific further training courses and other forms of professional support, in order to prepare them effectively for management duties.
Despite enormous social progress towards ensuring parity between men and women, particularly in the workplace, there is still today a noticeable imbalance amongst those in leading roles in business. These differing levels of representation can be seen throughout the EU, and this is emerging as one of the problems that the Union needs to tackle at the moment. As such, Union actors should particularly gear themselves towards eradicating any unjustified differences in treatment on the basis of gender. Any measure that successfully contributes to solving this problem, whilst properly considering the various interests in question, should therefore merit the attention and agreement of anyone who can contribute to overcoming this type of inequality, in particular, Parliament.
I support the report on the subject of women and business leadership because I was committed to the cause of bringing more women into management positions before I became a Member of the European Parliament. As shadow rapporteur for the Committee on Legal Affairs, I was able to ensure that a corresponding section was included in the report on corporate governance in financial institutions which called on the Commission to submit a plan to bring about phased increases. In particular, I support the paragraph in the report on which we are now voting which requires companies to achieve a quota of 30% women on company boards by 2015 and 40% by 2020. Of course, voluntary measures will not be enough in this respect. We need binding legislative provisions to implement the quotas of 30% by 2015 and 40% by 2020 which will increase the representation of women on boards of directors. We are calling on the Commission to draft and submit legislative proposals on this issue.
In terms of social and economic policy, I believe it to be fundamentally right to increase the proportion of women in management positions. However, I have deliberately voted against the report, because paragraph 16b calls for the Europe-wide introduction of quotas for women. This is going too far. A mandatory quota will interfere on a large scale with companies' freedom to do business and is therefore questionable from a constitutional perspective. In addition, an across-the-board quota does not take into consideration the specific circumstances of each company and industry. For example, it would not currently be possible to impose a standard quota in the construction, engineering or IT industries in Germany. In this area, it is essential to focus initially on training and study opportunities in order to bring about a significant increase in the proportion of young women employed in these traditionally male-dominated industries. In addition, we need to improve conditions for working parents, in particular, by introducing family-conscious, flexible work models and developing the child care infrastructure. Against this background, I would rather see a voluntary undertaking by companies and cooperation between the worlds of politics and business instead of an inflexible, mandatory quota.
There must be no distinction in the advancement of men and women, both within the labour market generally and in terms of their promotion to management posts. Achieving social justice and making use of women's skills also strengthen the economy. Having society represented at all levels of management can only be of benefit. Women and men must, however, be guaranteed equal chances to develop. We need to think of effective ways to increase the number of women on the boards of companies. The current trend is much too slow. Special action needs to be taken to enable qualified and educated women to reach positions that are difficult for them to reach at present. Norms regarding self-regulation and good governance are an excellent method for achieving this. In Finland, we have been able to increase board membership among women without a need for legislation on quotas, and both genders are represented in decision-making bodies. Could this become a broader model for the whole of Europe?
Parliament has adopted this report which aims to encourage the Commission to impose quotas for the number of women on the management bodies of listed companies. The underlying message is good: achieving a better gender balance must be a priority. At present, women make up just 10% of board members in companies listed in the Union and that figure drops to 3% for CEOs.
However, I think that it is a pity that the report did not give greater consideration to how to improve female representation. The report does not mention public undertakings, which could lead by example and where the State could impose a quota or require parity within the management structures. Furthermore, the Belgian Council of State recently reminded us that under the freedom of association enshrined in the constitution, shareholders retain and must retain responsibility for the composition and oversight of the governing bodies in listed private companies. On the whole, by opting for limits rather than leading by example, there is a real risk that we will undermine women and confirm doubts about the legitimacy of women who are only appointed in order to comply with the rules.
In 2009, the proportion of women in the governing bodies of the top listed companies was 10.9%. Only 3% of CEOs in those same companies are women. In view of these extremely low figures, which are not changing much, I think that, once we have an overview of female representation within companies in the European Union, and if voluntary measures prove insufficient, the Commission needs to propose legislation by 2012. Indeed, although some States have adopted interesting measures, the Union as a whole needs constructive regulatory input. European legislation could set a 30% quota for female representation in decision-making bodies by 2015 and 40% by 2020. The merit of the Parliamentary motion for a resolution, which I support, is that these measures would be accompanied by measures designed to achieve a better balance between work and family life, to tackle the gender pay gap and to encourage more flexible working hours. European initiatives will allow us to promote gender parity and equal opportunities, but will also foster economic growth and competitiveness by building on everyone's talents and skills, irrespective of gender.
in writing. - In favour. The European Parliament has sent a clear message to businesses and Member State governments on the need to increase the share of women in leading positions. MEPs have called on the Commission to come forward with a legislative proposal on women in business leadership by 2012 with binding targets and quotas, in case steps taken by companies and Member States do not work. If business believes in self-regulation, they will have to hurry up and prove that it is effective.
The draft report on women and business leadership has several positive aspects: implementing the participation of women in the labour market, at any level, based on the skills and abilities of individuals.
Despite their acquired knowledge, women often find themselves hindered by the so-called 'glass ceiling', which prevents them from occupying high-level positions. Although I agree with the report on several points, I do not agree when it stresses the intention to increase the representation in business leadership of women from an immigrant or ethnic minority background. I am therefore voting against the report.
I voted in favour of Mrs Kratsa's report because I consider that society's needs are such that we need greater involvement of women in the workplace; at the same time, improving female participation in education will safeguard the equality of opportunity needed for participation in leading positions in the business world. I agree with the proposal made in the report to increase female participation on managing boards, in order to achieve a critical mass of 30% by 2015. I trust that the Commission will apply new policies to promote female equality in the workplace and to prevent discrimination against them in terms of pay and professional classification, among other things.
I voted in favour of the resolution on women and business leadership. As a member of the Committee on Women's Rights and Gender Equality, I would like to draw your attention to two matters in particular. The first of these is the significant imbalance between the number of women and men in decision-making bodies. Men account for 89% of the members of management and supervisory boards in Europe. According to Eurostat research, in the third quarter of 2010 women made up barely 37% of all managers and higher-ranking officials in Poland. The boards of public limited companies and supervisory boards have an even lower female representation (around 12% in 2009).
In view of these sad statistics, I would call on companies and the Member States (in line with paragraph 1 of the resolution) to act quickly on a voluntary basis to increase the proportion of women in the highest ranks. Otherwise, I support the Commission's suggestion to put forward a proposal for EU legislative acts on this matter. The second matter concerns the differences in pay for men and women in managerial positions. According to the Polish Salary Survey, in Poland, men's average pay was over 33% higher than women's, while the difference was around 25% in managerial positions. The resolution we have voted on today calls on the Member States to adopt regulations on this issue as a matter of urgency. We are adopting this report during the Polish Presidency, and I hope that it will take measures to resolve this extremely important issue.
in writing. - I voted in favour of this report as it is important to consider quotas to increase female representation on boards of directors.
Women's rights are human rights, regardless of whether we are talking about the home or CEOs' offices. It is impossible to envisage a truly democratic society without the participation of women. Democracy cannot exist if certain members of society are not respected equally and violations are defended - this is true both for women and other groups facing discrimination. This report pays most attention to the representation of women on the boards of medium and large companies. However, this is a much broader issue, particularly in Lithuania. According to Eurostat data, more than 91% of Lithuanian women have been educated at secondary and higher levels, the highest rate in the EU. At the same time, less than 17% of Lithuanian women become CEOs, and only 18% of them are elected to Parliament, while there are practically no female university rectors. Having a female President is not enough. There needs to be a rapid response in order to avoid a drain of talent and skills into the EU workforce. We must close the gender pay gap in Lithuania and throughout the EU. In Lithuania, women often earn 20% less than men for the same work. The EU must prove that fundamental rights apply to all citizens.
Unfortunately, there are still many places in society where an unequal attitude to women and men in senior posts prevails. A man in a senior post is regarded much more favourably and his skills and character as more appropriate to such a position. By contrast, certain unjustified stereotypes are still directed at women in senior posts. Women are no less knowledgeable and talented than men, and yet, in order to obtain a senior post, they have to overcome significantly more obstacles.
Statistics show us that the representation of women in leading positions both in business and in trade unions and politics in the EU is weak. Women make up only 10% of the membership of boards of directors of the largest listed companies in the European Union and only 3% of the chief executive officers of these companies are women. What is more, the majority (64%) of companies have not taken proactive steps to improve this situation.
This report contains all the major problem issues related to women in the world of work, from access and equal opportunities in the labour market to reconciling work with family life and personal ambitions. The report is intended to ensure that competent and qualified women can take on positions that are currently not available to them, and to change society's attitude to women in leading positions. The objective is to increase women's membership of corporate management bodies to 30% by 2015 and to 40% by 2020.
Discussion of these issues and paying serious attention to improving the situation are important. That is why I supported this report.
in writing. - In light of recent reports on the number of women at director level across the EU, which found that more women in high-level positions in financial institutions would have meant the financial crisis would not have been so severe, I welcome this report. This report sends a strong message to companies that the EU is serious about addressing the gender gap, and that if they will not take voluntary action, the Commission will come forward with legislative proposals including introducing quotas.
Evidence proves that companies with a higher percentage of women in senior positions tend to perform better both commercially and financially, but the Parliament underlines that recruitment should nonetheless still be based on skill, qualifications and experience and not positive discrimination, which only diminishes the position of women in the workforce.
I voted in favour of the report on women and business leadership that has been adopted by Parliament. This report is based on studies by the Commission and the private sector which have demonstrated the benefits of improving female representation in corporate management.
If we were to leave the situation to develop at its current pace, it would be 50 years before women made up 40% of management boards. We therefore need to speed things up.
That is why Parliament has emphasised the need to develop high-quality services providing care for children, the elderly and other dependents so as to allow women and men alike to achieve a better balance between work and family life.
The Member States and the Commission are invited to take measures to combat stereotypes and change existing perceptions of women, but also women's perception of their place in the workplace. One priority must be to tackle the enduring gender pay gap that is caused in part, although only in part, by the stereotypes that affect career development.
All that remains is for Member States to put Parliament's recommendations into practice.
Although the number of female university graduates is now consistently higher than the number of male graduates, women in Europe are still under-represented in management positions. Therefore, I welcome the fact that the Commission has recently launched a number of initiatives with the aim of recognising and making use of women's potential, energies and capabilities. This will benefit the European economy, as studies show that bringing women into companies and into top management positions improves productivity and efficiency and produces better financial results. The goal is to promote women to the positions which they are qualified for and which they are currently unable to access because different types of obstacles are placed in their way.
in writing. - Whilst I am the strongest advocate of women in leadership positions in management and business, I am unable to support this report, due to the adoption of amendments calling for and supporting EU-set binding legislative targets and quotas. I am a businesswoman and have been for the past 25 years. The value of women in the business world cannot be underestimated, and studies have shown that women's participation in boardrooms and corporate businesses can increase the profitability of a company.
This being said, I believe that the best person should get the job and that appointments should not be made on the basis of gender. In my experience, it is clear that imposed quotas do not advance gender equality. I do not believe in patronising women. I want to see women getting the top job because they are excellent at what they do, not because they fulfil a quota. I, along with my political group, fundamentally oppose the setting by the EU of binding and legislative targets and quotas for women, and believe that national governments and business communities are better placed to decide when and how they encourage women to participate in business and management.
I am voting for this report. I agree with this report's recommendations, particularly when it stresses that all the Member States have systemic importance, and calls for a comprehensive, socially inclusive and cohesive reform package addressing the weaknesses of the financial system. It also suggests measures to overcome the current lack of competitiveness through appropriate structural reforms, addressing the objectives of the Europe 2020 strategy and the fundamental causes underlying the public debt crisis. I also voted in favour because it points out that the Member States need to return to sustainable public finance and growth rates, based on sound policies for quality public expenditure and fair and efficient revenue collection.
in writing. - I voted in favour of this important resolution on the report entitled 'Financial, economic and social crisis: measures and initiatives to be taken'. We, the Members of the European Parliament, call for 'more Europe': a 'smarter' more efficient and more united EU with clearly defined and commonly agreed goals, to which all Member States should clearly commit and which should be supported by ambitious financial means.
It is true that existing vulnerabilities in the EU's capacity to respond to the crisis derive from the lack of adequate European instruments or their inappropriate use. The main prerequisites for Europe's recovery are competitiveness and sound finances in Member States. Innovation, the internal market and the further opening up of economies and markets are the main domains of European action.
I agree with the rapporteur in that, if Europe is to succeed in delivering the necessary answers to the crisis, concrete strategic action needs to be taken at European level to bring additional benefits for citizens, Member States and the Union. The EU needs to be able to achieve more with less, and the prioritisation of EU spending should help bring about competitive, sustainable and inclusive growth.
The report on the economic crisis in the EU makes an agonising attempt to conceal the fact that this is a capitalist crisis caused by an over-accumulation of capital which cannot be invested by the monopolies at the high rate of return inherent in the capitalist method of production. That is why it attempts to attribute the crisis to speculation (as if that were not a structural component of capitalism itself), to credit rating agencies, to 'irresponsible lending practices', in other words, to secondary aspects of the capitalist economy, in order to acquit the capitalist system and ignore the fact that it is rotten to the core. The solutions proposed by the political representatives of the monopolies revolve around the central strategic objective of the EU and the bourgeois governments: to safeguard and maximise the profitability of capital, reduce the price of labour to the absolute minimum, demolish any labour and social rights of the working classes and strengthen the position of the euro-unifying monopolies in global competition between the imperialists.
The report supports all the barbaric, anti-grassroots measures promoted by the EU and the governments of capital to shift the entire burden of the crisis on to the workers. The capitalist restructurings at the epicentre of their action will be unable to prevent the next crisis that will break faster than they anticipate. Capitalism brooks no remedy, nor can it acquire a 'human face'
Although, according to the signs, the wave of adverse effects triggered by the economic and financial crisis has passed, we can see from the actual social environment and macro-economic landscape around the world that the process of returning to normal is tough. Against the backdrop of the growing sovereign debt and states' inability to rebalance public spending, there is increasingly frequent talk about the concept of democracy by credit or governance by loan, which is a typical feature of certain EU Member States. The critical time has not passed for these Member States. This is precisely why I think, along with the rapporteur, that present or future systemic risks need to be very closely monitored by the authorised institutions. We need to restore the balance within Europe so that we can take steady steps towards exiting the grey area of the effects triggered by the crisis. I believe that the high level of potential which coordinating fiscal policies may offer in rebalancing the European budgets is one of the solutions which must be considered in the medium and long term.
This report, which was produced by the Special Committee on the Financial, Economic and Social Crisis, is a step in the right direction. It argues in favour of a strong European response to the crisis, based on the principles enshrined in the Treaty and the Charter of Fundamental Rights. It speaks out in favour of 'more Europe', but a more intelligent, effective and united Europe - a Europe that would operate on the basis of clearly defined and agreed objectives. The Member States would have to sign up to those objectives, which would be underpinned by impressive financial resources. I am in favour of an ambitious European budget. I am aware of the budgetary constraints currently facing Member States, but I do nevertheless believe that it is feasible and necessary to increase the European budget, primarily through the creation of own resources.
in writing. - Ireland is geographically a 'peripheral' country in Europe. A low corporate tax rate is a tool to address the economic limitations that come with being a peripheral country.
In this regard, we voted to oppose measures in this report proposing the introduction of a CCCTB and strongly condemn recommendations for the allocation of EU funds to be based on the taxation strategy of the Member States and their willingness to cooperate on closer tax cooperation. Measures of this nature are contrary to the ethos of the EU and the right of Member States to determine their own taxation structures.
Secondly, a well financed EU Budget is essential for delivering on the EU 2020 objectives. It is the foundation for increasing the competitiveness of the EU and is central to the long-term success of the CAP. However, as Member States are faced with increasing demands on their national budgets, it is essential that a fair balance is found in financing the EU budget. In this regard, we support the recommendations contained in the draft Multiannual Financial Framework for the period 2014 to 2020 published by the European Commission on 29 June last.
I voted in favour of this report. The financial and economic crisis has resulted in unemployment for 23 million economically active people (9.6% in total), and a youth unemployment rate of 21%, while 17% of EU citizens risk falling into poverty. The crisis has made clear the need for progress towards establishing genuine economic governance of the Union, consisting of a systematic set of policies designed to ensure sustainable growth, good stable jobs, budgetary discipline, the correction of excessive macro-economic imbalances, competitiveness and productivity in the EU economy, and stricter regulation and supervision of financial markets, as well as a suitable mechanism for resolving the financial crisis. I agree with the report's observation that credit rating agencies played a significant role in deepening the financial crisis through the allocation of incorrect ratings to structured finance instruments which had to be downgraded. I believe that we must reduce reliance on external credit ratings, and the EU urgently needs to establish its own credit rating agency in order to objectively assess the economies of the Member States.
Since 2008, national governments and European decision makers have chosen to focus their attention on the fallout from the crisis. Yet there has been very little analysis of the causes of the crisis. The structural elements needed to resolve the situation have been systematically rejected by all stakeholders. This has serious implications for European integration and political legitimacy in general. European citizens want answers and vision. This report sets out a few options. We urgently need these ideas to be translated into very specific legislative and political proposals. The sooner this happens, the better.
In 2009, the European Parliament set up a parliamentary committee on the Financial, Economic and Social Crisis (CRIS).
The financial, economic and social crisis of the years 2007-2009 was fundamentally challenging the current governance system of the Economic and Monetary Union and was a harsh threat to the stability of the euro. Therefore, about a year ago, I agreed with the need to extend the term of office of the CRIS Special Committee, which then proved to be vital for developing recommendations for a sustainable EU growth model.
In my view, these recommendations should then be taken into account by the Special Committee on the Policy Challenges and Budgetary Resources for a Sustainable EU after 2013. Furthermore, I believe more work is necessary to develop a viable EU crisis management mechanism and to define a political strategy for the future which is linked to the reform of European economic governance and the EU 2020 strategy.
Lastly, I would stress the need to establish mechanisms to develop coordinated policies to exit the public debt crisis in the Member States while fostering employment and close cooperation with the national parliaments.
A continuing effect of the economic crisis of the past few years is the reduced economic potential of many EU Member States. The most glaring manifestation of the current slump is the situation relating to the debt crisis in Greece. Although Poland's membership in the EU has helped it to maintain positive economic growth, Polish citizens are particularly alarmed by the turbulence on the foreign currency credit market.
The report correctly analyses the reasons behind the public debt crisis, but some of its recommendations are unacceptable, in particular, the proposal to deepen political and economic integration in order to strengthen the EU's legitimacy and control. The associated increase in the EU budget to a level of 5-10% of the EU's GDP, at the same time as national budgets are being restricted, is not a good way out of the situation either. In my opinion, the proposal for mandatory presentation of annual reports evaluating corporate social and environmental responsibility is off-the-mark. I voted in favour of rejecting the report.
I voted in favour of this proposed resolution, which supports the need to carry out future research on a system of Eurobonds, the Europe 2020 strategy, the possible funding of resources and the pursuit of own resources and of a tax system to combat fraud and tax evasion. The EU needs a budget of sufficient capacity to accommodate the euro in a sustainable manner.
The report contains points with which I agree, such as the call for the need to concentrate on the real economy, the only sector that produces certain wealth and is capable of protecting the economy from speculation.
In the same way, I also fully agree with the passages dedicated to SMEs, which alone make up 99% of Europe's productive fabric. However, the overall tone of the report is characterised by a Euro-centralist view of the situation. I cannot agree, for example, with the continued calls for the need, repeatedly stressed by the rapporteur, to set up a new EU system to find funding from own resources, an expression which hides the more or less surreptitious creation of a European tax to finance the activities of the Union and its programmes to intervene in the economy and society of our countries.
Too much importance - as well as excessive expectations - are attached to the EU 2020 strategy, a slavish copy of the previous wonderful Lisbon strategy, which has come to nothing except a decade lost in pursuing elusive EU economic and social development programmes. I therefore abstained in the vote.
The current crisis affecting Greece, Portugal, Ireland and, therefore, the European Union, requires a strong response on the part of the European Parliament, as is the case with the economic governance package. However, Parliament also has a duty to analyse and evaluate the scale of the financial, economic and social crisis so as to be able to propose appropriate solutions to the Member States and citizens. We need to resolve the crisis and, at all costs, avoid excesses that could trigger further crises. I, together with my colleagues in the Group of the European People's Party (Christian Democrats), have therefore voted in favour of the report on the financial, economic and social crisis, as it focuses on the key issues. It is designed to raise confidence among our citizens on matters such as reducing debt, taxation, world governance, the Single Market, services, the EU budget, education and State aid. This report will serve as the bedrock for future Member State policies designed to promote sustainable growth and employment and to preserve the welfare state in the interests of the European Union and, above all, the interests of European citizens.
in writing. - Although it would appear more effort is needed to resolve the financial crisis, using even more taxpayers' money appropriated by the EU is unacceptable. What markets and consumers need is greater flexibility and purchasing power enshrined within domestic law that provides for the idiomatic economic and financial circumstances within each country. Creating further EU competences while increasing EU budgetary powers, alongside green strategies and EU taxes, would stifle markets through pan-European homogenisation. The eurozone contagion is the product of erroneous legislation connected with the common currency. It follows that I do not support an increase in the EU budget or a further increase to the scope of the EU's own resources.
I voted in favour of the own-initiative report on the financial, economic and social crisis.
Almost two years since the Special Committee set to work, the report is presented as a document that summarises the measures to be taken in various policy sectors to define the future political strategy for reform of European economic governance. The aim of the report is to provide the necessary guidelines to respond to the current crisis, but also to prevent future economic and financial imbalances, by means of 'more Europe'.
This should happen by combining a solid legislative package on economic governance, with an increase in the budget available. This increase should be obtained though EU own resources, made available by taxation on investment income, fines, VAT, but, above all, by the acquisition of new capital on the market, using instruments such as project bonds, which will play an important role in creating strategic infrastructures in the transport, energy and telecommunications sectors.
in writing. - It is of crucial importance that the EU takes the requisite measures to tackle the financial, economic and social crisis, and return both the Union and each Member State to growth and stability. It is also of crucial importance that each Member State is given the independence to set their own tax rates on corporation taxes and all connected charges and rates. While I supported this resolution as a whole, I do not support a common consolidated corporate tax base or any other form of European involvement in setting the corporate tax rates (or connected charges and measures) of Member States.
I voted for the motion for a resolution on the financial, economic and social crisis to support the recommendations concerning the measures and initiatives to be taken, with the aim of creating mechanisms and devising coordinated policies to overcome the public debt crisis in the Member States and of preventing its recurrence by addressing its underlying causes, while fostering strong and sustainable growth and employment.
I think that greater efforts are needed to develop a viable EU crisis management mechanism and to define a political strategy for the future, which will also include the reform of European economic governance and fiscal policy, especially at financial regulation and supervision level.
in writing. - (FR) I voted in favour of this report, as it is essential that we explore every possible avenue, both for laying sound new foundations for our financial system, with clear rules, and for promoting strong economic recovery. I feel it is absolutely essential that we include paragraphs 57 to 60 on energy policy. With the Treaty of Lisbon, we now have the means to build a strong European energy policy. It must now become a tool for economic recovery in Europe. In its communication of November 2010, the European Commission estimated that the energy industry would need investment of up to EUR 1 000 billion between now and 2020. We must make the development of interconnected systems a priority, in order to make the networks secure, and we must develop more infrastructures, with a view to diversifying our energy sources and establishing energy independence. It is also important to note, as the report emphasises, that investment in renewable energies will secure new jobs and competitiveness for the Europe of the future. If we want sustainable growth, energy must become a concrete priority for the European Union over the coming years.
I was pleased to vote for this report, which represents a significant compromise between almost all the groups in Parliament. I agree with practically all the measures suggested in this report for combating the current period of crisis, which I also consider fundamental to the future of the European Union as a political project. My only regrets are that the European Union has once again reached an agreement too late, perhaps, and that the EU may get there too late again with the current sovereign debt crisis.
We need a more effective, not less effective Europe. Nationalism must not gain a foothold once again in Europe. We need to take a positive view of free trade, globalisation and movement across borders. The EU needs to have less power in certain areas, but greater power in others. The report is visionary and forward-looking, but I have one objection: the committee wants to increase the EU budget to between 2.5 and 10% of the Member States' combined GNI. This extreme increase is a long way from being realistic in today's climate. We are against an extreme increase in the EU budget. It is possible that the EU may need more resources for common commitments in the future, but such a change must be made in dialogue and in agreement with the citizens. In the current climate, it is therefore important for us to make smarter use of our existing resources. Visions are good and necessary, but they must be well-anchored. Today more than ever, the European project needs democratic legitimacy. Therefore, our proposals must be credible and feasible - not merely visionary.
I voted for this report because I advocate the urgently needed measures in order to help the EU escape the current crisis and prevent future ones. I would stress the document's mention of the negative role of the credit rating agencies, which 'played a significant role in the build-up to the financial crisis'. The issuing of Eurobonds, a financial transaction tax, better coordination of national fiscal policies and carrying out transparent auditing of public debt, inter alia, are crucial to reducing future dependence on external credit ratings.
The current crisis has laid bare the weaknesses of the euro area, not least its vulnerability; the fact it is an economic and monetary union lacking its own policies for economic, financial and budgetary coordination; the existence of failings in terms of surveillance; and the repeated failures of some Member States to meet their obligations under the Stability and Growth Pact, with all the associated systemic risks.
All this has contributed to exacerbating the economic crisis and to creating the current sovereign debt crisis, made worse by increasing pressure from the markets and credit rating agencies. I therefore consider the rapporteur's proposal to undertake a transparent audit of public debt very positive.
Finally, I would stress the importance of adopting the economic governance package, which has already been debated and voted for in this House, and which is essential in order to get the public accounts back in order and start a new cycle, which I hope will be one of accounting stability and rigour, and of growth and competitiveness.
Since the outbreak of the financial crisis, economic and social consequences and repercussions for the sovereignty of the Member States have persisted. As a result, Parliament has been advocating urgent measures to resolve problems and reverse the trend of this crisis. Unfortunately, Parliament's determination has not been duly shared by the other institutions, particularly the Council, which has been blocking the most effective and timely responses to the challenges of the crisis.
As this report argues, commitment to the Community method, and to strengthening economic governance, are crucial to consolidating economic integration and to ensuring that Europe starts growing again; the Europe 2020 strategy plays a critical role in this. In order to achieve this, there is a need to expand a Union budget able to respond to the new needs and challenges, because the costs of prolonging the crisis will be extremely high for everyone, as can be seen in the Commission forecast, which reveals that output will fall by about 4.8% of gross domestic product by 2013 and will be significantly lower over the next decade than it has been over the last 20 years. As I have been advocating, the Union should be equipped with a system of truly own resources, instead of a system fed by national contributions. This is the only way it will be possible to overcome the difficulties and constraints caused by the contributing Member States.
This report results from the work of a temporary committee, set up to debate, draw conclusions and come up with recommendations on measures to be taken regarding the financial, economic and social crisis. As was to be expected, the report is full of contradictions resulting from the positions the various political groups have been adopting on this subject. The essential issue is that the most negative features and consequences of the current European integration process, whose nature and content are strongly neoliberal, are being exacerbated. These are the reinforced criteria of the Stability and Growth Pact and the so-called 'Euro Plus Pact', with more attacks on rights and social regression; it is so-called 'economic governance', which is an attack on democracy itself; and it is the Europe 2020 strategy, with the parade of more liberalisations, privatisations and deregulation that it provides for.
In this context - in which the main political groups support this report: the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D Group), the Group of the Alliance of Liberals and Democrats for Europe, and even the so-called Group of the Greens/European Free Alliance - the more progressive gentle criticism that some are seeking to give the report, particularly the S&D Group, matters little. The series of policies that are not being called into question here, but rather are being endorsed, do not create the necessary conditions for overcoming the crisis: on the contrary, they will deepen it for us.
As we know, the purpose of this report was to draw conclusions and come up with recommendations on measures to be taken regarding the financial, economic and social crisis. Regrettably, however, the report still contains many contradictions, first saying one thing, only to undermine it in the subsequent proposals, particularly when it calls for deepened European integration. As reality is demonstrating, capitalist integration is creating enormous inequality and serious social problems, as it is based on a foundation of the neoliberal policies of reinforcing the Stability and Growth Pact and the Euro Plus Pact, and on so-called economic governance and on the Europe 2020 strategy, alongside liberalisations and attacks on social and labour rights.
Therefore, while there is the odd positive thing in the proposals being adopted in this report here today, its overall vision does not create the necessary conditions for the required change. What we will continue to see is the deepening of the crisis, especially the social crisis, with the intensification of the recession in countries with weaker economies, particularly in the case of Portugal, Greece and Ireland. We will have increased unemployment, greater social inequality and more poverty. Only struggle will bring about change. That is why we voted against this report.
Although the measures and initiatives relating to the financial, economic and social crisis might all be much better implemented in less troubled times, it is sometimes the case that crises create opportunities - and I hope that will be the case here as well. It seems that the most urgent issue in today's situation is to maintain the common European currency. In this context, all the indications are that we will not manage to avoid fundamental reform of the EU budget. It was clear more than three decades ago that currency union requires a larger budget than the EU has at present. The budget needs its own sources, and we must take into account the serious long-term implementation of budgetary policies at EU level. This is therefore one of the most key requirements at present. Measures to limit capital flows, however, and an emphasis on support for the real economy, are also important. In my opinion, the stronger role of the UN is an extremely positive move - the EU can be a valid part of a multilateral world. A common Ministry of Finance, Eurobonds, a European Debt Agency - these are all very important proposals. Now more than ever, we need political union and economic integration.
The debate on how we should emerge from the current economic crisis has coincided with the start of the Polish Presidency of the EU Council. While listening to today's parliamentary debate on these issues, I noted that the opinion of the rapporteur responsible for the report on how to emerge from the economic crisis, Mrs Berès, who belongs to my own group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, largely reflects what the Polish authorities have said in connection with the newly inaugurated Presidency. I am thinking of the call for a more integrated, not a more diffuse European Union to be the response to the economic crisis. In my opinion too, this statement should form the basis for the EU's 'anti-crisis' measures.
I would also like to note that the very sensible but, at the same time, controversial proposal put forward by our political group, namely, that the EU budget should be increased to a level of 5-10% of GDP, may gain wider recognition in future, at the conference planned by Poland on the future financial framework, in which both the national parliaments and the European Parliament will participate. I believe that it is a very fortunate coincidence that the proposals of the S&D Group, as outlined in the Berès report, are viewed positively by the government of the country which currently holds the EU Presidency, in spite of the fact that it is part of a different political family. I therefore voted in favour of the report, and I also hope that its proposals will be implemented before the end of the Polish Presidency.
in writing. - I am voting in favour of paragraph 73 of the Berès report on the financial, economic and social crisis, which supports the Commission's efforts to deal effectively with tax fraud and tax evasion both at European and international level. However, I do not agree with the recommendation concerning the introduction of a common consolidated corporate tax, as stipulated in that clause.
I voted in favour of the report by the Special Committee on the Financial, Economic and Social Crisis, as drafted by my colleague, Pervenche Berès, as it proposes ambitious yet practical solutions to help the EU come out of the financial, economic and social crisis from which European citizens are suffering on a daily basis. It is only by implementing Europe-wide solutions, such as issuing Eurobonds, which will enable more effective management of sovereign debt, greater investment in education, research and vocational education and the establishment of sound, effective economic governance, that Europe will be able to come out of this crisis for good.
In its report by the Special Committee on Policy Challenges of 8 June 2011, Parliament called for EU budget resources to match the goals of the Europe 2020 strategy for smart, sustainable and inclusive growth. However, this message was regrettably not repeated in the final version of the Crisis Committee's report. If we are to implement the Europe 2020 strategy, boost Europe's economy and promote employment, we will certainly need a substantial increase in the EU budget over the next few years.
I voted in favour of the report by my colleague, Pervenche Berès, on measures to deal with the financial, economic and social crisis. I can only welcome an initiative that emphasises the need for an integrated, Europe-wide political and economic approach that will enable us to recover from the crisis and revitalise the European project. I am particularly pleased with the idea of creating a Eurobond system, and that of establishing a European energy community. I also welcome the creation of a European treasury, which would provide a means of pooling debt, and would be led by a Commission Vice-President who could coordinate European monetary policy effectively. Nonetheless, it is regrettable that the amendment on increasing the EU budget with a view to boosting growth, employment, innovation and investment, within the framework of the EU 2020 strategy, was rejected in the plenary vote. I doubt whether austerity is the best way for the European Union to recover from the financial, economic and social crisis.
I welcomed this document because it is calling for a transparent audit of public debt in order to determine its origin and to ascertain the identity of the main holders of debt securities and the amounts involved. The sovereign debt crisis has revealed the risks posed by intra-European imbalances. I believe that the EU needs to act as one, to develop much closer coordination of fiscal policies and, where appropriate, a common policy with a sufficient EU budget funded partly through own resources, and to put in place adequate provisions for crisis management and economic convergence.
The economic crisis which has disrupted the functioning of the European Union in recent years has affected not only the financial sector, but also the social sector, since a drop in employment, lower incomes and higher prices are problems which affect every European. The threat to the financial stability of many enterprises has resulted in many factories and companies going into liquidation, and the public debt of certain countries has given rise to strikes and demonstrations, and continues to do so. The work of the specially appointed parliamentary committee on the crisis is therefore extremely significant. The key achievements of this committee include developing savings programmes, drafting agreements, initiating cooperation with national parliaments and coordinating the operation of governance mechanisms in a crisis situation. All measures aimed at counteracting the effects of the crisis, such as restoring balance on the market, reducing unemployment and ensuring sustainable development, absolutely deserve our support.
The European economic crisis has been under the microscope of academics and politicians and, although outwardly, people have tried to show a united front, it has been bubbling away under the surface the whole time. Recently, there have been more and more views on debt restructuring, which, just six months ago, was rejected as being completely out of the question. More and more, however, people have been inclined to think that such arrangements are inevitable. The debate has switched from a 'yes' or 'no' to whether, sooner or later, they will be the lesser of two evils.
The unsustainable political culture in the countries in crisis, as well as their incapacity for self-regulation, have resulted in irresponsible housekeeping and a chronic budget deficit. The corrective measures will be painful, and a fair share of the burden will fall on politicians. By 'fair', I mean that those who have benefited from the bubble over the last decade will suffer to the same degree when it bursts. A standard of living acquired through debt and deceit is not genuine, and it cannot become so at the expense of others.
When we speak of coherence and solidarity, it is worth bearing in mind that the EU Treaties explicitly state that the Member States are not liable for the debts of others. This report contains elements that threaten to conflict with these specific points. The promissory notes issued by the Union would represent joint and several liability, which would not only allow people to live above their means at EU level, but would also dilute political liability for indebtedness, so that it no longer becomes the immediate responsibility of the governments of the Member States and their citizens. I do not think that any increase in joint and several liability is something that we want, before an overwhelming majority of EU politicians understand that, in the longer term, no one can live beyond their means.
The crisis is far from over and we can expect the economic situation to deteriorate at any time, both in Europe and globally. One matter of concern is the current situation of young people in the European Union with an unemployment rate of 21%, while in some Member States, this figure even passes the 40% mark. This makes them the main group affected by the economic crisis. I think that the main job creation efforts must focus on creating employment for the young workforce. To achieve this, we have to incorporate the needs of young people into EU employment strategies, devise programmes intended to provide young people with the skills they need in the real economy, promote opportunities for them to specialise or work in another Member State, not to mention support the development of the entrepreneurial spirit among young people through providing specific vocational training, access to EU funds and business advice.
in writing. - I voted against this report.
We believe that the work undertaken in the Special Committee on the Financial, Economic and Social Committee (CRIS) so far has allowed us to acquire a profound and holistic understanding of the crisis, to draw conclusions and to make important recommendations, especially with regard to public investments and fiscal policy.
In particular, the extension of the term of office of the Special Committee was required to develop recommendations for a sustainable EU growth model which complement the CRIS recommendations already adopted by the European Parliament; to establish mechanisms and develop coordinated policies to exit the public debt crisis in the Member States and prevent its repetition by addressing its underlying causes, while fostering strong and sustainable growth and employment and, finally, to develop a close cooperation with the national parliaments.
We also believe that more work is necessary to develop a viable EU crisis management mechanism and to define a political strategy for the future, which includes and is linked to the reform of European economic governance, the EU 2020 strategy, the fiscal policy and budgetary implications, financial regulation and supervision as well as the reform of global governance and representation of the EU on a global scale.
The advantage of this report is that it includes a series of European responses to tackling the euro crisis with measures heading in the direction, very specifically, of Eurobonds and the need to tax financial institutions. The report is also positive as regards the reform of the international monetary system. Its limitations stem from its adoption of the idea that the austerity strategy effectively dominates the European Semester. I abstained in view of the positive and negative points of this report.
This report is positive in several respects: it calls for a reduction in income inequalities; it underlines the damaging role played by the banks in the economic crisis; it advocates saving energy and an increased use of renewable energy, and it asserts that freedom of movement should be maintained within the EU.
However, these are good intentions that amount to nothing, since the rest of the report is an apology for an authoritarian, liberal Europe. It welcomes the establishment of the European Semester from beginning to end, and adheres to the approach of the Euro Plus Pact, though without saying as much. It explains that fiscal competition could be acceptable; it expresses concern over poverty among women and children, then hurriedly passes the problem on to non-governmental organisations (NGOs). It warns against protectionism and populism. These are all reasons that prevent me from voting for this text.
The report by the Special Committee on the Financial, Economic and Social Crisis brings us important conclusions on measures to adopt in future, and introduces some of the main culprits of the financial, economic and social crisis, in particular, the fact that market finance at acceptable rates became inaccessible for Greece, Ireland and Portugal, and that credit rating agencies played 'a significant role in the build-up to the financial crisis'. In addition, the issuing of Eurobonds, a financial transaction tax, better coordination of national fiscal policies and carrying out transparent auditing of public debt, inter alia, will be able to help the EU emerge from the crisis stronger and with growth that is more sustainable.
in writing. - It is necessary to take measures to promote innovation, job creation and investment in R&D. This will boost European competency and provide sustainable growth. The proposed measures address such issues as youth unemployment, social cohesion, the sovereign debt crisis, slow growth, enhanced cooperation in the area of foreign policy, better coordination of national tax policies, the establishment of a corporate tax base and stimulation of fiscal discipline. I voted 'in favour'.
In the opinion of many of those who hold political power, 'more Europe' is the solution to European financial, economic and social problems. In many areas, the EU could usefully begin to take action against global financial speculators and to protect the European economy. However, I do not believe that a European governance system, in other words, economic governance, would allow us to achieve our objectives. First of all, the EU must comply with its own Treaties in order to uphold the rule of law. This has not been the case with regard to the aid provided to Greece. Alternatives to the current difficulties have not even been considered. This report will completely abolish the national sovereignty of the Member States. In addition, the principle of subsidiarity, which was previously upheld by the EU, is being totally ignored. This will be the end of democracy in Europe.
We must act as one for the good of the entire European Union and each of its Member States. Each Member State must ensure a positive business environment in the country and care for the well-being of society. The objectives and actions of the Member States urgently need to close the gap between national levels of material wealth and the European average. We must increase employment and reduce social exclusion. All of the European Union's financial resources, knowledge, intelligence and skills should be used to address the issues of unemployment and emigration. We can no longer delay decisions on creating jobs and incentivising the employers creating them. Not only do we have to support foreign firms investing in the EU, but local employers creating new jobs. High labour costs represent one of the most serious obstacles to establishing new businesses and increasing employment. Lower labour taxation would stimulate investment. Furthermore, it is crucial to increase investment in research and development. The instability of farm and food prices is another problem that demands immediate solutions. We must reduce the fiscal and administrative burden for small and medium-sized enterprises. Pensions must meet people's needs and give working people the opportunity to start saving money today for their future pension.
I am voting in favour of Mrs Berès's report, which is the result of the joint work carried out over the last 18 months by us members of the CRIS Committee. In particular, I should like to stress that union and solidarity are fundamental for Europe to successfully overcome the global challenge, and in that sense, I welcome the reference made in the report to Eurobonds. The current European national bond market is extremely fragmented; the mutual issuance of Eurobonds may get round this fragmentation by creating a new European market with a global dimension. The lack of a strong and substantial European bond on the global markets penalises the whole Union, including states with healthy public finances. Any solution, though, must avoid countries with responsible budgetary policies being forced to rescue, in one way or another, 'undisciplined' states. The concept of Eurobonds is based on solidarity but they must not become an instrument to reward unsound policies and to weaken incentives towards greater future budgetary prudence by states.
In 2009, Parliament established a Special Committee on the Financial, Economic and Social Crisis. In June 2010, although it had reached conclusions and the crisis was in full swing, Parliament decided to prolong the committee's mandate until the end of July 2011. The goal of prolonging the mandate of the Special Committee on the Financial, Economic and Social Crisis was to develop recommendations for a sustainable EU growth model which complement the committee's recommendations already adopted by Parliament; and to establish mechanisms and develop coordinated policies to end the public debt crisis in the Member States and prevent its repetition by addressing its underlying causes, while fostering strong and sustainable growth and employment. I think it is important to reflect on the route we have taken, and to continue seeking and implementing new solutions, so that the crisis we are experiencing may be overcome and not repeated under the terms in which it took place.
We need more Europe, not less. Nationalism must not gain a foothold once again in Europe. We must take a positive view of free trade, globalisation and movement across borders. We need a clearer and stronger Europe. The Berès report is visionary and forward-looking, but we have one objection: the committee wants to increase the EU budget to between 2.5 and 10% of the Member States' combined GNI. This extreme increase is a long way from being realistic in today's climate. We are against an extreme increase in the EU budget. The EU may need more resources for common commitments in the future, but such a change must be made in dialogue and in agreement with the citizens. Visions are good and necessary, but they must be well-anchored. Today, more than ever, the European project needs democratic legitimacy. Therefore, our proposals must be credible and feasible - not merely visionary.
The advantage of this report is that it includes a series of European responses to tackling the euro crisis with measures heading in the direction, very specifically, of Eurobonds and the need to tax financial institutions. The report is also positive as regards the reform of the international monetary system. Its limitations stem from its adoption of the idea that the austerity strategy effectively dominates the European Semester. I abstained in view of the positive and negative points of this report.
I voted in favour of the report by Mrs Berès because, amidst a climate of pervading scepticism, Parliament has shown that there is a way out of the crisis and, of course, it is 'more Europe'. Parliament is offering a long-term vision in the face of the detractors of European development. This vision aims to act as a guide for the Commission and for Member States, to show the way out of the crisis and to lay the foundations for recovery.
I strongly believe that Europe should capitalise on the return of growth in order to become an international example, and for lasting progress. We must ensure that our policies are consistent across the continent, especially on economic and monetary affairs, transport and cohesion.
The economic and financial stability of the EU will eventually make the European project sustainable. As such, on 7 October 2009, a Special Committee on the Financial, Economic and Social Crisis was created. However, as will be clear to everyone, the causes of the recent financial crisis still have not been overcome, nor has the restructuring of the EU response system for dealing with any situations that might arise been initiated. For these reasons, the prolongation of the aforementioned committee's mandate should be welcomed, so that it might continue to carry out its work of identifying the causes of recent events and preparing responses that guarantee the long-term stability of the European project, alongside other national institutions and bodies.
I have voted in favour of the report on overcoming the financial, economic and social crisis because the European Parliament has produced some really good recommendations for combating the crisis during the two years over which the report has been drafted by the Special Committee on the Financial, Economic and Social Crisis. The basic principle of the report is 'more rather than less Europe'. That is the only possible long-term response to the crisis. I would also like to highlight the call for the introduction of a system of Eurobonds, which my group was responsible for including in the report. I am now relying on the Commission to take up Parliament's proposals and implement them as quickly as possible so that we can breathe life into the report.
The economic crisis has been a grim ordeal for Europe. The social costs are high, as the number of those going out to work has dropped by 23 million across the EU, and the youth unemployment rate is over 20%. Uncertainty has increased all over Europe. The economic and social crisis triggered by the financial crisis has resulted in a political crisis in several countries. Many governments have trembled, while their citizens have mounted barricades to show their displeasure with the current situation. The crisis has also revealed a lack of confidence and interest in the EU. There has been no consensus on how to manage the crisis. We need clear strategies and jointly agreed, long-term, political choices for the combined benefit of all 27 Member States. Appropriately focused education and training must be one of the main, long-term strategic priorities. At the same time, though, we must be able to increase the number of jobs.
in writing. - I voted in favour. By decision of 7 October 2009, the European Parliament set up a Special Committee on the Financial, Economic and Social Crisis (CRIS). On 20 October 2010, the European Parliament adopted its resolution on the financial, economic and social crisis: recommendations concerning the measures and initiatives to be taken based on the mid-term report of the CRIS Committee adopted in committee on 29 September 2010. But bringing the special committee's mandate to an end in the middle of the financial, economic and social turmoil would have given the impression that the European Parliament considered the crisis as resolved, while financial markets were far from being stabilised and citizens and enterprises were still struggling with increasing economic and social threats. The financial, economic and social crisis of the years 2007-2009 was fundamentally challenging the current governance system of the Economic and Monetary Union. The EU was witnessing the most serious economic and social crisis in the EU since it was established and an unprecedented and harsh threat to the stability of the euro with severe consequences for economic and social stability and cohesion in the EU.
I voted in favour of this text because I believe it is along the right lines in helping to fight the economic crisis, the consequences of which we are still enduring.
The financial markets have not yet stabilised and citizens and enterprises are still struggling with serious socio-economic threats. The financial, economic and social crisis of the years 2007-2009 was fundamentally challenging the current governance system of the Economic and Monetary Union and at worst, nothing less than the existence of Economic and Monetary Union, the internal market, and the social basis of the European Union appeared to be at stake.
The challenge is now to continue along the path already marked out, particularly addressing public investments and suitable fiscal policies, developing a new proposal for sustainable growth and establishing coordinated mechanisms to exit the public debt crisis in the Member States, thereby preventing its repetition in future.
We are not satisfied with the crisis Committee's results.
Greece, but also other EU countries, risk bankruptcy and the percentage of citizens in employment is constantly falling. The crisis is not over with European taxes, oppressive rules for industry and for enterprises, and with reduced duties only benefiting third countries.
The objectives that, according to the Special Committee, the Union should put in place, in our view, go against the interests of our citizens. Achieving a balanced, free and fair global trade agreement in order to reduce contrasts between emerging economies and developed ones by dismantling trade barriers means liberalising the unfair competition of manufacturers in third countries in relation to European manufacturers.
Even the Commission regards the absence of a global trade agreement as a major handicap, since emerging economies are blocked by developed ones on agricultural export projects. As if that were not enough, the Commission is also concerned with creating employment opportunities for the Roma. It seems incredible how removed the Commission's proposals are from the real requirements of European citizens and enterprises. That is why our vote will be against.
in writing. - In line with my group, I voted in favour of the amendment to paragraph 73 of the original text, because I agree that there is a need to tackle harmful tax competition, tax avoidance and fraud and tax havens. However, I do not support the establishment of a CCCTB with an indicative range of tax rates. We need to have better coordination of economic policy, but taxation policy must remain in the hands of Member States.
in writing. - (PL) I voted in favour of adopting the report on the financial, economic and social crisis: measures and initiatives to be taken. As author of the opinion on European cooperation on vocational education and training in support of the Europe 2020 strategy, I would like to highlight the report's recommendations as regards educational strategies. In line with the central objectives and initiatives outlined in the Europe 2020 strategy, the Member States must improve the correlation between vocational education and the demands of the labour market, for example, by putting a wider range of educational and career counselling on offer and by promoting work experience and vocational training for women.
It is also important to draft new proposals on training, including in the field of science, mathematics and technology, in order to increase women's chances of being employed in technical and scientific jobs, in non-traditional careers, in low emission sectors of the economy and in advanced technology sectors. I also support the motion for a resolution on the adoption of an EU programme for work experience along the lines of the Erasmus programme, with full private sector involvement. One of the aims of such a programme should be to guarantee European women, including groups of disadvantaged women, access to training in order to support lifelong learning.
in writing. - I voted against the rises in the budget and the shift in competences away from national to European where they involved spending. Critical to this decision has been the recent cuts governments across the EU have had to make in order to ensure balanced budgets and to cut deficits. Therefore, at this time, I believe it would not be sensible to vote for rises. Furthermore, I cannot support the reduction of national representatives to the IMF when it is the Member States who are contributing to the fund. I have supported other aspects I believe to be useful and appropriate.
in writing. - I voted against, as I cannot support an EU seat in IMF meetings, since this would be at the expense of the UK, nor can I support an increase in the EU budget.
Economic governance of the European Union made up of a series of policies enabling greater rigour to be achieved in correcting budgetary imbalances is essential in order to set out European initiatives aimed at overcoming the current lack of competitiveness and enabling a return to a cycle of economic growth. I agree with this report because I believe other measures should be adopted to solve the current European crisis, such as implementing transparent auditing of public debt; examining a future system of Eurobonds; introducing new provisions to the financial bailout packages of the European Union, the European Central Bank and the International Monetary Fund, involving the International Labour Organisation; and building an international monetary system that is more stable and resistant.
I would also stress that the budgets of the European Union and the various Member States should be geared towards pursuit of the objectives of the Europe 2020 strategy, so as to make the European economy more competitive and sustainable, and to give it more of a leading role in the global context. It is therefore essential to encourage commitment to innovation and long-term investment, to stimulate economic growth, to create jobs and to generate wealth. In conclusion, I cannot fail to acknowledge the great efforts that various Member States are making towards budgetary consolidation and implementation of the structural reforms that will enable greater economic integration and financial stability, and which will make the euro more credible.
in writing. - I voted in favour of this report as I think that its comprehensiveness makes it a very useful tool for Europe to envisage a way out of the crisis. I would like to stress my vote in favour of an increase in the EU's budget to reach 5-10% of the EU's GDP and thereby make progress in the political and economic integration of the continent. I think that the foreign and defence policy should be run by the EU as a whole.
Two significant factors caused the economic crisis in the EU and the decline in its global competitiveness: namely, excessive Member State budget deficits and unfair internal competition.
The EU has not complied with its own criteria in relation to budget spending. Unequal direct payments to farmers and incomplete cohesion policy, which has been unable in these last 12 years to eliminate significant economic and social divergences between Member States, are the first issues we must tackle if we wish to achieve sustainable development and a uniform improvement in the welfare of our citizens throughout the EU.
This report makes several important proposals, including cutting Member State budget deficits, supervision of financial transactions and support for small and medium-sized enterprises (SMEs). However, it places too much emphasis on the 'Europeanisation' of financial and economic policy, including harmonisation of tax systems throughout the EU, which would not only deprive Latvia of the ability to make its own decisions concerning these processes, but also take away one of the major advantages of its tax policy, namely, attracting new investment. I also find the rapporteur's proposal to increase the EU budget to a level between 5% and 10% of EU gross domestic product, focusing its revenue on VAT and increased contributions from Member States, unacceptable. Far from improving the economic situation in the EU, this would have exactly the opposite effect. It would deepen the imbalances between Member States and place a disproportionate burden on the smallest states, which have also suffered most from the economic crisis. For these reasons, I voted against the report.